Exhibit 10.1

EXECUTION VERSION

FIFTH AMENDED AND RESTATED

REVOLVING CREDIT, TERM LOAN

AND

SECURITY AGREEMENT

PNC BANK, NATIONAL ASSOCIATION

(AS LENDER AND AS AGENT),

STEEL CITY CAPITAL FUNDING, LLC

(AS TERM B LENDER AND AS TERM B AGENT)

PNC CAPITAL MARKETS LLC

(AS LEAD ARRANGER)

WITH

STREAM HOLDINGS CORPORATION

(AS BORROWING AGENT),

STREAM GLOBAL SERVICES, INC. (“SGS”)

(AS A GUARANTOR)

AND

THE OTHER LOAN PARTIES SIGNATORY HERETO

(AS LOAN PARTIES)

January 8, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

I.    DEFINITIONS    2    1.1.    Accounting Terms    2    1.2.    General Terms
   2    1.3.    Uniform Commercial Code Terms    35    1.4.    Certain Matters
of Construction    35 II.    ADVANCES, PAYMENTS    36    2.1.    Advances,
Payments    36    2.2.    Procedure for Borrowing Advances    39    2.3.   
Disbursement of Advance Proceeds    41    2.4.    Term Loans    42    2.5.   
Swingline Advances    42    2.6.    Repayment of Advances    43    2.7.   
Repayment of Excess Advances    44    2.8.    Statement of Account    44    2.9.
   Letters of Credit    45    2.10.    Issuance of Letters of Credit    45   
2.11.    Requirements For Issuance of Letters of Credit    46    2.12.   
Disbursements, Reimbursement    46    2.13.    Repayment of Participation
Advances    47    2.14.    Documentation    48    2.15.    Determination to
Honor Drawing Request    48    2.16.    Nature of Participation and
Reimbursement Obligations    48    2.17.    Indemnity    50    2.18.   
Liability for Acts and Omissions    50    2.19.    Additional Payments    51   
2.20.    Manner of Borrowing and Payment    51    2.21.    Mandatory Prepayments
   53    2.22.    Use of Proceeds    56    2.23.    Defaulting Lender    56 III.
   INTEREST AND FEES    57    3.1.    Interest    57    3.2.    Letter of Credit
Fees    58    3.3.    Facility Fee    58    3.4.    Fee Letter    59    3.5.   
Computation of Interest and Fees    59    3.6.    Maximum Charges    59    3.7.
   Increased Costs    59    3.8.    Basis For Determining Interest Rate
Inadequate or Unfair    60    3.9.    Capital Adequacy    60    3.10.    Gross
Up for Taxes    61    3.11.    Compliance with the Interest Act (Canada)    63
   3.12.    Judgment Currency    63



--------------------------------------------------------------------------------

IV.    COLLATERAL: GENERAL TERMS    64    4.1.    Security Interest in the
Collateral    64    4.2.    Perfection of Security Interest    65    4.3.   
Disposition of Collateral    67    4.4.    Preservation of Collateral    67   
4.5.    Ownership of Collateral    67    4.6.    Defense of Agent’s and Lenders’
Interests    67    4.7.    Books and Records    68    4.8.    Financial
Disclosure    68    4.9.    Compliance with Laws    68    4.10.    Inspection of
Property; Books and Records; Discussions    69    4.11.    Insurance    69   
4.12.    Failure to Pay Insurance    70    4.13.    Payment of Taxes    70   
4.14.    Payment of Leasehold Obligations    70    4.15.    Receivables    71   
4.16.    Invoicing of Receivables    74    4.17.    Maintenance of Equipment   
74    4.18.    Exculpation of Liability    74    4.19.    Environmental Matters
   75    4.20.    Financing Statements    77 V.    REPRESENTATIONS AND
WARRANTIES    77    5.1.    Authority    77    5.2.    Formation and
Qualification    77    5.3.    Survival of Representations and Warranties    78
   5.4.    Tax Returns    78    5.5.    Financial Statements    78    5.6.   
Corporate Name    78    5.7.    O.S.H.A. and Environmental Compliance    78   
5.8.    Solvency; No Litigation, Violation, Indebtedness or Default    79   
5.9.    Patents, Trademarks, Copyrights and Licenses    80    5.10.    Licenses
and Permits    81    5.11.    Default of Indebtedness    81    5.12.    No
Default    81    5.13.    No Burdensome Restrictions    81    5.14.    Labor
Matters    81    5.15.    Margin Regulations    82    5.16.    Investment
Company Act    82    5.17.    Disclosure    82    5.18.    Acquisition
Agreement; Ares Transaction Agreement    82    5.19.    Swap Obligations    82
   5.20.    Conflicting Agreements    82    5.21.    Application of Certain Laws
and Regulations    82    5.22.    Business and Property of Borrowers    82   
5.23.    Section 20 Subsidiaries    83    5.24.    Material Customers    83



--------------------------------------------------------------------------------

   5.25.    Anti-Terrorism Laws    83 VI.    AFFIRMATIVE COVENANTS    84    6.1.
   Payment of Fees    84    6.2.    Conduct of Business and Maintenance of
Existence and Assets    84    6.3.    Violations    84    6.4.    Government
Receivables    84    6.5.    Undrawn Availability    85    6.6.    Intentionally
Omitted    85    6.7.    Fixed Charge Coverage Ratio    85    6.8.    Execution
of Supplemental Instruments    85    6.9.    Payment of Indebtedness    85   
6.10.    Standards of Financial Statements    85    6.11.    Exercise of Rights
   85    6.12.    Payment of Taxes and Claims    86    6.13.    Back-up of Books
and Records    86    6.14.    Leasehold Agreements    86 VII.    NEGATIVE
COVENANTS    86    7.1.    Merger, Consolidation, Acquisition and Sale of Assets
   86    7.2.    Creation of Liens    87    7.3.    Guarantees    87    7.4.   
Investments    87    7.5.    Loans    88    7.6.    Capital Expenditures    88
   7.7.    Dividends    88    7.8.    Indebtedness    89    7.9.    Nature of
Business    89    7.10.    Transactions with Affiliates    89    7.11.    Leases
   89    7.12.    Subsidiaries    90    7.13.    Fiscal Year and Accounting
Changes    90    7.14.    Pledge of Credit    90    7.15.    Amendment of
Articles of Incorporation, By-Laws    90    7.16.    Compliance with ERISA    90
   7.17.    Prepayment of Indebtedness    91    7.18.    Anti-Terrorism Laws   
91    7.19.    Other Agreements    91    7.20.    No Additional Bank Accounts;
No Excess Cash    92    7.21.    Swap Obligations    92    7.22.    Stream
Nevada    92    7.23.    Foreign Cash Limitations    92    7.24.    Subordinated
SGS Note    92 VIII.    CONDITIONS PRECEDENT    93    8.1.    Conditions to
Initial Advances    93    8.2.    Conditions to Each Advance    97



--------------------------------------------------------------------------------

IX.    INFORMATION AS TO LOAN PARTIES    97    9.1.    Disclosure of Material
Matters    97    9.2.    Borrowing Base Certificates; Schedules    98    9.3.   
Environmental Reports    98    9.4.    Litigation    98    9.5.    Material
Occurrences    98    9.6.    Government Receivables    99    9.7.    Annual
Financial Statements    99    9.8.    Quarterly Financial Statements    99   
9.9.    Monthly Financial Statements    100    9.10.    Other Reports    100   
9.11.    Additional Information    100    9.12.    Projected Operating Budget   
100    9.13.    Variances From Operating Budget    100    9.14.    Notice of
Suits, Adverse Events    100    9.15.    ERISA Notices and Requests    101   
9.16.    Opening Balance Sheet    101    9.17.    Additional Documents    102 X.
   EVENTS OF DEFAULT    102 XI.    LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT   
107    11.1.    Rights and Remedies    107    11.2.    Agent’s Discretion    108
   11.3.    Setoff    108    11.4.    Rights and Remedies not Exclusive    108
   11.5.    Allocation of Payments After Event of Default    108 XII.    WAIVERS
AND JUDICIAL PROCEEDINGS    110    12.1.    Waiver of Notice    110    12.2.   
Delay    110    12.3.    Jury Waiver    110 XIII.    EFFECTIVE DATE AND
TERMINATION    111    13.1.    Term    111    13.2.    Termination    111 XIV.
   REGARDING AGENT    111    14.1.    Appointment    111    14.2.    Nature of
Duties    112    14.3.    Lack of Reliance on Agent and Resignation    112   
14.4.    Certain Rights of Agent    113    14.5.    Reliance    113    14.6.   
Notice of Default    113    14.7.    Indemnification    114    14.8.    Agent in
its Individual Capacity    114    14.9.    Delivery of Documents    114



--------------------------------------------------------------------------------

   14.10.    Borrowers’ Undertaking to Agent    114    14.11.    No Reliance on
Agent’s Customer Identification    114    14.12.    Appointment of Term B Agent;
Term B Agent Provisions    115    14.13.    Documentation Agent    115 XV.   
GUARANTEE    115    15.1.    Guaranty    115    15.2.    Intentionally Omitted
   115    15.3.    Waivers    115    15.4.    No Defense    116    15.5.   
Guaranty of Payment    116    15.6.    Indemnity    116    15.7.    Liabilities
Absolute    117    15.8.    Waiver of Notice    118    15.9.    Agent’s
Discretion    118    15.10.    Reinstatement    118    15.11.    Action Upon
Event of Default    119    15.12.    Statute of Limitations    120    15.13.   
Interest    120    15.14.    Guarantor’s Investigation    120    15.15.   
Termination    120 XVI.    BORROWING AGENCY    120    16.1.    Borrowing Agency
Provisions; Several Nature of Foreign Borrowers    120    16.2.    Waivers   
121    16.3.    Limitation on Liability of Foreign Borrowers    121    16.4.   
Limitation on Liability of Stream Germany    122    16.5.    Parallel Debt
Foreign    123    16.6.    Parallel Debt US    124 XVII.    MISCELLANEOUS    125
   17.1.    Governing Law    125    17.2.    Entire Understanding    126   
17.3.    Successors and Assigns; Participations; New Lenders    128    17.4.   
Application of Payments    130    17.5.    Indemnity    131    17.6.    Notice
   131    17.7.    Survival    133    17.8.    Severability    133    17.9.   
Expenses    133    17.10.    Injunctive Relief    134    17.11.    Consequential
Damages    134    17.12.    Replacement of Lenders    134    17.13.    Captions
   135    17.14.    Counterparts; Telecopied Signatures    135    17.15.   
Construction    135    17.16.    Confidentiality; Sharing Information    136



--------------------------------------------------------------------------------

   17.17.    Publicity    136    17.18.    USA Patriot Act    136



--------------------------------------------------------------------------------

List of Exhibits and Schedules

 

Exhibits

     Exhibit 2.1-US    Form of Amended and Restated Revolving Credit Note (US)
Exhibit 2.1-F    Form of Amended and Restated Revolving Credit Note (Foreign)
Exhibit 2.4A    Form of Amended and Restated Term A Note (US) Exhibit 2.4B-US   
Form of Term B Note (US) Exhibit 2.4B-F    Form of Term B Note (Foreign) Exhibit
2.5(a)    Swingline Note Exhibit 4.15(j)    Notice to Dutch Bank Exhibit 8.1(m)
   Financial Condition Certificates Exhibit 17.3    Commitment Transfer
Supplement Exhibit A    Borrowing Base Certificate

Schedules

     Schedule 1.2    Financing Statements (Liens) Schedule 4.5    Equipment
Locations Schedule 4.15(c)    Location of Executive Offices Schedule 4.19   
Real Property Schedule 5.2(a)    States of Qualification, Incorporation and Good
Standing; and Organizational ID Schedule 5.2(b)    Subsidiaries Schedule 5.4   
Federal Tax Identification Numbers; Audits Schedule 5.6    Prior Names Schedule
5.7    OSHA and Environmental Compliance Schedule 5.8(b)    Litigation and
Indebtedness Schedule 5.8(d)    Plans Schedule 5.9    Intellectual Property
Schedule 5.20    Conflicting Agreements Schedule 5.24    Material Customers
Schedule 7.3    Guarantees Schedule 7.4    Investments Schedule 7.5    Employee
Loans



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED

REVOLVING CREDIT, TERM LOAN

AND

SECURITY AGREEMENT

Fifth Amended and Restated Revolving Credit, Term Loan and Security Agreement
(this “Agreement”) dated as of January 8, 2009 by and among STREAM HOLDINGS
CORPORATION, a Delaware corporation (“SHC”), STREAM FLORIDA INC., a Delaware
corporation and a wholly-owned Subsidiary of SHC (“SFI”), STREAM INTERNATIONAL
INC., a Delaware corporation and a wholly-owned Subsidiary of SHC (“Stream”),
STREAM NEW YORK INC. a Delaware corporation and a wholly-owned Subsidiary of SHC
(“SNY”) and STREAM INTERNATIONAL EUROPE B.V., a company organized under the laws
of the Netherlands and a wholly-owned Subsidiary of Stream (“Stream BV”), (SFI,
Stream, SNY and Stream BV, each a “US Borrower” and collectively the “US
Borrowers”), STREAM INTERNATIONAL CANADA INC., a company organized under the
laws of Ontario and a Subsidiary of Stream (“Stream Canada”), STREAM
INTERNATIONAL SERVICE EUROPE B.V., a company organized under the laws of the
Netherlands and a wholly-owned Subsidiary of Stream International (Bermuda) Ltd.
(“Stream Service BV”), STREAM INTERNATIONAL (N.I.) LIMITED, a company organized
under the laws of Northern Ireland and a Subsidiary of Stream (“Stream UK”) and
STREAM INTERNATIONAL GMBH, a company organized under the laws of Germany and a
Subsidiary of Stream (“Stream Germany”) (Stream Canada, Stream Service BV,
Stream UK and Stream Germany, each a “Foreign Borrower” and collectively the
“Foreign Borrowers”) (US Borrowers and the Foreign Borrowers, each a “Borrower”
and collectively the “Borrowers”), and STREAM GLOBAL SERVICES, INC, a Delaware
corporation and the owner of all of the issued and outstanding shares of the
capital stock of SHC (“SGS”) (SHC and SGS, each a “Guarantor” and collectively
the “Guarantors”; Borrowers and Guarantors, each a “Loan Party” and collectively
the “Loan Parties”), the financial institutions which are now or which hereafter
become a party hereto (collectively, the “Lenders” and individually a “Lender”),
PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such
capacity, “Agent”), PNC as “Swingline Lender” (as hereafter defined), STEEL CITY
CAPITAL FUNDING, LLC (“SCCF”), as agent for Term B Lenders (SCCF, in such
capacity, “Term B Agent”), PNC CAPITAL MARKETS LLC., as sole lead arranger (in
such capacity, “Lead Arranger”) and SIEMENS FINANCIAL SERVICES, INC., as
documentation agent (in such capacity, “Documentation Agent”).

BACKGROUND

Loan Parties, Lenders and Agent entered into that certain Fourth Amended and
Restated Revolving Credit, Term Loan and Security Agreement dated as of July 31,
2008 (as amended by Amendment No. 1 to Fourth Amended and Restated Revolving
Credit, Term Loan and Security Agreement and Waiver dated as of November 14,
2008, and as further amended, restated or otherwise modified from time to time,
the “Fourth Restated Loan Agreement”) pursuant to which Agent and Lenders
provide Borrowers with certain financial accommodations.

Loan Parties have requested Term B Lender to extend to certain Borrowers term
loans in the aggregate principal amount of $25,000,000 (“Term B Loans”), the
proceeds of which would be utilized to repay (a) in full, the outstanding
principal balance of Term Loan A-Foreign, which



--------------------------------------------------------------------------------

as of the date of this Agreement is $2,041,319.57, and (b) a portion of the
outstanding Revolving Advances, with the concurrent reduction in the Maximum
Revolving Advance Amount from $100,000,000 to $77,041,319.57, subject to further
reduction as set forth in his Agreement. Term B Lender has agreed to fund the
Term B Loans as a “first-in last-out” Advance, bearing interest at a rate
appropriate to reflect market conditions and risk as of the date hereof,
allocable to and repayable by such US Borrowers and Foreign Subsidiaries as set
forth in this Agreement. Loan Parties, Lenders and Agent have agreed to modify
the Fourth Restated Loan Agreement, inter alia, to provide for the Term B Loans
and to adjust all of the interest rates set forth in the Fourth Restated Loan
Agreement to reflect market conditions and risk as of the date hereof upon the
terms and conditions set forth in this Agreement, which constitutes successful
completion of the syndication efforts contemplated in the Fee Letter, as defined
in the Fourth Restated Loan Agreement, and any and all flex provisions in such
Fee Letter shall be terminated and of no further force or effect.

Borrowers, Guarantor, Term B Lender, the other Lenders, Term B Agent and Agent
now wish to amend and restate the Fourth Restated Loan Agreement on the terms
and conditions set forth in this Agreement.

AMENDMENT AND RESTATEMENT

As of the date of this Agreement, the terms, conditions, covenants, agreements,
representations and warranties contained in the Fourth Restated Loan Agreement
shall be deemed amended and restated in their entirety as follows and the Fourth
Restated Loan Agreement shall be consolidated with and into and superseded by
this Agreement; provided, however, that nothing contained in this Agreement
shall impair, limit or affect the Liens heretofore granted, pledged and/or
assigned to Agent and Lenders as security for Borrowers’ Obligations to Lenders
under the Fourth Restated Loan Agreement.

IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrowers, Lenders and Agent hereby agree as follows:

 

I. DEFINITIONS.

1.1. Accounting Terms. As used in this Agreement, the Note, or any certificate,
report or other document made or delivered pursuant to this Agreement,
accounting terms not defined in Section 1.2 or elsewhere in this Agreement and
accounting terms partly defined in Section 1.2 to the extent not defined, shall
have the respective meanings given to them under GAAP; provided, however,
whenever such accounting terms are used for the purposes of determining
compliance with financial covenants in this Agreement, such accounting terms
shall be defined in accordance with GAAP as applied in preparation of the
audited financial statements of SHC for the fiscal year ended December 31, 2007.

1.2. General Terms. For purposes of this Agreement the following terms shall
have the following meanings:

“Accountants” shall have the meaning set forth in Section 9.7 hereof.

 

2



--------------------------------------------------------------------------------

“ACOF” shall mean Ares Corporate Opportunities Fund II, L.P., a Delaware limited
partnership.

“Acquisition” shall mean the acquisition by SGS of 100% of the issued and
outstanding shares of the capital stock of SHC pursuant to the Acquisition
Agreement.

“Acquisition Agreement” shall mean the Agreement and Plan of Merger by and among
SGS (then known as Global BPO Services Corp. (“Global BPO”)), River Acquisition
Subsidiary Corp. (a Delaware corporation which is a wholly-owned Subsidiary of
Global BPO (“RASC”)) and SHC dated as of January 27, 2008, as amended and
restated on June 2, 2008.

“Acquisition Closing Date” shall mean July 31, 2008.

“Advances” shall mean the Revolving Advances, Swingline Advances, the Letters of
Credit, as well as Term Loan A, Term Loan B-US and Term Loan B-Foreign.

“Advance Rates” shall have the meaning set forth in Section 2.1(a) hereof.

“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, (b) any Person who is a director, managing member, general partner
or executive officer (i) of such Person, (ii) of any Subsidiary of such Person
or (iii) of any Person described in clause (a) above, and (c) any fund or
account managed by such Person or an Affiliate of such Person. For purposes of
this definition, control of a Person shall mean the power, direct or indirect,
(x) to vote 10% or more of the securities having ordinary voting power for the
election of directors of such Person, or (y) to direct or cause the direction of
the management and policies of such Person whether by contract or otherwise.

“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.

“Agreement” shall have the meaning set forth in the preamble hereto.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
higher of (i) the Base Rate in effect on such day, (ii) the Federal Funds Open
Rate in effect on such day plus  1/2 of 1%, and (iii) the Daily LIBOR Rate on
such day plus 100 basis points (1%). For purposes of this definition, “Daily
LIBOR Rate” shall mean, for any day, the rate per annum determined by Agent by
dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
percentage prescribed by the Federal Reserve for determining the maximum reserve
requirements with respect to any eurocurrency funding by banks on such day.
“Published Rate” shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
determined by Agent).

“Amortizing Availability” shall mean, at any time of determination, the sum
equal to (a) $2,041,319.57 minus (b) an amount equal to (i) $81,932 multiplied
by (ii) the number of months elapsed from the Closing Date to such date of
determination (but in no event shall Amortizing Availability be less than zero).

 

3



--------------------------------------------------------------------------------

“Amortizing Revolving Advances” shall mean, at any time of determination, all
Revolving Advances not in excess of the amount equal to the then applicable
Amortizing Availability.

“Anti-Terrorism Laws” shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles; all provisions of
all applicable state, provincial, federal and foreign constitutions, statutes,
rules, regulations and orders of any Governmental Body, and all orders,
judgments and decrees of all courts and arbitrators.

“Applicable Margin” for each type of Advance shall mean, as of the Closing Date,
the applicable percentage specified below:

 

TYPE OF ADVANCE

   APPLICABLE MARGIN
FOR DOMESTIC RATE
LOANS     APPLICABLE MARGIN
FOR EURODOLLAR
RATE LOANS  

Revolving Advances

   2.50 %   3.50 %

Term Loan A

   3.00 %   4.00 %

Term Loan B-US

   8.50 %   9.50 %

Term Loan B-Foreign

   8.50 %   9.50 %

Thereafter, effective as of the first Business Day following receipt by Agent of
the financial statements of Borrowers on a Consolidated Basis for the fiscal
year ending December 31, 2008 required under Section 9.7, and thereafter upon
receipt of the quarterly financial statements of Borrowers on a Consolidated
Basis required under Section 9.8 for the previous fiscal quarter (each day of
such delivery, an “Adjustment Date”), the Applicable Margin for each type of
Advance shall be adjusted, if necessary, to the applicable percent per annum set
forth in the pricing table set forth below corresponding to the Fixed Charge
Coverage Ratio for the trailing twelve month period ending on the last day of
the most recently completed fiscal quarter prior to the applicable Adjustment
Date (each such period, a “Calculation Period”):

 

FIXED CHARGE COVERAGE RATIO

   APPLICABLE MARGINS FOR
DOMESTIC RATE LOANS     APPLICABLE MARGINS FOR
EURODOLLAR RATE LOANS      Revolving
Advances     Term
Loan A     Term B
Loans     Revolving
Advances     Term
Loan A     Term B
Loans  

Less than 1.5 to 1.0

   2.50 %   3.00 %   8.50 %   3.50 %   4.00 %   9.50 %

1.5 to 1.0 or greater but less than 2.0 to 1.0

   2.25 %   2.75 %   8.50 %   3.25 %   3.75 %   9.50 %

2.0 to 1.0 or greater

   2.00 %   2.50 %   8.50 %   3.00 %   3.50 %   9.50 %

 

4



--------------------------------------------------------------------------------

If Loan Parties shall fail to deliver the financial statements, certificates
and/or other information required under Section 9.8 by the dates required
pursuant to such sections, each Applicable Margin shall be conclusively presumed
to equal the highest Applicable Margin specified in the pricing table set forth
above until the date of delivery of such financial statements, certificates
and/or other information, at which time the rate will be adjusted based upon the
Fixed Charge Coverage Ratio as required hereunder.

If, as a result of any restatement of, or other adjustment to, the financial
statements of Borrowers on a Consolidated Basis or for any other reason, Agent
determines that (a) the Fixed Charge Coverage Ratio as previously calculated as
of any applicable date was inaccurate, and (b) a proper calculation of the Fixed
Charge Coverage Ratio would have resulted in different pricing for such period,
then (i) if the proper calculation of the Fixed Charge Coverage Ratio would have
resulted in higher pricing for such period, Borrowers shall automatically and
retroactively be obligated to pay to Agent, promptly upon demand by Agent, an
amount equal to the excess of the amount of interest that should have been paid
for such period over the amount of interest actually paid for such period; and
(ii) if the proper calculation of the Fixed Charge Coverage Ratio would have
resulted in lower pricing for such period, Agent shall grant to Borrowers, on
the first day of the month following such determination, a credit in an amount
equal to the excess of the amount of interest actually paid for such period over
the amount of interest that should have been paid for such period.

At all times, the Applicable Margin with respect to Amortizing Revolving
Advances shall be determined based upon the rate then applicable to Term Loan A.

“Ares Fund” means Ares Management LLC, a Delaware limited liability company.

“Ares Transaction” means the sale of 150,000 shares of the preferred stock of
SGS to ACOF as contemplated by the Ares Transaction Agreement.

“Ares Transaction Agreement” means that certain Preferred Stock Purchase
Agreement, dated as of June 2, 2008, by and between Global BPO and ACOF, as
amended by that certain Amendment No. 1 to Preferred Stock Purchase Agreement
dated as of July 15, 2008, and that certain Amendment No. 2 to Preferred Stock
Purchase Agreement dated as of July 17, 2008.

“Authority” shall have the meaning set forth in Section 4.19(d).

“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually

 

5



--------------------------------------------------------------------------------

charged by PNC to any particular class or category of customers of PNC.
Notwithstanding the foregoing, for purposes of calculating the Term Loan B Rate,
in no event shall the Base Rate be deemed to be below a 5.00% floor.

“Benefited Lender” shall have the meaning set forth in Section 2.20(d).

“Blocked Accounts” shall have the meaning set forth in Section 4.15(h).

“Blocked Person” shall have the meaning assigned to such term in
Section 5.25(b).

“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.

“Borrowing Base Certificate” shall mean a certificate duly executed by an
officer of Borrowing Agent appropriately completed and in substantially the form
of Exhibit A hereto.

“Borrowers on a Consolidated Basis” shall mean the consolidation in accordance
with GAAP of the accounts of SHC, Borrowers and their respective Subsidiaries.

“Borrowers’ Account” shall have the meaning set forth in Section 2.8.

“Borrowing Agent” shall mean SHC.

“Borrowing Group” shall mean, as the context indicates, the US Borrowers taken
as a whole and/or the Foreign Borrowers taken as a whole.

“Business” shall mean outsourced customer relationship management services, call
center services, including, but not limited to technical support and any
business substantially similar, related, incidental or complementary thereto.

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any Eurodollar Rate Loans, such day must also be a day on which
dealings are carried on in the London interbank market.

“Canadian Blocked Accounts Agreement” shall mean the Blocked Accounts Agreement,
dated as of June 23, 2004, by and among Agent, Stream Canada and Bank of Nova
Scotia, as such agreement may be amended, restated or otherwise modified from
time to time with the consent of Agent.

“Canadian Stock Pledge Agreement” shall mean the agreement, dated as of June 23,
2004, pursuant to which Stream pledged to Agent as Collateral for the
Obligations 65% of the issued and outstanding shares of the Capital Stock of
Stream Canada.

“Capital Expenditures” means, without duplication, all expenditures (including
deposits) with respect to the purchase price of any fixed or capital assets
(including capitalized leases) or capital improvements, or for replacements,
substitutions or additions thereto, which have a useful life of more than one
year.

 

6



--------------------------------------------------------------------------------

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however, designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
including, without limitation, membership interests in a limited liability
company and any and all warrants, rights or options to purchase any of the
foregoing.

“Cash Equivalents” shall mean: (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year from the date of acquisition thereof;
(b) commercial paper maturing no more than 365 days from the date issued (i) by
any Lender (or its holding company) or (ii) by any commercial bank if (A) such
bank has a combined capital and surplus of at least $500,000,000 or (B) its debt
obligations, or those of a holding company of which it is a subsidiary, have a
rating of at least A-1 from Standard & Poor’s Rating Services or at least P-1
from Moody’s Investors Service, Inc.; (c) certificates of deposit or bankers’
acceptances maturing within 365 days from the date of issuance thereof issued
by, or repurchase agreements backed by United States governmental securities
from (i) any Lender or (ii) any commercial bank organized under the laws of the
United States of America or any state thereof or the District of Columbia having
combined capital and surplus of not less than $500,000,000 and whose debt
obligations, or those of a holding company of which it is a Subsidiary, are
rated not less than A (or the equivalent rating) by a nationally recognized
investment rating agency and not subject to setoff rights in favor of such bank;
and (d) United States money market funds that invest solely in obligations
issued or guaranteed by the United States of America or an agency thereof.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

“Change of Ownership” shall mean (a) Ares Fund and its Affiliates shall cease to
hold at least an aggregate of three (3) seats on the board of directors of SGS;
(b) Ares Fund and its Affiliates shall cease beneficially to own and control,
directly or indirectly, at least 51% of the issued and outstanding voting stock
of SGS; (c) SGS shall cease beneficially and of record to own and control,
directly or indirectly, at least 100% of the aggregate voting power of the
Capital Stock of SHC; (d) SHC shall cease to own and control directly or
indirectly 100% of the aggregate voting power of the Capital Stock of each other
Loan Party owned on the Closing Date other than SGS, free and clear of all Liens
(other than Permitted Encumbrances); or (e) other than as permitted by
Section 7.1, any merger or consolidation, in which the relevant Borrower is not
the surviving corporation, or sale of substantially all of the property or
assets of any Borrower.

“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including, without limitation, all net income, gross income, gross
receipts, sales, use, ad valorem, value added, transfer, franchise, profits,
inventory, capital stock, license, withholding, payroll, employment, social
security, unemployment, excise, severance, stamp,

 

7



--------------------------------------------------------------------------------

occupation and property taxes, custom duties, fees, assessments, liens, claims
and charges of any kind whatsoever, together with any interest and any
penalties, additions to tax or additional amounts, imposed by any taxing or
other authority, domestic or foreign (including, without limitation, the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral, any Loan Party or any of its Affiliates.

“CIR Obligations” shall mean and include any and all contingent indemnification
Obligations of any Loan Party under this Agreement or any of the Other Documents
for which no claim has been asserted at the time of determination and
reimbursement Obligations of any Loan Party under this Agreement or any of the
Other Documents which at the time of determination are then not due, payable or
owing.

“Closing Date” shall mean January 8, 2009 or such other date as may be agreed to
by the parties hereto.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated thereunder.

“Collateral” shall mean and include:

(a) all Receivables;

(b) all Equipment;

(c) all General Intangibles;

(d) all Inventory;

(e) all Investment Property; provided, that this clause (e) shall not include
the equity interests in any Foreign Subsidiary if such inclusion could
reasonably be expected to constitute a violation of applicable law or could
reasonably be expect to result in an adverse tax effect on any Loan Party;

(f) all Domestic Subsidiary Stock, all of the Capital Stock of each of Stream BV
and Stream Service BV, and 65% of the Capital Stock of each of the other First
Tier Foreign Subsidiaries; provided, that this clause (f) shall not include the
equity interests in any Foreign Subsidiary if such inclusion could reasonably be
expected to constitute a violation of applicable law or could reasonably be
expect to result in an adverse tax effect on any Loan Party;

(g) all of each Borrower’s right, title and interest in and to, whether now
owned or hereafter acquired and wherever located, (i) its respective goods and
other property including, but not limited to, all merchandise returned or
rejected by Customers, relating to or securing any of the Receivables; (ii) all
of each Borrower’s rights as a consignor, a consignee, an unpaid vendor,
mechanic, artisan, or other lienor, including stoppage in transit, setoff,
detinue, replevin, reclamation and repurchase; (iii) all additional amounts due
to any Borrower from any Customer relating to the Receivables; (iv) other
property, including warranty claims, relating to any goods securing this
Agreement; (v) all of each Borrower’s contract rights,

 

8



--------------------------------------------------------------------------------

rights of payment which have been earned under a contract right, instruments
(including promissory notes), documents, chattel paper (including electronic
chattel paper), warehouse receipts, deposit accounts, letters of credit, and
money; (vi) all commercial tort claims (whether now existing or hereafter
arising); (vii) if and when obtained by any Borrower, all real and personal
property of third parties in which such Borrower has been granted a lien or
security interest as security for the payment or enforcement of Receivables;
(viii) all letter of credit rights (whether or not the respective letter of
credit is evidenced by a writing); (ix) all supporting obligations; and (x) any
other goods, personal property or real property now owned or hereafter acquired
in which any Borrower has expressly granted a security interest or may in the
future grant a security interest to Agent hereunder, or in any amendment or
supplement hereto or thereto, or under any other agreement between Agent and any
Borrower;

(h) all of each Borrower’s ledger sheets, ledger cards, files, correspondence,
records, books of account, business papers, computers, computer software (owned
by Borrower or in which it has an interest), computer programs, tapes, disks and
documents relating to (a), (b), (c), (d), (e), (f) or (g) of this Paragraph;

(i) all money, bank accounts, certificates of deposit and anything constituting
a “deposit account” (as defined in the Uniform Commercial Code); and

(j) all proceeds and products of (a), (b), (c), (d), (e), (f), (g), (h) or
(i) in whatever form, including, but not limited to: cash, deposit accounts
(whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, chattel paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds.

“Collective Commitment Percentage” as to any Lender shall mean the percentage
equivalent of a fraction, (a) the numerator of which is (i) (A) the Commitment
Percentage of such Lender times (B) the sum of (x) the Maximum Revolving Advance
Amount and (y) the then unpaid principal balance of Term Loan A, plus
(ii) (A) the Term Loan B Commitment Percentage of such Lender times (B) the then
outstanding principal balance of Term Loan B, and (b) the denominator of which
is the sum of (i) the Maximum Revolving Advance Amount plus the (ii) unpaid
principal balances of the Term Loans.

“Commitment Percentage” of any Lender, with respect to Advances other than the
Term B Loans, shall mean the percentage set forth opposite the heading
“Commitment Percentage” below such Lender’s name on the signature page hereto,
as same may be adjusted after the Closing Date upon the effective date of any
assignment by a Lender pursuant to Section 17.3(b) hereof.

“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
17.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agent by which the Purchasing Lender purchases and assumes a portion of the
obligation of Lenders to make Advances under this Agreement.

 

9



--------------------------------------------------------------------------------

“Company Transaction Fees” shall mean the meaning ascribed to such term in the
Acquisition Agreement.

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of governmental authorities
and other third parties, domestic or foreign, necessary to carry on any
Borrower’s business, including, without limitation, any Consents required under
all applicable federal, state or other applicable law.

“Contract Rate” shall mean, as applicable, the Revolving Interest Rate, the
Swingline Advance Rate, the Term Loan A Rate or the Term Loan B Rate.

“Controlled Group” shall mean all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with any Loan Party, are treated as a single employer under
Section 414 of the Code.

“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.

“Deed of Undisclosed Pledge of Receivables” shall mean, severally and
collectively, (a) the deed of undisclosed pledge of receivables among Stream BV
and Agent dated March 22, 2006, (b) the deed of undisclosed pledge of
receivables among Stream BV, Stream Service BV and Agent dated on or about
July 31, 2008, and (c) the deed of undisclosed pledge of receivables among
Stream BV and Agent dated on or about January 8, 2009.

“Deed of Disclosed Pledge of Bank Accounts” shall mean, severally and
collectively, (a) the deed of disclosed pledge of bank accounts among Stream BV
and Agent dated March 22, 2006, (b) the deed of disclosed pledge of bank
accounts dated on or about July 31, 2008 among Stream BV, Stream Service BV and
Agent, and (c) the deed of disclosed pledge of bank accounts dated on or about
January 8, 2009 among Stream BV and Agent.

“Deed of Pledge of Shares” shall mean, severally and collectively, (a) the deed
of pledge of shares dated March 22, 2006 among Stream BV, Agent and Stream,
pursuant to which Stream pledges to Agent as Collateral for the Parallel Debt US
65% of the issued and outstanding shares of the Capital Stock of Stream BV,
(b) the deed of pledge of shares dated on or about July 31, 2008 among Stream
BV, Agent and Stream, pursuant to which Stream pledges to Agent as Collateral
for the Parallel Debt US 65% of the issued and outstanding shares of the Capital
Stock of Stream BV, and (c) the deed of pledge of shares dated on or about
January 8, 2009 among Stream BV, Agent and Stream, pursuant to which Stream
pledges to Agent as Collateral for the Parallel Debt US and the Parallel Debt
Foreign 100% of the issued and outstanding shares of the Capital Stock of Stream
BV.

“Deed of Pledge of Bermuda Shares” shall mean (a) the deed of pledge of shares
dated on or about July 31, 2008 among Stream Service BV, Agent and Stream
Bermuda, pursuant to which Stream Bermuda pledges to Agent as Collateral for the
Parallel Debt Foreign

 

10



--------------------------------------------------------------------------------

65% of the issued and outstanding shares of the Capital Stock of Stream Service
BV, and (b) the deed of pledge of shares dated on or about January 8, 2009 among
Stream Service BV, Agent and Stream Bermuda, pursuant to which Stream Bermuda
pledges to Agent as Collateral for the Parallel Debt Foreign the remaining 35%
of the issued and outstanding shares of the Capital Stock of Stream Service BV.

“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.

“Default Rate” shall have the meaning set forth in Section 3.1 hereof.

“Defaulting Lender” shall have the meaning set forth in Section 2.23(a) hereof.

“Documentation Agent” shall have the meaning set forth in the preamble to this
Agreement and shall include its successors and assigns.

“Documents” shall have the meaning set forth in Section 8.1(c) hereof.

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

“Dollar Equivalent” means, at the date of determination, the amount of Dollars
that Agent could purchase, in accordance with its normal practice, (a) with a
specified amount of Canadian Dollars based on the Bank of Canada 12:00 Noon spot
rate on such date and (b) with a specified amount of pounds sterling or Euros
based upon the “New York spot rate” published in the Wall Street Journal on the
immediately preceding Business Day.

“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.

“Domestic Subsidiary Stock” shall mean all of the issued and outstanding shares
of the Capital Stock owned by each Loan Party of a Subsidiary formed under the
laws of any state of the United States of America.

“Dutch Security Agreements” shall mean the Deed of Disclosed Pledge of Bank
Accounts, the Deed of Pledge of Shares and the Deed of Undisclosed Pledge of
Receivables, including any Supplemental Pledge (as defined in the Deed of
Undisclosed Pledge of Receivables) and the Deed of Pledge of Bermuda Shares.

“Earnings Before Interest and Taxes” shall mean for any period (x) the sum of
(i) net income (or loss) of Borrowers on a Consolidated Basis for such period
(excluding extraordinary gains and losses), plus (ii) all interest expense of
Borrowers on a Consolidated Basis for such period, net of amounts determined
under GAAP to be interest expense but attributable to the amortization of the
lease market reserve of Borrowers on a Consolidated Basis, plus (iii) all
charges against income of Borrowers on a Consolidated Basis for such period for
federal, state, local and foreign taxes (which, for avoidance of doubt, shall
not include sales taxes, payroll taxes or any other employee-related taxes which
are collected or incurred by

 

11



--------------------------------------------------------------------------------

Borrowers and then remitted to the applicable taxing authorities) accrued for
such period, plus all out-of-pocket expenses incurred by Borrowers and not
capitalized in connection with this Agreement and with the Fourth Restated Loan
Agreement (but in no event shall such addition for expenses incurred in
connection with the Fourth Restated Loan Agreement be applicable to any period
commencing after more than one year from the Acquisition Closing Date),
(iv) plus any proceeds received by any Borrower or any of its Subsidiaries under
any business interruption insurance policy, plus (v) for each calculation with
respect to a period ending during calendar year 2008, all severance costs and
expenses, all restructuring charges and all fees and expenses incurred and
expensed during such period (and not capitalized) in connection with or related
to the Acquisition or to the Ares Transaction, including without limitation all
Company Transaction Fees, not to exceed, in the aggregate, the sum of
(a) $7,000,000 plus (b) amounts which have been incurred and expensed during
such period but funded by SGS in a subsequent period, less (y) to the extent not
netted out in the determination of interest expense in clause (x)(ii) of this
definition, interest income of Borrowers on a Consolidated Basis for such
period.

“EBITDA” shall mean for any period the sum of (i) Earnings Before Interest and
Taxes for such period plus (ii) depreciation expenses for such period, plus
(iii) amortization expenses for such period, plus (iv) without duplication of
any of the foregoing, one time Non-Cash Expenses during such period, less any
non-cash gains during such period.

“ECE Ireland” shall mean ECE EMEA Limited, an Irish corporation, which is a
wholly-owned Subsidiary of SFI.

“Eligible Foreign Receivables” shall mean and include, with respect to Stream
Canada, Stream UK and Stream Service BV, the invoice amount, net of all goods
and services, harmonized taxes and sales taxes (which shall be the Dollar
Equivalent at such time of any amount denominated in a currency other than
Dollars) owing on each account of such Person (after deducting any credit
balance, returns, trade discounts, unapplied cash, unbilled amounts or retention
or finance charges), of each Receivable of Stream Canada, Stream UK or Stream
Service BV, as applicable, arising in the ordinary course of such Foreign
Borrower’s business (which are not rendered ineligible by any of the criteria
contained in this definition). A Receivable of a Foreign Borrower shall not be
deemed eligible unless such Receivable is subject to Agent’s first priority
perfected security interest and no other Lien (other than Permitted
Encumbrances), and is evidenced by an invoice or other documentary evidence
reasonably satisfactory to Agent. In addition, no Receivable of a Foreign
Borrower shall be an Eligible Foreign Receivable if:

(a) it arises out of a sale made by any Foreign Borrower to an Affiliate or to a
Person controlled by an Affiliate of any Loan Party (provided that sales to
portfolio companies and Affiliates of Ares Capital Management LLC shall not be
excluded by virtue of this clause (a) unless such exclusion would be applicable
without regard to such entities’ or their respective Affiliates’ relationship
with SGS);

(b) it is due and unpaid more than ninety (90) days after the original invoice
date;

 

12



--------------------------------------------------------------------------------

(c) fifty percent (50%) or more of the Receivables from such Customer are due
and unpaid more than the applicable time period set forth in clause (b) above;

(d) any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached;

(e) the Customer shall (i) apply for, suffer, or consent to the appointment of,
or the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property or call a meeting of its
creditors, (ii) admit in writing its inability, or be generally unable, to pay
its debts as they become due or cease operations of its present business,
(iii) make a general assignment for the benefit of creditors, (iv) commence a
voluntary case under any state or federal bankruptcy laws (as now or hereafter
in effect), (v) be adjudicated a bankrupt or insolvent, (vi) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vii) acquiesce to, or fail to have dismissed, any petition which is filed
against it in any involuntary case under such bankruptcy laws, or (viii) take
any action for the purpose of effecting any of the foregoing;

(f) the sale or service is to a Customer outside the country in which such
Foreign Borrower is located except, (1) in the case of Stream Service BV, if
such Customer is located in the European Union or the United States of America
and either (i) the governing law and the jurisdiction clause set forth in the
contract which gave rise to the respective Receivable is Netherlands law and the
Dutch competent court, respectively, or (ii) Agent has obtained a legal opinion
from counsel in the country in which such Customer is located (which such
counsel and such opinion shall be reasonably acceptable to Agent) that Agent has
a perfected security interest in such Receivable enforceable in the country in
which such Customer is located and/or such relevant country in which such
Customer is located would enforce a judgment against such Customer which is
obtained in the governing law jurisdiction set forth in the contract which gave
rise to the respective Receivable and (2) in the case of Stream UK, if such
Customer is located in the European Union or the United States of America and
Agent has obtained a legal opinion from counsel in the country in which such
Customer is located (which such counsel and such opinion shall be reasonably
acceptable to Agent) that Agent has a perfected security interest in such
Receivable enforceable in the country in which such Customer is located and/or
such relevant country in which such Customer is located would enforce a judgment
against such Customer which is obtained in the governing law jurisdiction set
forth in the contract which gave rise to the respective Receivable;

(g) Agent believes, in its sole credit judgment, exercised in good faith, that
collection of such Receivable is insecure or that such Receivable may not be
paid by reason of the Customer’s financial inability to pay;

(h) the obligor of such account is a state, commonwealth, provincial, federal,
foreign, territorial, or other court or governmental department, commission,
board, bureau, agency or instrumentality other than the federal government of
the United States of America, the federal government of Canada or the government
of any province or territory of Canada or political subdivision thereof, and
then only to the extent that the Borrower has complied in all respects with the
relevant provisions of the Federal Assignment of Claims Act of

 

13



--------------------------------------------------------------------------------

1940 (for a US account debtor) or the Financial Administration Act (Canada) or
similar provincial or territorial legislation or municipal ordinance of similar
purpose (for a Canadian account debtor);

(i) the goods giving rise to such Receivable have not been shipped to the
Customer or the services giving rise to such Receivable have not been performed
by the applicable Foreign Borrower or the Receivable otherwise does not
represent a final sale or the providing of services;

(j) the Receivables of the Customer exceed a credit limit determined by Agent,
in its sole credit judgment, exercised in good faith, to the extent such
Receivable exceeds such limit;

(k) the Customer (i) is also the applicable Foreign Borrower’s supplier or
creditor and the Receivable is or may become subject to any right of setoff by
the Customer, and such Customer has not entered into an agreement with Agent
with respect to the waiver of rights of setoff which is in form and substance
satisfactory to Agent, or (ii) has disputed liability with respect to such
Receivable or asserted any defense or made any claim with respect to any other
Receivable due from such Customer to such Loan Party, in which cases the
Receivable shall be ineligible to the extent of (A) such setoff with respect to
which an agreement as described in clause(i) above is not in effect, (B) such
dispute or (C) such defense or claim;

(l) the applicable Foreign Borrower has made any agreement with any Customer for
any deduction therefrom, except for discounts or allowances made in the ordinary
course of business for prompt payment, all of which discounts or allowances are
reflected in the calculation of the face value of each respective invoice
related thereto;

(m) any return, rejection or repossession of the merchandise has occurred or the
rendition of services has been disputed;

(n) such Receivable is not payable to a Foreign Borrower; or

(o) such Receivable is not otherwise satisfactory to Agent, as determined in
good faith by Agent in the exercise of its discretion in a reasonable manner.

“Eligible Reserves” shall mean the aggregate of (a) the Swap Reserve (if any),
(b) the Undrawn Availability Reserve, and (c) such other amounts as Agent, in
its sole credit judgment exercised in good faith, may from time to time
establish, with substantially contemporaneous notice to Borrowing Agent, to
reflect risks or contingencies which may affect its ability to realize upon any
Collateral including, without limitation, with respect to Priority Payables
(which, as of the Closing Date, is in the approximate amount of $1,540,000) with
respect to Stream Canada or pursuant to Section 6.14.

“Eligible Unbilled Foreign Receivables” shall mean and include all Receivables
of Stream Canada, Stream UK or Stream Service BV which would otherwise be
considered Eligible Foreign Receivables but are not Eligible Foreign Receivables
because they are not evidenced by an invoice or other documentary evidence,
provided that such Eligible Foreign

 

14



--------------------------------------------------------------------------------

Receivables have been accrued and remain unbilled not more than forty-five
(45) days from the earlier of (a) the date the related service was performed or
(b) the date the revenue was accrued by such Foreign Borrower.

“Eligible Unbilled US Receivables” shall mean and include all Receivables of any
US Borrower which would otherwise be considered Eligible US Receivables but are
not Eligible US Receivables because they are not evidenced by an invoice or
other documentary evidence, provided that such Eligible US Receivables have been
accrued and remain unbilled not more than forty-five (45) days from the earlier
of (a) the date the related service was performed or (b) the date the revenue
was accrued by such US Borrower.

“Eligible US Receivables” shall mean and include with respect to each US
Borrower, each Receivable of such US Borrower arising in the ordinary course of
such US Borrower’s business (which are not rendered ineligible by any of the
criteria contained in this definition). A Receivable shall not be deemed
eligible unless such Receivable is subject to Agent’s first priority perfected
security interest and no other Lien (other than Permitted Encumbrances), and is
evidenced by an invoice or other documentary evidence reasonably satisfactory to
Agent. In addition, no Receivable shall be an Eligible Receivable if:

(a) it arises out of a sale made by any US Borrower to an Affiliate or to a
Person controlled by an Affiliate of any Loan Party (provided that sales to
portfolio companies and Affiliates of Ares Capital Management LLC shall not be
excluded by virtue of this clause (a) unless such exclusion would be applicable
without regard to such entities’ or their respective Affiliates’ relationship
with SGS);

(b) it is due and unpaid more than ninety (90) days after the original invoice
date;

(c) fifty percent (50%) or more of the Receivables from such Customer are due
and unpaid more than the applicable time period set forth in clause (b) above;

(d) any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached;

(e) the Customer shall (i) apply for, suffer, or consent to the appointment of,
or the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property or call a meeting of its
creditors, (ii) admit in writing its inability, or be generally unable, to pay
its debts as they become due or cease operations of its present business,
(iii) make a general assignment for the benefit of creditors, (iv) commence a
voluntary case under any state or federal bankruptcy laws (as now or hereafter
in effect), (v) be adjudicated a bankrupt or insolvent, (vi) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vii) acquiesce to, or fail to have dismissed, any petition which is filed
against it in any involuntary case under such bankruptcy laws, or (viii) take
any action for the purpose of effecting any of the foregoing;

(f) the sale or service is to a Customer outside the United States of America,
unless (i) in the case of Stream BV, if such Customer is located in the European
Union

 

15



--------------------------------------------------------------------------------

and either (1) the governing law and the jurisdiction clause set forth in the
contract which gave rise to the respective Receivable is Netherlands law and the
Dutch competent court, respectively, or (2) Agent has obtained a legal opinion
from counsel in the country in which such Customer is located (which such
counsel and such opinion shall be reasonably acceptable to Agent) that Agent has
a perfected security interest in such Receivable enforceable in the country in
which such Customer is located and/or such relevant country in which such
Customer is located would enforce a judgment against such Customer which is
obtained in the governing law jurisdiction set forth in the contract which gave
rise to the respective Receivable, (ii) the sale or service is on letter of
credit, guaranty or acceptance terms, in each case reasonably acceptable to
Agent in its sole discretion, (iii) payment for such sale or service is to be
received from a Customer domiciled in the United States of America or
(iv) (1) the Customer of Stream with respect to Stream’s Receivable is located
in France, (2) payment of Stream’s Receivable is covered by credit insurance
issued to Stream in form and substance satisfactory to Agent and collaterally
assigned to Agent and (3) Agent, for the benefit of the Lenders, has obtained a
pledge over Stream’s Receivable, in form and substance satisfactory to Agent,
enforceable under French law and provided, further, that (A) any Revolving
Advance based upon a Receivable described in this clause (f)(iv) shall not
exceed 85% of the Dollar Equivalent of the insured value thereof, as provided by
the credit insurance described in clause (f)(iv)(2) hereof (which, for the
avoidance of doubt means, for example, that if a Receivable of Stream is payable
in francs, the Dollar Equivalent of which is $1,000, and Stream has obtained
credit insurance therefor for 90% of the value thereof, or $900, Revolving
Lenders may make a Revolving Advance based thereon in the sum of $765 (i.e. 85%
of $900)), and (B) the total amount of Revolving Advances based upon this clause
(f)(iv), together with any and all Unbilled Receivables with respect to which
the Customer is located in France, shall not exceed the sum of $10,000,000 at
any one time outstanding;

(g) Agent believes, in its sole credit judgment, exercised in good faith, that
collection of such Receivable is insecure or that such Receivable may not be
paid by reason of the Customer’s financial inability to pay;

(h) the Customer is the United States of America, any state or any department,
agency or instrumentality of any of them, unless the applicable US Borrower
assigns its right to payment of such Receivable to Agent pursuant to the
Assignment of Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et seq.
and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise complied with other
applicable statutes or ordinances;

(i) the goods giving rise to such Receivable have not been shipped to the
Customer or the services giving rise to such Receivable have not been performed
by the applicable US Borrower or the Receivable otherwise does not represent a
final sale or the providing of services;

(j) the Receivables of the Customer exceed a credit limit determined by Agent,
in its sole credit judgment, exercised in good faith, to the extent such
Receivable exceeds such limit;

 

16



--------------------------------------------------------------------------------

(k) the Customer (i) is also the applicable US Borrower’s supplier or creditor
and the Receivable is or may become subject to any right of setoff by the
Customer, and such Customer has not entered into an agreement with Agent with
respect to the waiver of rights of setoff which is in form and substance
satisfactory to Agent, or (ii) has disputed liability with respect to such
Receivable or asserted any defense or made any claim with respect to any other
Receivable due from such Customer to such Loan Party, in which cases the
Receivable shall be ineligible to the extent of (A) such setoff with respect to
which an agreement as described in clause(i) above is not in effect, (B) such
dispute or (C) such defense or claim;

(l) the applicable US Borrower has made any agreement with any Customer for any
deduction therefrom, except for discounts or allowances made in the ordinary
course of business for prompt payment, all of which discounts or allowances are
reflected in the calculation of the face value of each respective invoice
related thereto;

(m) any return, rejection or repossession of the merchandise has occurred or the
rendition of services has been disputed;

(n) such Receivable is not payable to a US Borrower; or

(o) such Receivable is not otherwise satisfactory to Agent, as determined in
good faith by Agent in the exercise of its discretion in a reasonable manner.

“Environmental Complaint” shall have the meaning set forth in Section 4.19(d)
hereof.

“Environmental Laws” shall mean all foreign, federal, state, provincial and
local environmental, land use, zoning, health, chemical use, safety and
sanitation laws, statutes, ordinances and codes relating to the protection of
the environment and/or governing the use, storage, treatment, generation,
transportation, processing, handling, production or disposal of Hazardous
Substances and the rules, regulations, interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.

“Equipment” shall mean and include, as to each Borrower, all of such Borrower’s
goods (other than Inventory) whether now owned or hereafter acquired and
wherever located including, without limitation, all equipment, machinery,
apparatus, motor vehicles, fittings, furniture, furnishings, fixtures, parts,
accessories and all replacements and substitutions therefor or accessions
thereto.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.

“Euro” or “EUR” shall mean the single currency introduced in the third stage of
economic and monetary union pursuant to the treaty establishing the European
Union, as amended from time to time.

“Eurodollar Rate” shall mean for any Eurodollar Rate Loan for the then current
Interest Period relating thereto the interest rate per annum determined by Agent
by dividing (i)

 

17



--------------------------------------------------------------------------------

the rate which appears on the Bloomberg Page BBAM1 (or on such other substitute
Bloomberg page that displays rates at which US dollar deposits are offered by
leading banks in the London interbank deposit market), or the rate which is
quoted by another source selected by Agent which has been approved by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying rates at which US dollar deposits are offered by leading banks in
the London interbank deposit market (an “Alternative Source”), at approximately
11:00 a.m. London time, two (2) Business Days prior to the first day of such
Interest Period (or if there shall at any time, for any reason, no longer exist
a Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by Agent at such time (which
determination shall be conclusive absent manifest error)) for an amount
comparable to such Eurodollar Rate Loan and having a borrowing date and a
maturity comparable to such Interest Period by (ii) a number equal to 1.00 minus
the Reserve Percentage.

The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate Loan
that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date. Agent shall give prompt notice to the
Borrowing Agent of the Eurodollar Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.

Notwithstanding the foregoing, for purposes of calculating the Term Loan B Rate,
in no event shall the Eurodollar Rate be deemed to be below a 4.00% floor.

“Eurodollar Rate Loan” shall mean an Advance at any time that bears interest
based on the Eurodollar Rate.

“Event of Default” shall mean the occurrence and continuance of any of the
events set forth in Article X hereof which has not been waived in accordance
with the provisions of this Agreement.

“Excluded Foreign Entities” shall mean all Foreign Subsidiaries of SHC that are
not Loan Parties.

“Excluded SGS Entities” shall mean each of SGS and any Subsidiaries of SGS that
are not Subsidiaries of SHC.

“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

“Extraordinary Receipts” shall mean any cash received by the Loan Parties (other
than SGS) not in the ordinary course of business (and not consisting of proceeds
described in Sections 2.21(a) or (b)) on account of (a) foreign, United States,
state or local tax refunds received by SHC and its Subsidiaries in any calendar
year in excess of the aggregate amount of tax payments made by SHC and its
Subsidiaries during such year (“Excess Refunds”), provided that the aggregate
amount of Excess Refunds for such year exceeds $1,000,000 (in which case, for
purposes of clarification, the Excess Refunds for a calendar year shall be
considered Extraordinary Receipts only if the Excess Refunds for such calendar
year exceed $1,000,000 in

 

18



--------------------------------------------------------------------------------

which case the entire amount of Excess Refunds, and not just the amount of
Excess Refunds which exceeds $1,000,000, shall be considered Extraordinary
Receipts), (b) proceeds of insurance in respect of any casualty loss or
destruction, excluding proceeds of business interruption insurance,
(c) judgments, proceeds of settlements or other consideration of any kind in
connection with any cause of action (to the extent not representing
reimbursement made to the Loan Parties (other than SGS) for actual losses or
damages incurred or paid (including any reasonably estimated lost profits,
receipts or revenues) by the Loan Parties), and (d) condemnation awards (and
payments in lieu thereof). Notwithstanding the foregoing, Extraordinary Receipts
shall not include, and shall specifically exclude, monies received from any
escrow accounts.

“Federal Funds Open Rate” shall mean, for any day, the rate per annum determined
by Agent in accordance with its usual procedures (which determination shall be
conclusive absent manifest error) to be the Open Rate for federal funds
transactions as of the opening of business for federal funds transactions among
members of the Federal Reserve System arranged by federal funds brokers on such
day, as quoted by Garvin Guybutler, any successor entity thereto, or any other
broker selected by Agent, as set forth on the applicable Telerate display page;
provided, however, that if such day is not a Business Day, the Federal Funds
Open Rate for such day shall be the Open Rate on the immediately preceding
Business Day, or if no such rate shall be quoted by a federal funds broker at
such time, such other rate as determined by Agent in accordance with its usual
procedures.

“Fee Letter” shall mean, collectively, (a) that certain second amended and
restated fee letter dated as of the Closing Date between SGS, Agent and Lead
Arranger and (b) that certain fee letter dated as of the Closing Date between
SGS, Term B Agent, Agent and Lead Arranger.

“First Tier Foreign Subsidiaries” shall mean and include Stream Canada, Stream
UK, Stream BV, Stream Service BV, Stream Germany, ECE Ireland, Stream Bermuda,
Stream Italy, Stream Spain, Stream Poland, Stream Sweden, and, in the sole
discretion of Agent or Term B Agent, any other corporation or limited liability
entity incorporated outside of the United States of America which is directly
owned by a US Borrower or SHC; provided, however, solely to the extent that
Borrowers inform Agent and Term B Agent within thirty (30) days of the Closing
Date (or thirty (30) days of such later date that Agent or Term B Agent requests
the inclusion of any other Foreign Subsidiary as a First Tier Foreign
Subsidiary) that the pledge of the equity interests in such Foreign Subsidiary
to Agent which could reasonably be expected to constitute a violation of
applicable law or which could reasonably be expected to result in an adverse tax
effect on any Loan Party, such affected Foreign Subsidiary shall not be
considered a First Tier Foreign Subsidiary for any purpose under this Agreement.

“Fixed Charge Coverage Ratio” shall mean and include, with respect to any fiscal
period, the ratio of (a) (i) EBITDA, minus (ii) Unfinanced Capitalized
Expenditures made during such period, minus (iii) cash taxes (other than sales
taxes, payroll taxes or any other employee-related taxes which are collected or
incurred by Borrowers and then remitted to the applicable taxing authorities)
due and payable during such period, minus (iv) cash dividends or other
distributions made by SHC during such period, to (b) all Senior Debt Payments
during such period.

 

19



--------------------------------------------------------------------------------

“Foreign Borrowers” shall mean, subject to the provisions of Sections 16.3 and
16.4 hereof, jointly and severally, Stream Germany, Stream Service BV, Stream
Canada and Stream UK.

“Foreign Formula Amount” shall have the meaning set forth in Section 2.1(c).

“Foreign Loan Party” shall mean, collectively, Foreign Borrowers and Stream BV.

“Foreign Obligations” shall mean the aggregate of (a) the Obligations of each of
the Foreign Borrowers and (b) the Obligations of the Guarantors under
Section 15, to the extent they relate to the Obligations of the Foreign
Borrowers, each as they may exist from time to time, other than the Parallel
Debt Foreign.

“Foreign Security Agreements” shall mean and include, jointly and severally
(subject to Sections 16.3 and 16.4 hereof), (a) the Pledge of Receivables,
(b) the General Security Agreement and the Canadian Stock Pledge Agreement,
(c) the Northern Ireland Security Agreements, (d) the German Security Agreements
and (e) the Dutch Security Agreements.

“Foreign Subsidiaries” shall mean and include ECE Ireland, Stream Bermuda,
Stream Italy, Stream BV, Stream Service BV, Stream UK, Stream Germany, Stream
India, Stream Spain, Stream Canada, Stream Sweden, Stream Mauritius Ltd., a
company organized under the laws of Mauritius, Stream Tunisia S.A.R.L., a
company organized under the laws of Tunisia, Stream Poland, Stream International
Bulgaria EOOD, a company organized under the laws of Bulgaria, Stream
International Costa Rica, S.A., a company organized under the laws of Costa Rica
and Stream Ireland Limited, a company organized under the laws of Ireland,
Stream Global Services El Salvador SA de CA, a company organized under the laws
of El Salvador, Stream Philippines and Infowavz International Private Limited,
company organized under the laws of India.

“Formula Amount” shall have the meaning set forth in Section 2.1(a).

“Fourth Restated Loan Agreement” shall have the meaning set forth in the
Background paragraphs of this Agreement.

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

“General Intangibles” shall mean and include, as to each Borrower, all of such
Borrower’s general intangibles, whether now owned or hereafter acquired
including, without limitation, all payment intangibles, choses in action, causes
of action, commercial tort claims, corporate or other business records,
inventions, designs, patents, patent applications, equipment formulations,
manufacturing procedures, quality control procedures, trademarks, service marks,

 

20



--------------------------------------------------------------------------------

trade secrets, goodwill, copyrights, design rights, software, computer
information, source codes, codes, records and updates, registrations, licenses,
franchises, customer lists, tax refunds, tax refund claims, computer programs,
and computer software, all claims under guaranties, security interests or other
security held by or granted to such Borrower to secure payment of any of the
Receivables by a Customer (other than to the extent covered by Receivables) all
rights of indemnification and all other intangible property of every kind and
nature (other than Receivables).

“General Security Agreement” shall mean the Amended and Restated General
Security Agreement dated as of June 23, 2004 executed by Stream Canada in favor
of Agent, as reaffirmed by (a) Reaffirmation of Amended and Restated General
Security Agreement dated as of May 31, 2006, (b) Reaffirmation of Amended and
Restated General Security Agreement dated as of July 31, 2008, and
(c) Reaffirmation of Amended and Restated General Security Agreement dated as of
January 8, 2009.

“German Security Agreements” shall mean, jointly and severally, the (i) Share
Pledge Agreement dated June 25, 2004 between Stream, Agent and the Lenders, as
reaffirmed by Reaffirmation of Share Pledge Agreement dated as of May 31, 2006,
Confirmation of Share Pledge Agreement dated on or about August 8, 2008, and
Confirmation of Share Pledge Agreement dated on or about January 8, 2009,
(ii) Global Assignment Agreement between Stream Germany, as assignor, and Agent,
as assignee dated July 14, 2004, and (iii) Bank Account Assignment and Control
Agreement between Stream Germany, as assignor, and Agent, as assignee, dated as
of July 14, 2004 and governed by German law, each of (ii) and (iii) above as
reaffirmed by Confirmation of Assignment Agreements dated on or about July 31,
2008 and by Confirmation of Assignment Agreements dated on or about January 8,
2009.

“Global BPO” shall have the meaning set forth in the definition of the term
“Acquisition Agreement”.

“Governmental Acts” shall have the meaning set forth in Section 2.17.

“Governmental Body” shall mean any nation or government, any state, province or
other political subdivision thereof or any entity exercising the legislative,
judicial, regulatory or administrative functions of or pertaining to a
government.

“Guarantor” shall mean (a) the Persons identified as Guarantors in the first
paragraph of this Agreement, their respective permitted successors and assigns,
(b) each of the US Borrowers, with respect to all Obligations at any time due
and owing by any of the Loan Parties, (c) subject to the provisions of Sections
16.3 and 16.4, each of the Foreign Borrowers, with respect to all Obligations at
any time due and owing by any of the other Foreign Borrowers, and (d) any other
Person who may hereafter guarantee payment or performance of the whole or any
part of the Obligations and “Guarantors” means collectively all such Persons.

“Guarantor Security Agreement” shall mean the Stock Pledge Agreement and any
other security agreement executed by any Guarantor in favor of Agent securing
the Guaranty of such Guarantor.

 

21



--------------------------------------------------------------------------------

“Guaranty” shall mean the guaranty set forth in Article XV of this Agreement and
any other guaranty of the obligations of any Borrower executed by a Guarantor in
favor of Agent for its benefit and for the ratable benefit of Lenders.

“Hazardous Discharge” shall have the meaning set forth in Section 4.19(d)
hereof.

“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 1801, et seq.), RCRA, Articles 15 and 27 of the New York State
Environmental Conservation Law or any other applicable Environmental Law and in
the regulations adopted pursuant thereto.

“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, or any similar foreign laws, whether
national or local, and any other applicable federal, state or provincial laws
now in force or hereafter enacted relating to hazardous waste disposal.

“Indebtedness”, with respect to any Person, means, without duplication, the
obligations of such Person for:

(a) borrowed money (including commercial paper and revolving credit line
borrowings), or which is evidenced by bonds, debentures or notes or extensions
of credit, whether or not representing obligations for borrowed money (other
than trade, payroll and taxes payable):

(b) the deferred purchase price of property acquired by such Person (excluding
accounts payable arising in the ordinary course of business but including all
liabilities created or arising under any conditional sale or other title
retention agreement with respect to any such property);

(c) indebtedness of any other Person secured by any Lien existing on property
owned by such Person (whether or not such liabilities have been assumed);

(d) capitalized leases of such Person;

(e) letters of credit, bankers’ acceptances or instruments serving a similar
function issued or accepted by banks and other financial institutions for the
account of such Person; and

(f) any Guaranty of such Person or any obligation or liability of another Person
of the types listed in clause (a) through clause (e) of this definition of
Indebtedness.

 

22



--------------------------------------------------------------------------------

“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

“Interest Period” shall mean the period provided for any Eurodollar Rate Loan
pursuant to Section 2.2(b).

“Inventory” shall mean and include, as to each Borrower, all of such Borrower’s
now owned or hereafter acquired goods, merchandise and other personal property,
wherever located, to be furnished under any consignment arrangement, contract of
service or held for sale or lease, all raw materials, work in process, finished
goods and materials and supplies of any kind, nature or description which are or
might be used or consumed in such Borrower’s business or used in selling or
furnishing such goods, merchandise and other personal property, and all
documents of title or other documents representing them.

“Investment Property” shall mean and include as to each Borrower all of such
Borrower’s now owned or hereafter acquired securities (whether certificated or
uncertificated), securities entitlements, securities accounts, commodities
contracts and commodities accounts.

“Issuer” or “Issuing Bank” shall mean any Person who issues a Letter of Credit
pursuant to the terms hereof.

“Lead Arranger” shall have the meaning set forth in the preamble to this
Agreement and shall include its successors and assigns.

“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender. Unless the context otherwise
requires, the term “Lender” or “Lenders” includes “Swingline Lender” and each
“Term B Lender”.

“Letter of Credit Application” shall have the meaning set forth in
Section 2.10(a).

“Letter of Credit Borrowing” shall have the meaning set forth in
Section 2.12(d).

“Letter of Credit Fees” shall have the meaning set forth in Section 3.2(a).

“Letter of Credit Sublimit” shall mean, on the Closing Date, $20,000,000,
subject to increase, from time to time, by Agent in its sole and absolute
discretion following written request by Borrowing Agent to Agent and the
obtaining of credit approval with respect thereto by each Revolving Lender from
its credit committee.

“Letters of Credit” shall have the meaning set forth in Section 2.9.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including, without

 

23



--------------------------------------------------------------------------------

limitation, any conditional sale or other title retention agreement, any lease
having substantially the same economic effect as any of the foregoing, and the
filing of, or agreement to give, any financing statement under the Uniform
Commercial Code or comparable law of any jurisdiction.

“Loan Party” shall mean, individually, each Borrower and each Guarantor, and
“Loan Parties” shall mean, collectively, Borrowers and Guarantors.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition, operations, assets or business of the Borrowers on a Consolidated
Basis, (b) the ability of the Borrowers on a Consolidated Basis to pay the
Obligations owed by such Borrowers in accordance with the terms thereof,
(c) Agent’s Liens on the Collateral or the priority of any such Lien (it being
understood that the existence of Permitted Encumbrances in and of itself shall
not be deemed to have a Material Adverse Effect) or (d) the practical
realization of the benefits of Agent’s and each Lender’s rights and remedies
under this Agreement and the Other Documents.

“Maximum Face Amount” shall mean with respect to any Letter of Credit, the face
amount of such Letter of Credit including all automatic increases provided for
in such Letter of Credit, whether or not any such automatic increase has become
effective.

“Maximum Foreign Revolving Advance Amount” shall mean at any time of
determination the sum of (x) $15,000,000 plus (y) Amortizing Availability;
provided, however, that, subject to the provisions of Section 2.1(d), the
maximum outstanding principal amount of Revolving Advances at any time shall not
exceed (a) $10,000,000 with respect to Stream Canada or (b) $5,000,000 with
respect to Stream UK.

“Maximum Revolving Advance Amount” shall mean at any time of determination the
sum of (x) $75,000,000 plus (y) Amortizing Availability; provided, however, that
(a) when such term is used with respect solely to US Borrowers it shall mean the
Maximum US Revolving Advance Amount and when used with respect solely to Foreign
Borrowers it shall mean the Maximum Foreign Revolving Advance Amount and (b) the
maximum outstanding principal amount of Revolving Advances at any time shall not
exceed the sum of (x) $50,000,000 plus (y) Amortizing Availability with respect
to Stream BV.

“Maximum Undrawn Amount” shall mean with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.

“Maximum US Revolving Advance Amount” shall mean $75,000,000.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) and 4001(a)(3) of ERISA.

“Net Proceeds” shall mean, if in connection with (a) an asset disposition, cash
proceeds net of (i) reasonable commissions, brokers’ fees, legal, accounting and
professionals’ fees and other reasonable and customary transaction costs, fees
and expenses properly attributable to such transaction and payable by such Loan
Party in connection therewith (in each

 

24



--------------------------------------------------------------------------------

case, paid to non-Affiliates), (ii) transfer or similar taxes paid in connection
therewith, (iii) amounts payable to holders of senior Liens on such asset (to
the extent such Liens constitute Permitted Encumbrances hereunder) and not
assumed by the applicable purchaser, if any, and (iv) cash taxes paid in
connection therewith, (b) the issuance or incurrence of Indebtedness, cash
proceeds net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts, fees and commissions and other customary fees, costs and
expenses actually incurred in connection therewith, or (c) an equity issuance,
cash proceeds net of reasonable underwriting discounts and commissions and other
reasonable costs paid to non-Affiliates in connection therewith. In the case of
clause (a) above, Net Proceeds shall exclude any non-cash proceeds received from
any sale or other disposition of assets, but shall include such proceeds when
and as converted by any Loan Party to cash or other immediately available funds.

“Non-Cash Expenses” shall mean, with respect to any period, depreciation,
amortization (including amortization of goodwill and other intangibles) and
other non-cash expenses of Borrowers on a Consolidated Basis for such period,
which shall include (a) non-cash equity compensation to employees and
(b) unrealized foreign exchange gains and losses (including without limitation
by and among Loan Parties in accordance with ongoing business practices in the
ordinary course of business).

“Northern Ireland Charge on Shares” shall mean (together) the agreements, dated
as of July 14, 2004 and as of January 8, 2009, respectively, pursuant to which
Stream charged to Agent as Collateral for its Obligations 65% of the issued
share capital of Stream UK.

“Northern Ireland Debenture” shall mean (together) the agreements, dated as of
July 14, 2004 and as of January 8, 2009, pursuant to which Stream UK charged to
Agent as Collateral for its Obligations all its undertaking, property and
assets, present and future.

“Northern Ireland Fixed Charges” shall mean the Fixed Charge on Book Debts owing
to Stream Germany by Dell Computer GmbH, dated as of July 14, 2004, as confirmed
by that certain Confirmation of Assignment Agreements between Stream Germany and
Agent dated on or about July 31, 2008 and that certain Confirmation of
Assignment Agreements between Stream Germany and Agent dated on or about
January 8, 2009.

“Northern Ireland Security Agreements” shall mean the Northern Ireland Charge on
Shares, the Northern Ireland Fixed Charges, the Northern Ireland Debenture and
each letter of confirmation relating thereto.

“Notes” shall mean, collectively, the Term Notes, the Swingline Note and the
Revolving Credit Note.

“Obligations” shall mean and include any and all loans, advances, debts,
liabilities, obligations, covenants and duties owing by any Loan Party to Agent,
Term B Agent, any Lender, any Affiliate of any Lender, any Issuer, or any
Affiliate of Agent, any Lender or any Issuer (any of the foregoing, an
“Obligee”) of any kind or nature, present or future (including, without
limitation, any interest accruing thereon after maturity, or after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding

 

25



--------------------------------------------------------------------------------

relating to any Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), arising under this
Agreement or the Other Documents, or under any Swap Contract with any Obligee,
including, without limitation, in connection with any extension of credit,
opening of a Letter of Credit, loan or guarantee, or other similar agreement, or
in any other manner, whether arising out of overdrafts or deposit or other
accounts or electronic funds transfers (whether through automated clearing
houses or otherwise) or out of any Obligee’s non-receipt of or inability to
collect funds or otherwise not being made whole in connection with depository
transfer check or other similar arrangements, whether direct or indirect
(including those acquired by assignment or participation), absolute or
contingent, joint or several (subject to the provisions of Sections 16.3 and
16.4 hereof), due or to become due, now existing or hereafter arising,
liquidated or unliquidated, including, but not limited to, any and all of each
Loan Party’s Indebtedness and/or liabilities under this Agreement, the Other
Documents, any Swap Contract, or under any amendments, extensions, renewals or
increases of any of the foregoing agreements, documents or contracts, and, to
the extent reimbursable or payable by any Loan Party under this Agreement of any
Other Document, all costs and expenses of any Obligee incurred in the
documentation, negotiation, modification, enforcement, collection or otherwise
in connection with any of the foregoing, including but not limited to reasonable
attorneys’ fees and expenses and all obligations of any Loan Party to any
Obligee to perform acts or refrain from taking any action.

“Other Documents” shall mean, the Notes, the Fee Letter, each of the Foreign
Security Agreements, the Questionnaire, each Guaranty, each Guarantor Security
Agreement, and any and all other agreements, instruments and written contractual
obligations, including, without limitation, guaranties, pledges and powers of
attorney, heretofore, now or hereafter executed by Loan Parties or any Loan
Party and/or delivered to Agent or any Lender in respect of the transactions
contemplated by this Agreement.

“Overadvance” shall mean, at any time, any outstanding Revolving Advances in
excess of the lesser of the Formula Amount and the Maximum Revolving Advance
Amount.

“Parallel Debt Foreign” shall have the meaning set forth in Section 16.5(a).

“Parallel Debt US” shall have the meaning set forth in Section 16.6(a).

“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly at least 50% of the shares of stock or other ownership interests
having ordinary voting power to elect a majority of the directors of the Person,
or other Persons performing similar functions for any such Person.

“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.

“Participant Register” shall have the meaning set forth in Section 17.3(f).

“Participation Advance” shall have the meaning set forth in Section 2.12(d).

 

26



--------------------------------------------------------------------------------

“Participation Commitment” shall mean each Revolving Lender’s obligation to buy
a participation of the Letters of Credit issued hereunder.

“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

“Pension Benefit Plan” shall mean any employee benefit plan within the meaning
of Section 3(2) of ERISA, maintained for employees of any Loan Party or any
member of the Controlled Group or any such plan to which any Loan Party or any
member of the Controlled Group is required to contribute on behalf of any of its
employees.

“Permitted Encumbrances” shall mean (a) Liens in favor of Agent for the benefit
of Agent, Term B Agent and Lenders; (b) Liens for taxes, assessments or other
governmental charges not delinquent or being contested in good faith and by
appropriate proceedings and with respect to which proper reserves have been
taken by the applicable Borrower; provided, that, the Lien shall have no effect
on the priority of the Liens in favor of Agent or the value of the assets in
which Agent has such a Lien and a stay of enforcement of any such Lien shall be
in effect; (c) deposits or pledges to secure obligations under worker’s
compensation, social security or similar laws, or under unemployment insurance;
(d) deposits or pledges to secure bids, tenders, contracts (other than contracts
for the payment of money), leases, statutory obligations, surety and appeal
bonds and other obligations of like nature arising in the ordinary course of any
Borrower’s business; (e) judgment Liens that have been stayed or bonded and
mechanics’, workers’, materialmen’s or other like Liens arising in the ordinary
course of any Borrower’s business with respect to obligations which are not due
or which are being contested in good faith by such Borrower; (f) Liens placed
upon fixed assets hereafter acquired to secure a portion of the purchase price
thereof, provided that (x) any such lien shall not encumber any other property
of such Borrower and (y) the aggregate amount of Indebtedness secured by such
Liens incurred as a result of such purchases during any fiscal year shall not
exceed the amount provided for in Section 7.6; (g) landlord’s liens to the
extent that same are not required to be waived pursuant to Section 4.2(ii);
(h) Liens upon the assets of any of the Excluded Foreign Entities securing any
Indebtedness incurred in accordance with Section 7.8(v), (i) Liens disclosed on
Schedule 1.2; (j) Liens with respect to the Escrow Fund (as defined in the
Acquisition Agreement) and (k) Liens securing Indebtedness as contemplated by
Section 7.5(d).

“Permitted Swap Obligations” means all obligations (contingent or otherwise) of
a Borrower existing or arising under Swap Contracts to which a Lender is a
counterparty, provided that each of the following criteria is satisfied:
(a) such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments or assets held or reasonably anticipated by such
Person, or changes in the value of securities issued by such Person in
conjunction with a securities repurchase program not otherwise prohibited
hereunder, and not for purposes of speculation or taking a “market view;” and
(b) such Swap Contracts do not contain any provision (“walk-away” provision)
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party.

 

27



--------------------------------------------------------------------------------

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, institution, public
benefit corporation, joint venture, entity or government (whether federal,
state, provincial, county, city, municipal or otherwise, including any
instrumentality, division, agency, body or department thereof).

“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA, maintained for employees of any Loan Party or any member of the
Controlled Group or any such Plan to which any Loan Party or any member of the
Controlled Group is required to contribute on behalf of any of its employees.

“Pledge of Receivables” shall mean that certain Amended and Restated Pledge of
Receivables dated as of June 23, 2004 executed by SHC and Stream in favor of
Agent with respect to Stream’s Receivables due and owing from Customers located
in France, as from time to time hereafter further amended, modified or
supplemented.

“Pre-Closing Business Plan” shall have the meaning set forth in Section 5.5
hereof.

“Priority Payables” means, with respect to any Person, any amount payable by
such Person which is secured by a Lien in favor of a Governmental Authority
which ranks or is capable of ranking prior to or pari passu with the Liens
created by this Agreement or the Other Documents in respect of any Eligible
Accounts or Eligible Inventory, including, without limitation, amounts owing for
wages, vacation pay, severance pay, employee deductions, sales tax, excise tax,
tax payable pursuant to Part IX of the Excise Tax Act (Canada) (net of GST input
credits), income tax, workers compensation, government royalties, pension fund
obligations, overdue rents or taxes, applicable amounts included in the
“categories of preferential debts” pursuant to The Insolvency (Northern Ireland)
Order 1989 (such as amounts constituting remuneration of employees as described
in such law), and other statutory or other claims under applicable foreign law
that have or may have priority over such Liens created by this Agreement or the
Other Documents.

“Purchase Price” shall mean the meaning ascribed to such term in the Acquisition
Agreement.

“Purchasing Lender” shall have the meaning set forth in Section 17.3(c) hereof.

“Questionnaire” shall mean each Documentation Information Questionnaire
furnished by Agent to Borrowers and the responses thereto provided by Loan
Parties and delivered to Agent.

“RASC” shall have the meaning set forth in the second background paragraph of
this Agreement.

 

28



--------------------------------------------------------------------------------

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

“Real Property” shall mean all of each Borrower’s right, title and interest in
and to all leased premises of Borrowers, including, without limitation, those
leased as of the date of this Agreement, all of which are identified on Schedule
4.19.

“Receivables” shall mean and include, as to each Borrower, all of such
Borrower’s accounts, contract rights, instruments (including those evidencing
indebtedness owed to each Borrower by its Affiliates), documents, chattel paper
(including electronic chattel paper), general intangibles relating to accounts,
drafts and acceptances, credit card receivables, and all other forms of
obligations owing to any Borrower arising out of or in connection with the sale
or lease of Inventory or the rendition of services, all supporting obligations,
guarantees and other security therefor, whether secured or unsecured, now
existing or hereafter created, and whether or not specifically sold or assigned
to Agent hereunder.

“Receivables Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(i) hereof.

“Register” shall have the meaning set forth in Section 17.3(e) hereof.

“Reimbursement Obligation” shall have the meaning set forth in Section 2.12(b)
hereof.

“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.

“Reportable Event” shall mean a reportable event described in Section 4043(b) of
ERISA or the regulations promulgated thereunder.

“Required Lenders” shall mean Lenders holding at least sixty-six and two-thirds
percent (66- 2/3%) of the Collective Commitment Percentages.

“Required Revolving Lenders” shall mean Lenders holding at least sixty-six and
two-thirds percent (66- 2/3%) (provided that such percentage shall be fifty-one
percent (51%) for purposes of Section 8.2(b)) of the Commitment Percentages
(exclusive of Commitment Percentages on account of Term B Loans and without
regard to any Swingline Advances or commitments with respect thereto).

“Reserve Percentage” shall mean the maximum effective percentage in effect on
any day as prescribed by the Board of Governors of the Federal Reserve System
(or any successor) for determining the reserve requirements (including, without
limitation, supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding.

“Revolving Advances” shall mean the Advances made other than the Letters of
Credit, Swingline Advances and the Term Loans.

 

29



--------------------------------------------------------------------------------

“Revolving Credit Note” shall mean, collectively, the promissory notes referred
to in Section 2.1(a) hereof, as any such Note may hereafter be amended or
supplemented, and/or amended and restated, from time to time.

“Revolving Interest Rate” shall mean, with respect to Revolving Advances other
than Amortizing Revolving Advances, an interest rate per annum equal to (a) the
sum of the Alternate Base Rate plus the Applicable Margin with respect to
Domestic Rate Loans, or (b) the sum of the Eurodollar Rate plus the Applicable
Margin with respect to Eurodollar Rate Loans.

“Revolving Lenders” shall mean each Lender having a Commitment Percentage in
excess of 0%.

“Section 20 Subsidiary” shall mean the Subsidiary of the bank holding company
controlling PNC, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.

“Senior Debt Payments” shall mean and include all cash actually expended by
Borrowers to make (a) interest payments on any Advances hereunder, plus
(b) scheduled principal payments on Term Loan A, plus (c) payments for all fees,
commissions and charges set forth herein and with respect to any Advances,
except for closing fees with respect to this Agreement, plus (d) capitalized
lease payments, plus (e) payments with respect to any other Indebtedness for
borrowed money (other than (x) the prepayment in full on or about July 31, 2008
of Indebtedness incurred by US Borrowers pursuant to a certain Note Purchase
Agreement dated as of July 30, 2004 (as amended, the “Sankaty Agreement”) by and
among US Borrowers, Sankaty Credit Opportunities, L.P., Sankaty High Yield
Partners II L.P., Sankaty High Yield Partners III, L.P., RGIP LLC and other
lenders and (y) interest payments with respect to amounts under or in connection
with the Sankaty Agreement), minus (f) interest expense associated with
lease-related reserves.

“Settlement” shall have the meaning set forth in Section 2.5(c) hereof.

“Settlement Date” shall mean the Closing Date and thereafter Wednesday of each
week unless such day is not a Business Day in which case it shall be the next
succeeding Business Day.

“Stock Pledge Agreement” shall mean jointly and severally, (a) the Second
Amended and Restated Stock Pledge Agreement dated as of June 23, 2004, as
reaffirmed by Reaffirmation of Second Amended and Restated Pledge Agreement
dated as of May 31, 2006, Reaffirmation of Second Amended and Restated Stock
Pledge Agreement dated as of July 31, 2008, and Reaffirmation of Second Amended
and Restated Stock Pledge Agreement dated as of January 8, 2009, pursuant to
which SHC pledged to Agent as Collateral for the Obligations 100% of the issued
and outstanding shares of the Capital Stock of SFI, Stream and SNY, and 65% of
the issued and outstanding shares of the Capital Stock of Stream Italy and
Stream Bermuda, (b) the Amended and Restated Stock Pledge Agreement dated as of
January 8, 2009 (as may be amended, restated, supplemented or modified from time
to time) pursuant to which Stream pledged to Agent as Collateral for the
Obligations 100% of the issued and outstanding shares of the Capital Stock of
Stream Nevada and 65% of the issued and outstanding shares of

 

30



--------------------------------------------------------------------------------

the Capital Stock of Stream Sweden, Stream Spain and Stream Poland, (c) the
Stock Pledge Agreement dated as of January 8, 2009 (as may be amended, restated,
supplemented or modified from time to time) pursuant to which Stream Florida
pledged to Agent as Collateral for the Obligations 65% of the issued and
outstanding shares of the Capital Stock of ECE Ireland, (d) the Deed of Pledge
of Shares pursuant to which Stream cumulatively pledged to Agent as Collateral
for the Parallel Debt US and the Parallel Debt Foreign 100% of the issued and
outstanding shares of the Capital Stock of Stream BV and (e) the respective
Foreign Security Agreements pursuant to which Stream (or, in the case of Stream
Service BV, Stream Bermuda) pledged to Agent as Collateral 65% (or, in the case
of Stream BV and Stream Service BV, 100%) of the Capital Stock of each of Stream
Canada, Stream UK, Stream Germany, Stream BV and Stream Service BV; provided,
however, that to the extent that the equity interests of a Foreign Subsidiary
pledged pursuant to any of the forgoing is a First Tier Foreign Subsidiary as
defined on the Closing Date, but ceases to be a First Tier Foreign Subsidiary as
a result of application of the proviso to the definition of First Tier Foreign
Subsidiaries (or it is determined to limit the pledge thereof to a reduced
percentage), the applicable Stock Pledge Agreement shall be promptly amended, as
of the Closing Date, to exclude (or reduce, as necessary) the pledge of such
Foreign Subsidiary’s equity interests.

“Stream Bermuda” shall mean Stream International (Bermuda) Ltd., a company
organized under the laws of Bermuda.

“Stream BV” shall have the meaning set forth in the recitals hereto.

“Stream Germany Security” shall have the meaning set forth in Section 16.4(a)
hereof.

“Stream India” shall mean Stream International Services Private Limited
(formerly known as Stream Tracmail Private Limited), a company organized under
the laws of India.

“Stream Italy” shall mean Stream Italy S.r.l. (formerly known as Solectron
Global Services Italy S.r.l.), a company organized under the laws of Italy.

“Stream Nevada” shall mean, Stream International, Inc., a Nevada corporation.

“Stream Philippines” shall mean Stream International GS (Philippines) Inc., a
company organized under the laws of the Philippines.

“Stream Poland” shall mean Stream International Sp. Z.O.D. (Poland), a company
organized under the laws of Poland.

“Stream Service BV” shall have the meaning set forth in the recitals hereto.

“Stream Spain” shall mean Stream Servicios de Apoyo Informatico S.L., a company
organized under the laws of Spain.

 

31



--------------------------------------------------------------------------------

“Stream Sweden” shall mean Stream International Nordic AB, a company organized
under the laws of Sweden.

“Subordinated SGS Note” shall mean that certain Subordinated Intercompany
Revolving Promissory Note dated August 8, 2008 in the original principal amount
of $50,000,000 made jointly and severally by SHC and Stream to the order of SGS
which is due and payable on August 7, 2013, as such Note may be amended,
restated or otherwise modified with the prior consent of Agent and Term B Agent.

“Subsidiary” shall mean a corporation or other entity of whose shares of stock
or other ownership interests having ordinary voting power (other than stock or
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the directors of such corporation, or other
Persons performing similar functions for such entity, are owned, directly or
indirectly, by such Person.

“Swap Contract” means any agreement, whether or not in writing, relating to any
transaction that is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap or option, bond, note or
bill option, interest rate option, forward foreign exchange transaction, cap,
collar or floor transaction, currency swap, cross-currency rate swap, swaption,
currency option or any other, similar transaction (including any option to enter
into any of the foregoing) or any combination of the foregoing, and, unless the
context otherwise clearly requires, any master agreement relating to or
governing any or all of the foregoing.

“Swap Reserve” means, as of any date of determination by Agent in its sole
discretion that it desires to implement a Swap Reserve, the lesser of
(a) $250,000 and (b) the amount of reserves that Agent has established (based
upon the swap provider’s reasonable determination of the credit exposure in
respect of then extant Permitted Swap Obligations; it being understood that if
there are no Permitted Swap Obligations, the amount of reserves shall be zero)
in respect of Permitted Swap Obligations then provided or outstanding; provided
that, in order to qualify as a Swap Reserve, such reserve must be established on
or substantially contemporaneous with the date that the relevant Lender or its
Affiliate provides the applicable Swap Contract.

“Swingline Advance” has the meaning set forth in Section 2.5(a) hereof.

“Swingline Advance Rate” shall mean an interest rate per annum equal to the
(i) Alternate Base Rate, plus (ii) the Applicable Margin with respect to
Domestic Rate Loans.

“Swingline Lender” shall mean PNC, in its capacity as Lender of the Swingline
Advances.

“Swingline Note” shall mean the promissory note described in Section 2.5(c)
hereof.

“Term” shall have the meaning set forth in Section 13.1 hereof.

 

32



--------------------------------------------------------------------------------

“Term A Notes” shall mean, collectively, the Term Notes which evidence Term Loan
A.

“Term B Agent” shall have the meaning ascribed to such term in the preamble to
this Agreement.

“Term B Lender” shall mean and include each Lender having a Term Loan B
Commitment Percentage in excess of 0%.

“Term B Loans” shall mean, collectively, the Term Loan B-US and the Term Loan
B-Foreign.

“Term B Notes” shall mean, collectively, the Term Notes which evidence the Term
B Loans.

“Term Loan A” shall mean the Advances made to US Borrowers pursuant to
Section 2.4 of the Fourth Restated Loan Agreement (and defined therein as Term
Loan A-US) and described in Section 2.4(a) hereof.

“Term Loan A-Foreign” shall mean the Advances made to Foreign Borrowers pursuant
to Section 2.4 of the Fourth Restated Loan Agreement.

“Term Loan B-US” shall have the meaning set forth in Section 2.4(b) hereof.

“Term Loan B-Foreign” shall have the meaning set forth in Section 2.4(b) hereof.

“Term Loan A Rate” shall mean, with respect to Term Loan A and Amortizing
Revolving Advances, an interest rate per annum equal to (a) the sum of the
Alternate Base Rate plus the Applicable Margin with respect to Domestic Rate
Loans or (b) the sum of the Eurodollar Rate plus the Applicable Margin with
respect to Eurodollar Rate Loans.

“Term Loan B Rate” shall mean, with respect to the Term B Loans, an interest
rate per annum equal to (a) the sum of the Alternate Base Rate plus the
Applicable Margin with respect to Domestic Rate Loans or (b) the sum of the
Eurodollar Rate plus the Applicable Margin with respect to Eurodollar Rate
Loans.

“Term Loan B Commitment Percentage” of any Lender with respect to the Term B
Loans shall mean the percentage set forth opposite the heading “Term Loan B
Commitment Percentage” below such Lender’s name on the signature page hereto, as
same may be adjusted after the Closing Date upon the effective date of any
assignment by a Lender pursuant to Section 17.3(b) hereof.

“Term Loans” shall mean, collectively, Term Loan A and the Term B Loans.

“Term Notes” shall mean, collectively, the promissory notes referred to in
Section 2.4 hereof, as any such Note may hereafter be amended or supplemented,
and/or amended and restated from time to time.

 

33



--------------------------------------------------------------------------------

“Termination Event” shall mean (i) a Reportable Event with respect to any
Pension Benefit Plan or Multiemployer Plan; (ii) the withdrawal of any Borrower
or any member of the Controlled Group from a Pension Benefit Plan or
Multiemployer Plan during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA; (iii) the providing of
notice of intent to terminate a Pension Benefit Plan in a distress termination
described in Section 4041(c) of ERISA; (iv) the institution by the PBGC of
proceedings to terminate a Pension Benefit Plan or Multiemployer Plan; (v) any
event or condition (a) which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Benefit Plan or Multiemployer Plan, or (b) that may result in
termination of a Multiemployer Plan pursuant to Section 4041A of ERISA; or
(vi) the partial or complete withdrawal within the meaning of Sections 4203 and
4205 of ERISA, of Borrower or any member of the Controlled Group from a
Multiemployer Plan.

“Toxic Substance” shall mean and include any material present on the Real
Property which has been shown to have significant adverse effect on human health
or which is subject to regulation under the Toxic Substances Control Act (TSCA),
15 U.S.C. §§ 2601 et seq., applicable state law, or any other applicable federal
or state laws now in force or hereafter enacted relating to toxic substances.
“Toxic Substance” includes but is not limited to asbestos, polychlorinated
biphenyls (PCBs) and lead-based paints.

“Transferee” shall have the meaning set forth in Section 17.3(b) hereof.

“Unbilled Receivables” shall mean all Receivables which have been earned by the
applicable Borrower but which have not been billed to the Customer; provided,
however, that with respect to any Unbilled Receivables where the Customer of
Stream is located in France, (A) any Revolving Advance based thereupon shall not
exceed 85% of the Dollar Equivalent of the insured value thereof, and (B) the
total amount of Revolving Advances based upon Unbilled Receivables from
Customers located in France, together with any and all Receivables with respect
to which the Customer is located in France, shall not exceed the sum of
$10,000,000 at any one time outstanding.

“Undrawn Availability” at a particular date shall mean an amount equal to
(a) the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount, minus (b) the sum of (i) the outstanding amount of Advances (other than
the Term Loans) plus (ii) all amounts due and owing to any Borrower’s trade
creditors which are sixty (60) or more days past due, (unless a longer period is
customary with respect to the applicable Borrower’s relationship with any such
trade creditor) plus (iii) fees and expenses pursuant to this Agreement or the
Other Documents for which any Borrower is liable but which have not been paid or
charged to Borrowers’ Account.

“Undrawn Availability Reserve” shall mean an Eligible Reserve in an amount equal
to $10,000,000.

“Unfinanced Capital Expenditures” shall mean all Capital Expenditures of
Borrowers other than those made utilizing (a) financing provided by the
applicable seller or third party lenders, (b) cash equity investments received
by Borrowers within the twelve (12) months preceding the making of any Capital
Expenditures utilizing such funds, or (c) cash reimbursed by landlords or
customers. For the avoidance of doubt, Capital Expenditures made by any Borrower
utilizing Revolving Advances shall be deemed Unfinanced Capital Expenditures.

 

34



--------------------------------------------------------------------------------

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

“US Borrowers” shall mean, jointly and severally, SFI, Stream, SNY and Stream
BV.

“US Formula Amount” shall have the meaning set forth in Section 2.1(b).

“US Obligations” shall mean the aggregate of the Obligations of each of the US
Borrowers as they may exist from time to time, other than (a) the Foreign
Obligations, (b) the Parallel Debt Foreign and (c) the Parallel Debt US.

“Week” shall mean the time period commencing with the opening of business on a
Wednesday and ending on the end of business the following Tuesday.

1.3. Uniform Commercial Code Terms. All terms used herein and defined in the
Uniform Commercial Code as adopted in the State of New York from time to time
shall have the meaning given therein unless otherwise defined herein. To the
extent the definition of any category or type of Collateral is expanded by any
amendment, modification or revision to the Uniform Commercial Code, such
expanded definition will apply automatically as of the date of such amendment,
modification or revision. With respect to Stream Canada, any reference to the
Uniform Commercial Code shall be deemed to mean the Personal Property Security
Act of the relevant province.

1.4. Certain Matters of Construction. The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement. Any
pronoun used shall be deemed to cover all genders. Wherever appropriate in the
context, terms used herein in the singular also include the plural and vice
versa. All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations. Unless otherwise
provided, all references to any instruments or agreements to which Agent is a
party, including references to any of the Other Documents, shall include any and
all modifications or amendments thereto and any and all extensions or renewals
thereof. All references herein to the time of day shall mean the time in New
York, New York. Whenever the words “including” or “include” shall be used, such
words shall be understood to mean “including, without limitation” or “include,
without limitation”. A Default or Event of Default shall be deemed to exist at
all times during the period commencing on the date that such Default or Event of
Default occurs to the date on which such Default or Event of Default is waived
in writing pursuant to this Agreement or, in the case of a Default, is cured
within any period of cure expressly provided for in this Agreement; and an Event
of Default shall “continue” or be “continuing” until such Event of Default has
been waived in writing by the

 

35



--------------------------------------------------------------------------------

Required Lenders. References herein to the phrase “upon the occurrence of an
Event of Default” (or words of similar effect) shall be deemed to be followed by
the phrase “and during the continuation thereof”. Any Lien referred to in this
Agreement or any of the Other Documents as having been created in favor of
Agent, any agreement entered into by Agent pursuant to this Agreement or any of
the Other Documents, any payment made by or to or funds received by Agent
pursuant to or as contemplated by this Agreement or any of the Other Documents,
or any act taken or omitted to be taken by Agent, shall, unless otherwise
expressly provided, be created, entered into, made or received, or taken or
omitted, for the benefit or account of Agent and Lenders. Wherever the phrase
“to the best of Borrowers’ knowledge” or words of similar import relating to the
knowledge or the awareness of any Borrower are used in this Agreement or Other
Documents, such phrase shall mean and refer to (i) the actual knowledge of a
senior officer of any Borrower or (ii) the knowledge that a senior officer would
have obtained if he had engaged in good faith and diligent performance of his
duties, including the making of such reasonably specific inquiries as may be
necessary of the employees or agents of such Borrower and a good faith attempt
to ascertain the existence or accuracy of the matter to which such phrase
relates. All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or otherwise within the
limitations of, another covenant shall not avoid the occurrence of a default if
such action is taken or condition exists. In addition, all representations and
warranties hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder. With respect to each Foreign Borrower, any
reference to “state” shall be deemed to mean the corresponding local equivalent
and any reference to “federal” shall be deemed to be a reference to the
applicable country or other national political unit so that, for example, with
respect to Stream Canada, any reference to “state” shall be deemed to mean
“province” and any reference to “federal” shall be deemed to be a reference to
“Canada”.

 

II. ADVANCES, PAYMENTS.

2.1. Advances, Payments.

(a) Revolving Advances. Subject to the terms and conditions set forth in this
Agreement including, without limitation, Sections 2.1(b), (c) and (d), each
Revolving Lender, severally and not jointly, will make Revolving Advances to
Borrowers in aggregate amounts outstanding at any time equal to such Revolving
Lender’s Commitment Percentage of the lesser of (x) the Maximum Revolving
Advance Amount minus the sum of (1) the aggregate outstanding Swingline Advances
plus (2) the aggregate Maximum Undrawn Amount of outstanding Letters of Credit
and (y) the Formula Amount. The “Formula Amount” shall at all times be an amount
equal to the Dollar Equivalent of the sum of the following:

(i) 85%, subject to adjustment pursuant to the provisions of Section 2.1(d)
hereof (“Receivables Advance Rate”), of Eligible US Receivables and Eligible
Foreign Receivables (except that with respect to Eligible US Receivables due
Stream BV from Customers located outside of the European Union, Canada

 

36



--------------------------------------------------------------------------------

or the United States of America, the Receivables Advance Rate shall be 50%), and
Eligible Foreign Receivables (except that with respect to Eligible Foreign
Receivables due Stream Service BV from Customers located outside of the European
Union, Canada or the United States of America, the Receivables Advance Rate
shall be 50%), plus

(ii) the lesser of (A) an amount equal to 75% of the aggregate value of Eligible
US Receivables, Eligible Foreign Receivables, Eligible Unbilled US Receivables
and Eligible Unbilled Foreign Receivables and (B) an amount equal to 85%,
subject to adjustment pursuant to the provisions of Section 2.1(d) hereof
(“Unbilled Receivables Advance Rate”), of the value of the Eligible Unbilled US
Receivables and Eligible Unbilled Foreign Receivables (except that with respect
to Eligible Unbilled US Receivables due Stream BV from Customers located outside
of the European Union, Canada or the United States of America, the Unbilled
Receivables Advance Rate shall be 50%), and Eligible Unbilled Foreign
Receivables (except that with respect to Eligible Unbilled Foreign Receivables
due Stream Service BV from Customers located outside of the European Union,
Canada or the United States of America, the Unbilled Receivables Advance Rate
shall be 50%) (the Receivables Advance Rate and the Unbilled Receivables Advance
Rate shall be referred to collectively, as the “Advance Rates”), plus

(iii) Amortizing Availability, minus

(iv) the aggregate Maximum Undrawn Amount of outstanding Letters of Credit,
minus

(v) any Eligible Reserves, minus

(vi) the outstanding Swingline Advances, minus

(vii) the outstanding principal balance of the Term B Loans.

The Revolving Advances shall be evidenced by secured promissory notes (which may
be amended and restated promissory notes), issued by the US Borrowers with
respect to their Revolving Advances and issued by the Foreign Borrowers with
respect to their Revolving Advances (collectively, the “Revolving Credit Note”)
substantially in the form attached hereto as Exhibits 2.1-US and 2.1-F.

(b) US Borrowing Group Sublimit. Notwithstanding the provisions of
Section 2.1(a), and in addition to the discretionary rights set forth in
Section 2.1(d) with respect to further limitations on any particular Borrower or
Borrowers, in no event may the Revolving Advances to US Borrowers exceed the
lesser of (x) the sum of (A) the Maximum US Revolving Advance Amount minus
(B) the sum of (1) the aggregate outstanding Swingline Advances plus (2) the
aggregate Maximum Undrawn Amount of outstanding Letters of Credit plus (3) the
aggregate outstanding Revolving Advances to Foreign Borrowers or (y) an amount
equal to the sum of:

(i) the Receivables Advance Rate of Eligible US Receivables, plus

 

37



--------------------------------------------------------------------------------

(ii) the lesser of (A) an amount equal to 75% of the aggregate value of Eligible
US Receivables and Eligible Unbilled US Receivables and (B) an amount equal to
85% of the Unbilled Receivables Advance Rate of the value of the Eligible
Unbilled US Receivables, minus

(iii) the aggregate Maximum Undrawn Amount of outstanding Letters of Credit,
minus

(iv) any Eligible Reserves (established with respect to (A) Revolving Advances
made to US Borrowers and (B) Permitted Swap Obligations incurred by, or
allocated to, US Borrowers), minus

(v) the outstanding Swingline Advances, minus

(vi) outstanding Revolving Advances to Foreign Borrowers, minus

(vii) the outstanding principal balance of the Term B Loans.

The amount derived from (x) the sum of Sections 2.1(b)(y)(i) and (ii) minus
(y) the sum of Sections 2.1(b)(y)(iii) (iv), (v), (vi) and (vii) at any time and
from time to time shall be referred to as the “US Formula Amount”.

(c) Foreign Borrowing Group Sublimit. Notwithstanding the provisions of
Section 2.1(a), and in addition to the discretionary rights set forth in
Section 2.1(d) with respect to further limitations on any particular Borrower or
Borrowers, in no event may the Revolving Advances to Foreign Borrowers exceed
the lesser of (x) the Maximum Foreign Revolving Advance Amount or (y) the Dollar
Equivalent of an amount equal to the sum of:

(i) the Receivables Advance Rate of Eligible Foreign Receivables, plus

(ii) the lesser of (A) an amount equal to 75% of the aggregate value of Eligible
Foreign Receivables and Eligible Unbilled Foreign Receivables and (B) an amount
equal to 85% of the Unbilled Receivables Advance Rate of the value of the
Eligible Unbilled Foreign Receivables, plus

(iii) Amortizing Availability, minus

(iv) any Eligible Reserves (established with respect to (A) Revolving Advances
made to Foreign Borrowers and (B) Permitted Swap Obligations incurred by, or
allocated to, Foreign Borrowers), minus

(v) the outstanding principal balance of Term Loan B-Foreign.

The amount derived from (x) the sum of Sections 2.1(c)(y)(i), (ii) and
(iii) minus (y) the sum of Section 2.1(b)(y)(iv) and (v) at any time and from
time to time shall be referred to as the “Foreign Formula Amount”.

 

38



--------------------------------------------------------------------------------

(d) Discretionary Rights. The Advance Rates may be increased (subject to the
provisions of Section 17.2(b) of this Agreement) or decreased by Agent at any
time and from time to time in the exercise of its reasonable discretion. Each
Borrower consents to any such increases or decreases and acknowledges that
decreasing the Advance Rates or increasing the Eligible Reserves may limit or
restrict Advances requested by Borrowing Agent. Agent shall give Borrowing Agent
five (5) days prior written notice of its intention to decrease the Advance
Rates. In addition to the limitations set forth in the definition of “Maximum
Foreign Revolving Advance Amount”, which such limitations may be increased
(subject to the provisions of Section 17.2(b) of this Agreement) or decreased by
Agent at any time and from time to time in the exercise of its reasonable
discretion subject to the approval of Required Revolving Lenders, from time to
time Agent may, upon five (5) Business Days prior written notice to Borrowing
Agent of its intention to do so, but only after the occurrence and during the
continuation of a Default or Event of Default or if Agent reasonably believes
that an event or condition has occurred which is likely to result in or have a
Material Adverse Effect, impose any other maximum revolving advance amount for
any particular Borrower or group of Borrowers and/or limit the maximum Dollar
amount of Revolving Loans which may be extended to any individual Borrower or
group of Borrowers.

(e) Minimum Dutch Borrowing. The minimum first borrowing from any Lender to
Stream BV or Stream Service BV shall at all times be at least EUR 50,000, its
Dollar Equivalent or its equivalent in other foreign currency.

2.2. Procedure for Borrowing Advances.

(a) Borrowing Agent on behalf of any Borrower may notify Agent prior to 12:30
p.m. on a Business Day of a Borrower’s request to incur, on that day, a
Revolving Advance hereunder, and specifying which Borrower, or Borrowing Group,
is to incur such Revolving Advance. Should any amount required to be paid as
interest hereunder, or as fees or other charges under this Agreement or any
other agreement with Agent or Lenders, or with respect to any other Obligation,
become due, same shall be deemed a request for a Revolving Advance on behalf of
the relevant Borrower or Borrowing Group as of the date such payment is due, in
the amount required to pay in full such interest, fee, charge or Obligation
under this Agreement or any other agreement with Agent or Lenders, and such
request shall be irrevocable; provided, however, that unless an Event of Default
has occurred which is then continuing, Agent shall provide Borrowing Agent on
behalf of any Borrower with thirty (30) days notice of its intention to
effectuate payments to third parties for fees and expenses incurred in the
administration of the credit facility established under this Agreement, together
with a copy of the related invoice, and Borrowing Agent may elect to pay such
invoices directly to the applicable third party payee thereof and, if
applicable, shall advise Agent of such election, and shall make such payments
within such thirty (30) day period.

(b) Notwithstanding the provisions of (a) above, in the event any Borrower
desires to obtain a Eurodollar Rate Loan, Borrowing Agent shall give Agent at
least three (3) Business Days’ prior written notice submitted on or before 10:00
a.m., specifying (i) the date of the proposed borrowing (which shall be a
Business Day), (ii) the type of borrowing (i.e. Eurodollar Rate Loan, Domestic
Rate Loan and/or Swingline Advance) and the amount on the

 

39



--------------------------------------------------------------------------------

date of such Advance to be borrowed and (iii) the duration of the first Interest
Period therefor. Interest Periods for Eurodollar Rate Loans shall be for one,
two, three or, except with respect to Term B Loans, six months; provided, if an
Interest Period would end on a day that is not a Business Day, it shall end on
the next succeeding Business Day unless such day falls in the next succeeding
calendar month in which case the Interest Period shall end on the next preceding
Business Day. Each Eurodollar Rate Loan shall be in a minimum amount of
(x) $500,000 and in integral multiples of $100,000 with respect to Revolving
Advances and (y) $100,000 and in integral multiples of $50,000 with respect to
the Term Loans. No Eurodollar Rate Loan shall be made available to any Borrower
during the continuance of an Event of Default.

(c) Each Interest Period of a Eurodollar Rate Loan shall commence on the date
such Eurodollar Rate Loan is made and shall end on such date as Borrowing Agent
may elect as set forth in subsection (b) (iii) above provided that the exact
length of each Interest Period shall be determined in accordance with the
practice of the interbank market for offshore Dollar deposits and no Interest
Period shall end after the last day of the Term.

Borrowing Agent shall elect the initial Interest Period applicable to a
Eurodollar Rate Loan by its notice of borrowing given to Agent pursuant to
Section 2.2(b) or by its notice of conversion given to Agent pursuant to
Section 2.2(d), as the case may be. Borrowing Agent shall elect the duration of
each succeeding Interest Period by giving irrevocable written notice to Agent of
such duration not less than three (3) Business Days prior to the last day of the
then current Interest Period applicable to such Eurodollar Rate Loan. If Agent
does not receive timely notice of the Interest Period elected by Borrowing
Agent, Borrowers shall be deemed to have elected to convert to a Domestic Rate
Loan subject to Section 2.2(d) hereinbelow.

(d) Provided that no Event of Default shall have occurred and be continuing, any
Borrower may, on the last Business Day of the then current Interest Period
applicable to any outstanding Eurodollar Rate Loan, or on any Business Day with
respect to Domestic Rate Loans, convert any such loan into a loan of another
type in the same aggregate principal amount provided that any conversion of a
Eurodollar Rate Loan shall be made only on the last Business Day of the then
current Interest Period applicable to such Eurodollar Rate Loan. If a Borrower
desires to convert a loan, Borrowing Agent shall give Agent not less than three
(3) Business Days’ prior written notice to convert from a Domestic Rate Loan to
a Eurodollar Rate Loan or one (1) Business Day’s prior written notice to convert
from a Eurodollar Rate Loan to a Domestic Rate Loan, specifying the date of such
conversion, the loans to be converted and if the conversion is from a Domestic
Rate Loan to any other type of loan, the duration of the first Interest Period
therefor. After giving effect to each such conversion, there shall not be
outstanding more than five (5) Eurodollar Rate Loans, in the aggregate.

(e) At its option and upon three (3) Business Days’ prior written notice, any
Borrower may prepay the Eurodollar Rate Loans in whole at any time or in part
from time to time, without premium or penalty, but with accrued interest on the
principal being prepaid to the date of such repayment. Such Borrower shall
specify the date of prepayment of Advances which are Eurodollar Rate Loans and
the amount of such prepayment. In the event that any prepayment of Eurodollar
Rate Loan is required or permitted on a date other than the last Business Day of
the then current Interest Period with respect thereto, such Borrower and each
other Loan Party shall indemnify Agent and Lenders therefor in accordance with
Section 2.2(f) hereof.

 

40



--------------------------------------------------------------------------------

(f) Each Loan Party shall indemnify Agent and Lenders and hold Agent and Lenders
harmless from and against any and all losses or expenses that Agent and Lenders
may sustain or incur as a consequence of any prepayment, conversion of or any
default by any Borrower in the payment of the principal of or interest on any
Eurodollar Rate Loan or failure by any Borrower to complete a borrowing of, a
prepayment of or conversion of or to a Eurodollar Rate Loan after notice thereof
has been given, including, but not limited to, any interest payable by Agent or
Lenders to lenders of funds obtained by it in order to make or maintain its
Eurodollar Rate Loans hereunder. A certificate as to any additional amounts
payable pursuant to the foregoing sentence submitted by Agent or any Lender to
Borrowing Agent shall be conclusive absent manifest error.

(g) Notwithstanding any other provision hereof except Sections 16.3 and 16.4,
if, after the date on which the applicable Lender became a Lender hereunder, any
applicable law, treaty, regulation or directive, or any change therein or in the
interpretation or application thereof, shall make it unlawful for any Lender
(for purposes of this subsection (g), the term “Lender” shall include any Lender
and the office or branch where any Lender or any corporation or bank controlling
such Lender makes or maintains any Eurodollar Rate Loans) to make or maintain
its Eurodollar Rate Loans, the obligation of Lenders to make Eurodollar Rate
Loans hereunder, shall forthwith be cancelled and Borrowers shall, if any
affected Eurodollar Rate Loans are then outstanding, promptly upon request from
Agent, either pay all such affected Eurodollar Rate Loans or convert such
affected Eurodollar Rate Loans into loans of another type. If any such payment
or conversion of any Eurodollar Rate Loan is made on a day that is not the last
day of the Interest Period applicable to such Eurodollar Rate Loan, Borrowers
shall pay Agent, upon Agent’s request, such amount or amounts as may be
necessary to compensate Lenders for any loss or expense sustained or incurred by
Lenders in respect of such Eurodollar Rate Loan as a result of such payment or
conversion, including (but not limited to) any interest or other amounts payable
by Lenders to lenders of funds obtained by Lenders in order to make or maintain
such Eurodollar Rate Loan. A certificate as to any additional amounts payable
pursuant to the foregoing sentence submitted by Lenders to Borrowing Agent shall
be conclusive absent manifest error.

2.3. Disbursement of Advance Proceeds. All Advances shall be disbursed from
whichever office or other place Agent may designate from time to time and,
together with any and all other Obligations of Borrowers to Agent or Lenders,
shall be charged to the respective Borrowers’ Account on Agent’s books. In no
event, however, shall Agent disburse Advances other than to an account located
in the United States of America. During the Term, Borrowers may use the
Revolving Advances by borrowing, prepaying and reborrowing, all in accordance
with the terms and conditions hereof. The proceeds of each Revolving Advance
requested by Borrowers or deemed to have been requested by Borrowers under
Section 2.2(a) hereof shall, with respect to requested Revolving Advances to the
extent Revolving Lenders make such Revolving Advances, be made available to the
applicable Borrower on the day so requested by way of credit to such Borrower’s
operating account at PNC, or such other bank as Borrowing Agent may designate
following notification to Agent, in immediately available federal funds or

 

41



--------------------------------------------------------------------------------

other immediately available funds or, with respect to Revolving Advances deemed
to have been requested by any Borrower, be disbursed to Agent to be applied to
the outstanding Obligations giving rise to such deemed request.

2.4. Term Loans.

(a) The outstanding principal balance of Term Loan A as of the date of this
Agreement is $4,531,955.03, which sum remains due and owing by US Borrowers.
Each Revolving Lender, severally and not jointly, shall have funded its
respective Commitment Percentage of the outstanding principal balance of Term
Loan A, whether directly to Borrowers or by obtaining an assignment of a portion
of the outstanding Term Loan A. Term Loan A shall be, with respect to principal,
payable in equal consecutive monthly installments, each in the sum of $133,880,
commencing on February 1, 2009 and continuing on the first day of each month
thereafter until the last day of the Term when the entire then unpaid principal
sum of the Term Loans shall be payable in full, subject to acceleration upon the
occurrence of an Event of Default under this Agreement or termination of this
Agreement.

(b) Subject to the terms and conditions of this Agreement, each Term Loan B
Lender, severally and not jointly, will make (i) a Term Loan B to US Borrowers
(“Term Loan B-US”) in a sum equal to its Term B Loan Commitment Percentage of
$22,958,680.43 and (ii) a Term Loan B to Stream Canada (“Term Loan B-Foreign”)
in a sum equal to its Term B Loan Commitment Percentage of $2,041,319.57. Term
Loan B-US and Term Loan B-Foreign shall be, with respect to principal, payable
on the last day of the Term when the entire then unpaid principal sum of the
Term B Loans shall be payable in full, subject to acceleration upon the
occurrence of an Event of Default under this Agreement or termination of this
Agreement.

(c) The Term Loans shall be evidenced by the amended and restated secured
promissory notes in substantially the forms attached hereto as Exhibit 2.4A and
the secured promissory notes in substantially the forms attached hereto as
Exhibit 2.4B-US, Exhibit 2.4B-F (all of the foregoing, collectively, the “Term
Notes”).

2.5. Swingline Advances.

(a) Agent, Swingline Lender and Revolving Lenders agree that in order to
facilitate the administration of this Agreement and the Other Documents,
promptly after Borrowing Agent requests a Domestic Rate Loan on behalf of a US
Borrower, Swingline Lender may elect, in its sole discretion, to have the terms
of this Section 2.5(a) apply to such US Borrower’s request by advancing, on
behalf of Revolving Lenders and in the amount requested, same day funds to the
applicable US Borrower on the applicable borrowing date (each such Advance made
solely by the Swingline Lender pursuant to this Section 2.5(a) is referred to in
this Agreement as a “Swingline Advance”), with settlement among them as to the
Swingline Advance to take place on a periodic basis as set forth in
Section 2.5(c). Each Swingline Advance shall be subject to all the terms and
conditions applicable to other Domestic Rate Loans funded by Revolving Lenders,
except that all payments thereon shall be payable to Swingline Lender solely for
its own account. The aggregate amount of Swingline Advances outstanding at any
time shall not exceed $10,000,000. All Swingline Advances shall be subject to
Section 2.2 hereof and Swingline Advances may not be made if the Swingline
Lender has been notified by

 

42



--------------------------------------------------------------------------------

Agent or Required Revolving Lenders that a Default exists and that Swingline
Advance may not be made. All Swingline Advances shall be Domestic Rate Loans.
The Swingline Advances shall be evidenced by a promissory note (the “Swingline
Note”) in substantially the form attached as Exhibit 2.5(a).

(b) Upon the making of a Swingline Advance (whether before or after the
occurrence of a Default or Event of Default and regardless of whether a
Settlement has been requested with respect to such Swingline Advance), each
Revolving Lender shall be deemed, without further action by any party hereto, to
have unconditionally and irrevocably purchased from Swingline Lender, as the
case may be, without recourse or warranty, an undivided interest and
participation in such Swingline Advance in proportion to its Commitment
Percentage. Swingline Lender or Agent may, at any time, require Revolving
Lenders to fund their participations. From and after the date, if any, on which
any Revolving Lender is required to fund, and funds, its participation in any
Swingline Advances purchased hereunder, Agent shall promptly distribute to such
Revolving Lender, such Commitment Percentage of all payments of principal and
interest and all proceeds of Collateral received by Agent in respect of such
Swingline Advance.

(c) Agent, on behalf of Swingline Lender, shall request settlement (a
“Settlement”) with Revolving Lenders on at least a weekly basis or on any more
frequent date that Agent elects, by notifying Revolving Lenders of such
requested Settlement by facsimile, telephone or Electronic Transmission no later
than 12:00 p.m., New York City time on the date of such requested Settlement
(the “Settlement Date”). Each Revolving Lender (other than Swingline Lender, in
the case of the Swingline Advance) shall transfer the amount of such Revolving
Lender’s Commitment Percentage of the outstanding principal amount of the
applicable Swingline Advance with respect to which Settlement is requested to
Agent, to such account of Agent as Agent may designate, not later than 3:00
p.m., New York City time, on such Settlement Date. Settlements may occur during
the existence of a Default or Event of Default and whether or not the applicable
conditions precedent set forth in Section 8.2 have then been satisfied. Such
amounts transferred to Agent shall be applied against the amounts of Swingline
Lender’s Swingline Advances and, together with Swingline Lender’s Commitment
Percentage of such Swingline Advance, shall constitute Revolving Advances of
such Lenders, respectively. If any such amount is not transferred to Agent by
any Revolving Lender on such Settlement Date, Swingline Lender shall be entitled
to recover such amount on demand from such Revolving Lender together with
interest thereon as specified in Section 2.23.

2.6. Repayment of Advances.

(a) The Revolving Advances shall be due and payable in full on the last day of
the Term subject to earlier prepayment as herein provided. The Term Loans shall
be due and payable as provided in Section 2.4 hereof and in the Term Notes,
subject to earlier prepayments as herein provided. Borrowers may, at any time,
upon not less than fifteen (15) days’ prior written notice to Agent, and in each
case upon payment of any prepayment fee then payable pursuant to any Fee Letter,
(i) prepay all or any portion of Term Loan A, (ii) reduce the Maximum Foreign
Revolving Advance Amount, the Maximum Revolving Advance Amount and/or the
Maximum US Revolving Advance Amount provided that (1) after giving effect

 

43



--------------------------------------------------------------------------------

thereto no Overadvance shall occur and (2) any reduction to zero shall
constitute a termination in accordance with Section 13.1 and/or (iii) prepay all
or a portion of Term Loan B provided that, except as otherwise provided in
Section 2.21(c), at the time of such prepayment, (x) Term Loan A shall have been
repaid in full, no Revolving Advances shall be outstanding and the Commitment
Percentages shall have been reduced to zero or (y) the source of the monies
utilized to prepay Term Loan B shall be from a third party (either in the form
of equity or subordinated Indebtedness permitted to be incurred pursuant to
Section 7.8(iv) or (v) (provided that for purposes of this Section 2.6(a), if
Term Loan B is then to be prepaid in full, the terms and conditions of such
subordinated Indebtedness do not need to be satisfactory to Term B Agent, and
Required Lenders shall be determined as if no Term Loan B Commitment Percentage
is then in effect)) and all Revolving Lenders then consent to such prepayment.

(b) Each Borrower recognizes that the amounts evidenced by checks, notes, drafts
or any other items of payment relating to and/or proceeds of Collateral may not
be collectible by Agent on the date received. In consideration of Agent’s
agreement to conditionally credit Borrowers’ Account as of the Business Day on
which Agent receives those items of payment, each Borrower agrees that, in
computing the charges under this Agreement, all items of payment shall be deemed
applied by Agent on account of the Obligations one (1) Business Day after the
Business Day Agent receives such payments via wire transfer or electronic
depository check. Agent is not, however, required to credit Borrowers’ Account
for the amount of any item of payment which is unsatisfactory to Agent and Agent
may charge the relevant Borrowers’ Account for the amount of any item of payment
which is returned to Agent unpaid.

(c) All payments of principal, interest and other amounts payable hereunder, or
under any of the Other Documents shall be made to Agent at the Payment Office
not later than 1:00 p.m. on the due date therefor in lawful money of the United
States of America in federal funds or other funds immediately available to
Agent. Agent shall have the right to effectuate payment on any and all
Obligations due and owing hereunder by charging the relevant Borrowers’ Account
or by making Advances, subject to the provisions of Section 2.2 hereof.

(d) Borrowers shall pay principal, interest, and all other amounts payable
hereunder, or under any related agreement, without any deduction whatsoever,
including, but not limited to, any deduction for any setoff or counterclaim,
except to the extent required by law.

2.7. Repayment of Excess Advances. The aggregate balance of Advances outstanding
at any time in excess of the maximum amount of Advances permitted hereunder by
any Borrowing Group shall be immediately due and payable without the necessity
of any demand, at the Payment Office, whether or not a Default or Event of
Default has occurred.

2.8. Statement of Account. Agent shall maintain, in accordance with its
customary procedures, a loan account for the US Borrowers and a loan account for
the Foreign Borrowers (each a “Borrowers’ Account”), each in the name of
Borrowing Agent, in which shall be recorded the date and amount of each Advance
made by Agent and the date and amount of each payment in respect thereof;
provided, however, the failure by Agent to record the date and

 

44



--------------------------------------------------------------------------------

amount of any Advance shall not adversely affect Agent or any Lender. Each
month, Agent shall send Borrowing Agent a statement showing the accounting for
the Advances made, payments made or credited in respect thereof, and other
transactions between Agent and the respective Borrowing Group, during such
month. The monthly statements shall be deemed correct and binding upon Borrowers
in the absence of manifest error and shall constitute an account stated between
Lenders and Borrowers unless Agent receives a written statement of Borrowers’
specific exceptions thereto within thirty (30) days after such statement is
received by Borrowing Agent. The records of Agent with respect to the loan
account shall be conclusive evidence absent manifest error of the amounts of
Advances and other charges thereto and of payments applicable thereto.

2.9. Letters of Credit. Subject to the terms and conditions hereof, Agent shall,
in its sole and absolute discretion, issue or cause the issuance of Letters of
Credit (“Letters of Credit”) on behalf of any US Borrower; provided, however,
that Agent will not be required to issue or cause to be issued any Letters of
Credit to the extent that the issuance thereof would then cause the sum of
(i) the outstanding Revolving Advances to all US Borrowers plus (ii) the Maximum
Undrawn Amount of outstanding Letters of Credit plus (iii) the outstanding
Revolving Advances to all Foreign Borrowers to exceed the lesser of (x) the
Maximum US Revolving Advance Amount or (y) the US Formula Amount. The Maximum
Undrawn Amount of outstanding Letters of Credit shall not exceed, in the
aggregate at any time the Letter of Credit Sublimit then in effect. All
disbursements or payments related to Letters of Credit shall be deemed to be
Domestic Rate Loans consisting of Revolving Advances and shall bear interest at
the applicable Revolving Interest Rate for Domestic Rate Loans. Letters of
Credit that have not been drawn upon shall not bear interest.

2.10. Issuance of Letters of Credit.

(a) Borrowing Agent, on behalf of US Borrowers, may request Agent, upon three
(3) Business Days’ prior written notice submitted on or before 10:00 a.m., to
issue or cause the issuance of a Letter of Credit by delivering to Agent at the
Payment Office, Agent’s form of Letter of Credit Application (the “Letter of
Credit Application”) completed to the satisfaction of Agent; and, such other
certificates, documents and other papers and information as Agent may reasonably
request. Borrowing Agent, on behalf of US Borrowers, also has the right to give
instructions and make agreements with respect to any application, any applicable
letter of credit and security agreement, any applicable letter of credit
reimbursement agreement and/or any other applicable agreement, any letter of
credit and the disposition of documents, disposition of any unutilized funds,
and to agree with Agent upon any amendment, extension or renewal of any Letter
of Credit.

(b) Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts, other written demands for payment, or acceptances of usance
drafts or other written demand for payment when presented for honor thereunder
in accordance with the terms thereof and when accompanied by the documents
described therein and (ii) have an expiry date not later than twelve (12) months
after such Letter of Credit’s date of issuance and in no event, unless in each
case otherwise agreed to by Agent in its sole and absolute discretion (and
subject to terms and conditions satisfactory to Agent including, without
limitation, the 105%

 

45



--------------------------------------------------------------------------------

cash collateralization requirement set forth in Section 3.2(b) of this
Agreement), later than the last day of the Term. Each standby Letter of Credit
shall be subject either to the Uniform Customs and Practice for Documentary
Credits as most recently published by the International Chamber of Commerce at
the time a Letter of Credit is issued (“UCP”) or the International Standby
Practices (ISP98-International Chamber of Commerce Publication Number 590)
(“ISP98 Rules”), as determined by Agent, and each trade Letter of Credit shall
be subject to UCP.

(c) Agent shall use its reasonable efforts to notify Lenders of the request by
Borrowing Agent for a Letter of Credit hereunder.

2.11. Requirements For Issuance of Letters of Credit. Borrowing Agent shall
authorize and direct any Issuer to name the applicable US Borrower as the
“Applicant” or “Account Party” of each Letter of Credit. If Agent is not the
Issuer of any Letter of Credit, Borrowing Agent shall authorize and direct the
Issuer to deliver to Agent all instruments, documents, and other writings and
property received by the Issuer pursuant to the Letter of Credit and to accept
and rely upon Agent’s instructions and agreements with respect to all matters
arising in connection with the Letter of Credit or the application therefor.

2.12. Disbursements, Reimbursement.

(a) Immediately upon the issuance of each Letter of Credit, each Revolving
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from Agent a participation in such Letter of Credit and each drawing
thereunder in an amount equal to such Revolving Lender’s Commitment Percentage
of the Maximum Face Amount of such Letter of Credit and the amount of such
drawing, respectively.

(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, Agent will promptly notify Borrowing Agent.
Provided that it shall have received such notice, US Borrowers shall reimburse
(such obligation to reimburse Agent shall sometimes be referred to as a
“Reimbursement Obligation”) Agent prior to 12:00 Noon, on each date that an
amount is paid by Agent under any Letter of Credit (each such date, a “Drawing
Date”) in an amount equal to the amount so paid by Agent. In the event US
Borrowers fail to reimburse Agent for the full amount of any drawing under any
Letter of Credit by 12:00 Noon, on the Drawing Date, Agent will promptly notify
each Revolving Lender thereof, and US Borrowers shall be deemed to have
requested that a Domestic Rate Loan be made by the Revolving Lenders to be
disbursed on the Drawing Date under such Letter of Credit, provided that the sum
of (i) the outstanding Revolving Advances to all US Borrowers (including such
Domestic Rate Loan then deemed to have been requested) plus (ii) the Maximum
Undrawn Amount of outstanding Letters of Credit may not exceed the lesser of
(x) the lesser of (A) the Maximum US Revolving Advance Amount or (B) an amount
equal to (1) the Maximum Revolving Advance Amount minus (2) the then outstanding
Revolving Advances to all Foreign Borrowers or (y) the US Formula Amount, and
subject to Section 8.2. Any notice given by Agent pursuant to this
Section 2.12(b) may be oral if immediately confirmed in writing; provided that
the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice.

 

46



--------------------------------------------------------------------------------

(c) Each Revolving Lender shall upon any notice pursuant to Section 2.12(b) make
available to Agent an amount in immediately available funds equal to its
Commitment Percentage of the amount of the drawing, whereupon the participating
Lenders shall (subject to Section 2.12(d)) each be deemed to have made a
Domestic Rate Loan to US Borrowers in that amount. If any Revolving Lender so
notified fails to make available to Agent the amount of such Lender’s Commitment
Percentage of such amount by no later than 2:00 p.m., on the Drawing Date, then
interest shall accrue on such Revolving Lender’s obligation to make such
payment, from the Drawing Date to the date on which such Revolving Lender makes
such payment (i) at a rate per annum equal to the Federal Funds Open Rate during
the first three days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Domestic Rate Loans on and after the fourth day
following the Drawing Date. Agent will promptly give notice of the occurrence of
the Drawing Date, but failure of Agent to give any such notice on the Drawing
Date or in sufficient time to enable any Revolving Lender to effect such payment
on such date shall not relieve such Revolving Lender from its obligation under
this Section 2.12(c), provided that such Revolving Lender shall not be obligated
to pay interest as provided in Section 2.12(c) (i) and (ii) until and commencing
from the date of receipt of notice from Agent of a drawing. Each Revolving
Lender’s Participation Commitment shall continue until the last to occur of any
of the following events: (A) Agent ceases to be obligated to issue or cause to
be issued Letters of Credit hereunder; (B) no Letter of Credit issued or created
hereunder remains outstanding and uncancelled and (C) all Persons (other than
the applicable US Borrower) have been fully reimbursed for all payments made
under or relating to Letters of Credit.

(d) With respect to any unreimbursed drawing that is not converted into a
Domestic Rate Loan to US Borrowers in whole or in part as contemplated by
Section 2.12(b), because of Borrowers’ failure to satisfy the conditions set
forth in Section 8.2 (other than any notice requirements) or for any other
reason, US Borrowers shall be deemed to have incurred from Agent a borrowing
(each a “Letter of Credit Borrowing”) in the amount of such drawing. Such Letter
of Credit Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the rate per annum applicable to a Domestic Rate
Loan. Each Revolving Lender’s payment to Agent pursuant to Section 2.12(c) shall
be deemed to be a payment in respect of its participation in such Letter of
Credit Borrowing and shall constitute a “Participation Advance” from such Lender
in satisfaction of its Participation Obligation under this Section 2.12.

2.13. Repayment of Participation Advances.

(a) Upon (and only upon) receipt by Agent for its account of immediately
available funds from US Borrowers (i) in reimbursement of any payment made by
Agent under the Letter of Credit with respect to which any Revolving Lender has
made a Participation Advance to Agent, or (ii) in payment of interest on such a
payment made by Agent under such a Letter of Credit, Agent will pay to each
Revolving Lender, in the same funds as those received by Agent, the amount of
such Lender’s Commitment Percentage of such funds, except Agent shall retain the
amount of the Commitment Percentage of such funds of any Revolving Lender that
did not make a Participation Advance in respect of such payment by Agent.

 

47



--------------------------------------------------------------------------------

(b) If Agent is required at any time to return to any Borrower, or to a trustee,
receiver, liquidator, custodian, or any official in any insolvency proceeding,
any portion of the payments made by US Borrowers to Agent pursuant to
Section 2.13(a) in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Revolving Lender shall, on demand of Agent,
forthwith return to Agent the amount of its Commitment Percentage of any amounts
so returned by Agent plus interest at the Federal Funds Open Rate.

2.14. Documentation. Each US Borrower agrees to be bound by the terms of the
Letter of Credit Application and by Agent’s interpretations of any Letter of
Credit issued for any US Borrower’s account and Agent’s written regulations and
customary practices relating to letters of credit, though Agent’s
interpretations may be different from such US Borrower’s own. In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct, Agent shall not be liable for any error,
negligence and/or mistakes, whether of omission or commission, in following
Borrowing Agent’s and any US Borrower’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

2.15. Determination to Honor Drawing Request. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
Agent shall be responsible only to determine that the documents and certificates
required to be delivered under such Letter of Credit have been delivered and
that they comply on their face with the requirements of such Letter of Credit
and that any other drawing condition appearing on the face of such Letter of
Credit has been satisfied in the manner so set forth.

2.16. Nature of Participation and Reimbursement Obligations. Each Revolving
Lender’s obligation in accordance with this Agreement to make the Revolving
Advances or Participation Advances as a result of a drawing under a Letter of
Credit, and the obligations of US Borrowers to reimburse Agent upon a draw under
a Letter of Credit, shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this Section 2.16 under
all circumstances, including the following circumstances:

(a) any set-off, counterclaim, recoupment, defense or other right which such
Revolving Lender may have against Agent, any Borrower or any other Person for
any reason whatsoever;

(b) the failure of any US Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in this
Agreement for the making of a Revolving Advance, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of Revolving Lenders to make Participation Advances under
Section 2.12;

(c) any lack of validity or enforceability of any Letter of Credit;

(d) any claim of breach of warranty that might be made by US Borrower or any
Revolving Lender against the beneficiary of a Letter of Credit, or the existence
of any claim, set-off, recoupment, counterclaim, crossclaim, defense or other
right which any US Borrower or

 

48



--------------------------------------------------------------------------------

any Revolving Lender may have at any time against a beneficiary, any successor
beneficiary or any transferee of any Letter of Credit or the proceeds thereof
(or any Persons for whom any such transferee may be acting), Agent or any
Revolving Lender or any other Person, whether in connection with this Agreement,
the transactions contemplated herein or any unrelated transaction (including any
underlying transaction between any US Borrower or any Subsidiaries of such US
Borrower and the beneficiary for which any Letter of Credit was procured);

(e) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if Agent or any of Agent’s
Affiliates has been notified thereof;

(f) payment by Agent under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit, other than as a result of the gross negligence
or willful misconduct of Agent as mutually agreed in writing by Agent, all
Revolving Lenders and each of the US Borrowers, or as determined by a final
nonappealable judgment of a court of competent jurisdiction;

(g) the solvency of, or any acts or omissions by, any beneficiary of any Letter
of Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;

(h) any failure by Agent or any of Agent’s Affiliates to issue any Letter of
Credit in the form requested by any US Borrower, unless Agent has received
written notice from such US Borrower of such failure within three Business Days
after Agent shall have furnished such US Borrower a copy of such Letter of
Credit and such error is material and no drawing has been made thereon prior to
receipt of such notice;

(i) any Material Adverse Effect;

(j) any breach of this Agreement or any Other Document by any party thereto;

(k) the occurrence or continuance of an insolvency proceeding with respect to
any Borrower or any Guarantor;

(l) the fact that a Default or Event of Default shall have occurred and be
continuing;

(m) the fact that the Term shall have expired; and

(n) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 

49



--------------------------------------------------------------------------------

2.17. Indemnity. In addition to amounts payable as provided in Section 17.5
hereof, each US Borrower hereby agrees to protect, indemnify, pay and save
harmless Agent and any of Agent’s Affiliates that have issued a Letter of Credit
from and against any and all claims, demands, liabilities, damages, penalties,
interest, judgments, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel and allocated costs of internal
counsel) which Agent or any of Agent’s Affiliates may incur or be subject to as
a consequence, direct or indirect, of the issuance of any Letter of Credit,
other than as a result of (a) the gross negligence or willful misconduct of
Agent as mutually agreed in writing by Agent, all Revolving Lenders and each of
the US Borrowers, or as determined by a final nonappealable judgment of a court
of competent jurisdiction, (b) the wrongful dishonor by Agent or any of Agent’s
Affiliates of a proper demand for payment made under any Letter of Credit,
except if such dishonor resulted from any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Body (all
such acts or omissions herein called “Governmental Acts”) or (c) the breach by
Agent or any of its Affiliates of its obligations hereunder in respect to
Letters of Credit.

2.18. Liability for Acts and Omissions. As between Borrowers, Agent and
Revolving Lenders, each US Borrower assumes all risks of the acts and omissions
of, or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the respective
foregoing, Agent shall not be responsible for: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if Agent shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any US Borrower against any beneficiary of such Letter of Credit, or
any such transferee, or any dispute between or among any US Borrower and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Agent, including any Governmental Acts, and
none of the above shall affect or impair, or prevent the vesting of, any of
Agent’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve Agent from liability for Agent’s gross negligence or willful misconduct
in connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall Agent or Agent’s Affiliates be liable
to any US Borrower for any indirect, consequential, incidental, punitive,
exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

 

50



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, Agent and each of its
Affiliates (i) may rely on any oral or other communication believed in good
faith by Agent or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit; (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Agent or its Affiliates; (iv) may honor any drawing that is
payable upon presentation of a statement advising negotiation or payment, upon
receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Agent or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by Agent under or in connection
with the Letters of Credit issued by it or any documents and certificates
delivered thereunder, if taken or omitted in good faith, shall not put Agent
under any resulting liability to any Loan Party or any Revolving Lender.

2.19. Additional Payments. Subject to the provisions of Section 2.2(a) hereof,
any sums expended by Agent or any Lender due to any Loan Party’s failure to
perform or comply with its obligations under this Agreement or any Other
Document including, without limitation, any Loan Party’s obligations under
Sections 4.2, 4.4, 4.12, 4.13, 4.14 and 6.1 hereof, may be charged to the
relevant Borrowers’ Account as a Revolving Advance and added to the Obligations.

2.20. Manner of Borrowing and Payment.

(a) Each borrowing of Revolving Advances shall be advanced according to the
applicable Commitment Percentages of Revolving Lenders. Term Loan A has been
advanced according to the applicable Commitment Percentages of Revolving
Lenders. Term Loan B shall be advanced according to the applicable Term Loan B
Commitment Percentages of Term B Lenders.

(b) Each payment (including each prepayment) by any Borrower on account of the
principal of and interest on the Revolving Advances, shall be applied to the
Revolving Advances of the relevant Borrowing Group pro rata according to the
applicable Commitment Percentages of Revolving Lenders; provided, however, that
any time any Swingline Advances

 

51



--------------------------------------------------------------------------------

are outstanding, such payments shall first be applied on account of the
Swingline Advances. Each payment (including each prepayment) by Borrowers on
account of the principal of and interest on the Term A Notes, shall be made from
or to, or applied to Term Loan A pro rata according to the applicable Commitment
Percentages of Revolving Lenders. Each payment (including each prepayment) by
Borrowers on account of the principal of and interest on the Term B Notes, shall
be made from or to, or applied to that portion of the Term B Loan evidenced by
the Term B Note of the relevant Borrowing Group pro rata according to the
applicable Term Loan B Commitment Percentages of Term B Lenders. Except as
expressly provided herein, all payments (including prepayments) to be made by
any Borrower on account of principal, interest and fees shall be made without
set off or counterclaim and shall be made to Agent on behalf of the Lenders to
the Payment Office, in each case on or prior to 1:00 p.m., in Dollars and in
immediately available funds, provided that Swingline Advances shall be made as
provided in Section 2.5 hereof.

(c) (i) Notwithstanding anything to the contrary contained in Sections 2.20(a)
and (b) hereof, commencing with the first Business Day following the Closing
Date, each borrowing of Revolving Advances shall be advanced by Agent and each
payment by any Borrower on account of Revolving Advances shall be applied first
to those Revolving Advances advanced by Agent. On or before 1:00 p.m., on each
Settlement Date commencing with the first Settlement Date following the Closing
Date, Agent and Lenders shall make certain payments as follows: (I) if the
aggregate amount of new Revolving Advances made by Agent during the preceding
Week (if any) exceeds the aggregate amount of repayments applied to outstanding
Revolving Advances during such preceding Week, then each Revolving Lender shall
provide Agent with funds in an amount equal to its applicable Commitment
Percentage of the difference between (w) such Revolving Advances and (x) such
repayments and (II) if the aggregate amount of repayments applied to outstanding
Revolving Advances during such Week exceeds the aggregate amount of new
Revolving Advances made during such Week, then Agent shall provide each
Revolving Lender with funds in an amount equal to its applicable Commitment
Percentage of the difference between (y) such repayments and (z) such Revolving
Advances.

(ii) Each Revolving Lender shall be entitled to earn interest at the applicable
Contract Rate on outstanding Advances which it has funded.

(iii) Promptly following each Settlement Date, Agent shall submit to each
Revolving Lender a certificate with respect to payments received and Advances
made during the Week immediately preceding such Settlement Date. Such
certificate of Agent shall be conclusive in the absence of manifest error.

(d) If any Lender or Participant (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof,

 

52



--------------------------------------------------------------------------------

as shall be necessary to cause such Benefited Lender to share the excess payment
or benefits of such Collateral or proceeds ratably with each of the other
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest. Each Lender so purchasing a portion of
another Lender’s Advances may exercise all rights of payment (including, without
limitation, rights of set-off) with respect to such portion as fully as if such
Lender were the direct holder of such portion.

(e) Unless Agent shall have been notified by telephone, confirmed in writing, by
any Revolving Lender that such Revolving Lender will not make the amount which
would constitute its applicable Commitment Percentage of the Advances available
to Agent, Agent may (but shall not be obligated to) assume that such Revolving
Lender shall make such amount available to Agent on the next Settlement Date
and, in reliance upon such assumption, make available to Borrowers a
corresponding amount. Agent will promptly notify Borrowing Agent of its receipt
of any such notice from a Revolving Lender. If such amount is made available to
Agent on a date after such next Settlement Date, such Revolving Lender shall pay
to Agent on demand an amount equal to the product of (i) the daily average
Federal Funds Open Rate (computed on the basis of a year of 360 days) during
such period as quoted by Agent, times (ii) such amount, times (iii) the number
of days from and including such Settlement Date to the date on which such amount
becomes immediately available to Agent. A certificate of Agent submitted to any
Revolving Lender with respect to any amounts owing under this paragraph
(e) shall be conclusive, in the absence of manifest error. If such amount is not
in fact made available to Agent by such Revolving Lender within three
(3) Business Days after such Settlement Date, Agent shall be entitled to recover
such an amount, with interest thereon at the rate per annum then applicable to
such Revolving Advances hereunder, on demand from the applicable Borrowing
Group; provided, however, that Agent’s right to such recovery shall not
prejudice or otherwise adversely affect Borrowers’ rights (if any) against such
Lender.

2.21. Mandatory Prepayments.

(a) Subject to Section 4.3 hereof, when any Borrower sells or otherwise disposes
of any Collateral, the respective Borrowing Group shall repay the Advances in an
amount equal to the Net Proceeds of such sale, such repayments to be made
promptly but in no event more than five (5) Business Days following receipt of
such Net Proceeds, and until the date of payment, such proceeds shall be held in
trust for Agent provided, however, that this Section 2.21(a) shall not apply to
any disposition of Collateral consisting of Equipment which results in Net
Proceeds of not more than $500,000 in the aggregate in any fiscal year.
Notwithstanding the foregoing, unless and until an Event of Default has occurred
and is continuing, Borrowers shall not be so required to use the Net Proceeds
from any disposition of Equipment to prepay Advances to the extent such Net
Proceeds are used to replace, repair or restore Equipment used in such Loan
Parties’ business, provided that (i) such replacement Equipment to be purchased
has a fair market value equal to or greater than the fair market value of the
Equipment which was sold, (ii) replacement Equipment is purchased by the
applicable Borrower within one hundred and eighty (180) days of the Equipment
sale, (iii) the replacement Equipment shall be subject to Agent’s security
interest created hereunder and (iv) until such time

 

53



--------------------------------------------------------------------------------

as the proceeds of such disposal are used to acquire such replacement Equipment,
such proceeds shall be applied as a repayment of Revolving Advances and an
Eligible Reserve in the amount of such repayment shall be established. Such
Eligible Reserve shall be released by Agent only in connection with the making
of a Revolving Advance to be used by the Borrowers solely for the purposes of
funding the acquisition of replacement Equipment pursuant to the terms of this
Section 2.21(a); provided, however, that nothing contained herein shall waive or
modify any conditions to the making of Revolving Advances or any other
provisions of this Agreement. The foregoing shall not be deemed to be implied
consent to any such sale otherwise prohibited by the terms and conditions
hereof. Any repayments required pursuant to this Section 2.21(a), other than a
repayment of Revolving Advances done in connection with the establishment of an
Eligible Reserve, shall be held as cash collateral and then applied (a) in the
case of any US Borrower, (x) first, to the outstanding principal installments of
Term Loan A in the inverse order of the maturities thereof, (y) second, to the
remaining Advances (other than Term B Loans) in such order as Agent may
determine (together with a corresponding permanent reduction in the Maximum
Revolving Advance Amount and the Maximum US Revolving Advance Amount), and
(z) third, to the outstanding principal amount of Term Loan B-US, and (b) in the
case of any Foreign Borrower, (x) first, to Advances (other than Term Loan B)
extended to Foreign Borrowers in such order as Agent may determine (together
with a corresponding permanent reduction in the Maximum Foreign Revolving
Advance Amount), and (y) second, to the outstanding principal amount of Term
Loan B-Foreign, provided, however, that in no event shall there be any
application of such cash collateral to any Eurodollar Rate Loans until the
expiration of the applicable Interest Period for such Loan. To the extent there
are no outstanding Advances, all cash collateral shall be released to the
relevant Borrowers unless an Event of Default has occurred which is then
continuing. Subject to the terms and provisions of this Agreement, Borrowers may
reborrow Revolving Advances repaid hereunder in accordance with the terms
hereof.

(b) In the event any Loan Party (other than SGS) receives proceeds in connection
with the issuance or incurrence of any Indebtedness other than Indebtedness
permitted under Section 7.5, or any Loan Party (other than SGS) receives the
proceeds of any cash equity investment other than the Ares Transaction, the
respective Borrowing Group shall repay the Advances in an amount equal to the
Net Proceeds thereof, such repayments to be made promptly but in no event more
than five (5) Business Days following receipt of such Net Proceeds, and until
the date of payment, such proceeds shall be held in trust for Agent. The
foregoing shall not be deemed to be an implied waiver of the provisions of
Section 7.5 or 10.14 hereof, nor any consent to any such issuance of equity to
the extent otherwise prohibited by the terms and conditions hereof. Such
repayments shall be held as cash collateral and then applied (a) in the case of
any US Borrower or any Guarantor incorporated in the United States of America or
Stream BV, (i) first, to the Revolving Advances extended to US Borrowers in such
order as Agent may determine, (ii) second, to the outstanding principal
installments of Term Loan A in the inverse order of the maturities thereof, and
(iii) third, to the outstanding principal amount of the Term Loan B-US and
(b) in the case of any Foreign Borrower or Guarantor incorporated other than in
the United States of America (other than Stream BV), (i) first, to the Revolving
Advances extended to Foreign Borrowers in such order as Agent may determine, and
(ii) second, to the outstanding principal amount of the Term Loan B-Foreign,
provided, however, that in no event shall there be any application of such cash
collateral to any Eurodollar Rate

 

54



--------------------------------------------------------------------------------

Loans until the expiration of the applicable Interest Period for such Loan. To
the extent there are no outstanding Advances, all cash collateral shall be
released to the relevant Borrowers, unless an Event of Default has occurred
which is then continuing. Subject to the terms and provisions of this Agreement,
Borrowers may reborrow Revolving Advances repaid in accordance with the terms
hereof.

(c) In the event any Loan Party (other than SGS) receives any Extraordinary
Receipts, the applicable Borrowing Group shall repay the Advances in an amount
equal to the Net Proceeds thereof, net of any reasonable expenses incurred in
collecting such Extraordinary Receipts; such repayments to be made promptly but
in no event more than five (5) Business Days following receipt of such Net
Proceeds, and until the date of payment, such proceeds shall be held in trust
for Agent, provided, however, that this Section 2.21(c) shall not apply to any
Extraordinary Receipts, other than Excess Refunds (as defined in the definition
of Extraordinary Receipts), which result in Net Proceeds of not more than
$500,000 in the aggregate in any fiscal year. Notwithstanding the foregoing,
unless and until an Event of Default has occurred and is continuing, Borrowers
shall not be so required to use Net Proceeds consisting of insurance proceeds or
condemnation awards in respect of Equipment to prepay the Advances to the extent
such Net Proceeds are used to replace, repair or restore Equipment used in such
Loan Party’s business, provided that (i) replacement Equipment is purchased by
the applicable Borrower within one hundred and eighty (180) days of the
Equipment sale, (ii) the replacement Equipment shall be subject to Agent’s
security interest created hereunder and (iii) until such time as the proceeds of
such disposal are used to acquire such replacement Equipment, such proceeds
shall be applied as a repayment of Revolving Advances and an Eligible Reserve in
the amount of such repayment shall be established. Such Eligible Reserve shall
be released by Agent only in connection with the making of a Revolving Advance
to be used by the Borrowers solely for the purposes of funding the acquisition
of replacement Equipment pursuant to the terms of this Section 2.21(c);
provided, however, that nothing contained herein shall waive or modify any
conditions to the making of Revolving Advances or any other provisions of this
Agreement. Any repayments required pursuant to this Section 2.21(a), other than
a repayment of Revolving Advances done in connection with the establishment of
an Eligible Reserve, such repayments shall be held as cash collateral and then
applied (i) in the case of any US Borrower and any US Guarantor, (x) first, to
the outstanding principal installments of Term Loan A in the inverse order of
the maturities thereof, (y) second, to the remaining Advances (other than Term
Loan B) in such order as Agent may determine (with, in the case of prepayments
made with the Net Proceeds of any Collateral not included in the calculation of
the Formula Amount (on the Closing Date), a corresponding permanent reduction in
the Maximum Revolving Advance Amount and the Maximum US Revolving Advance
Amount), and (z) third, to the outstanding principal amount of Term Loan B-US,
and (ii) in the case of any Foreign Borrower and any Foreign Guarantor,
(x) first, to the Advances (other than Term Loan B) extended to Foreign
Borrowers in such order as Agent may determine (with, in the case of prepayments
made with the Net Proceeds of any Collateral not included in the calculation of
the Formula Amount (on the Closing Date), a corresponding permanent reduction in
the Maximum Foreign Revolving Advance Amount applicable to such Foreign
Borrower), and (y) second, to the outstanding principal amount of Term Loan
B-Foreign, provided, however, that (A) subject in each case to the consent of
Required Revolving Lenders at such time, in lieu of, in the case of clauses
(i)(y) and/or (ii)(x) of this Section 2.21(c), permanently reducing the Maximum
Foreign Revolving

 

55



--------------------------------------------------------------------------------

Advance Amount to the extent of prepayments made with Net Proceeds, Agent may,
in its sole discretion, elect to repay Advances (other than Term Loan B)
extended to Foreign Borrowers by an amount equal to 50% of such Net Proceeds and
apply the remaining 50% to the outstanding principal amount of Term Loan B-US or
Term Loan B-Foreign, as applicable, and (B) in no event shall there be any
application of such cash collateral to any Eurodollar Rate Loans until the
expiration of the applicable Interest Period for such Loan. To the extent there
are no outstanding Advances, all cash collateral shall be released to the
relevant Borrowers unless an Event of Default has occurred which is then
continuing. Subject to the terms and provisions of this Agreement, Borrowers may
reborrow Revolving Advances repaid hereunder in accordance with the terms
hereof.

2.22. Use of Proceeds. Borrowers shall apply the proceeds of Advances to provide
(i) for the closing costs and Borrowers’ legal and accounting fees and expenses
relating to this Agreement, (ii) with respect to the proceeds of Term Loan B-US,
for the repayment of a portion of the Revolving Advances outstanding on the
Closing Date, (iii) with respect to the proceeds of Term Loan B-Foreign, for the
repayment in full of the principal balance of Term Loan A-Foreign outstanding on
the Closing Date, (iv) for the working capital needs of Borrowers and (v) for
permitted Capital Expenditures.

2.23. Defaulting Lender.

(a) Notwithstanding anything to the contrary contained herein, in the event any
Revolving Lender (x) has refused (which refusal constitutes a breach by such
Lender of its obligations under this Agreement) to make available its portion of
any Revolving Advance or (y) notifies either Agent or Borrowing Agent that it
does not intend to make available its portion of any Revolving Advance (if the
actual refusal would constitute a breach by such Revolving Lender of its
obligations under this Agreement) (each, a “Lender Default”), all rights and
obligations hereunder of such Revolving Lender (a “Defaulting Lender”) as to
which a Lender Default is in effect and of the other parties hereto shall be
modified to the extent of the express provisions of this Section 2.23 while such
Lender Default remains in effect.

(b) Revolving Advances shall be incurred pro rata from Revolving Lenders (the
“Non-Defaulting Lenders”) which are not Defaulting Lenders based on their
respective Commitment Percentages, and no Commitment Percentage of any Revolving
Lender or any pro rata share of any Revolving Advances required to be advanced
by any Revolving Lender shall be increased as a result of such Lender Default.
Amounts received in respect of principal of any type of Revolving Advances shall
be applied to reduce the applicable Revolving Advances of each Revolving Lender
pro rata based on the aggregate of the outstanding Advances of that type of all
Lenders at the time of such application; provided, that, such amount shall not
be applied to any Revolving Advances of a Defaulting Lender at any time when,
and to the extent that, the aggregate amount of Revolving Advances of any
Non-Defaulting Lender exceeds such Non-Defaulting Lender’s Commitment Percentage
of all Revolving Advances then outstanding.

(c) A Defaulting Lender shall not be entitled to give instructions to Agent or
to approve, disapprove, consent to or vote on any matters relating to this
Agreement and the Other Documents. All amendments, waivers and other
modifications of this Agreement and the

 

56



--------------------------------------------------------------------------------

Other Documents may be made without regard to a Defaulting Lender and, for
purposes of the definition of “Required Lenders” and “Required Revolving
Lenders”, a Defaulting Lender shall be deemed not to be a Lender and not to have
either Advances outstanding or a Commitment Percentage.

(d) Other than as expressly set forth in this Section 2.23, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged. Nothing in this
Section 2.23 shall be deemed to release any Defaulting Lender from its
obligations under this Agreement and the Other Documents, shall alter such
obligations, shall operate as a waiver of any default by such Defaulting Lender
hereunder, or shall prejudice any rights which any Borrower, Agent or any Lender
may have against any Defaulting Lender as a result of any default by such
Defaulting Lender hereunder.

(e) In the event a Defaulting Lender retroactively cures to the satisfaction of
Agent the breach which caused a Revolving Lender to become a Defaulting Lender,
such Defaulting Lender shall no longer be a Defaulting Lender and shall
thereafter be treated as a Revolving Lender under this Agreement.

 

III. INTEREST AND FEES.

3.1. Interest. Interest on Advances shall be payable by each Borrowing Group
with respect to its Advances in arrears on the first day of each month with
respect to Domestic Rate Loans and, with respect to Eurodollar Rate Loans, at
the end of each Interest Period; provided, however, with respect to Interest
Periods longer than three (3) months, interest shall be payable (i) on the day
which is three (3) months after the first day of such Interest Period, (ii) on
each three month anniversary thereafter and (iii) on the last day of such
Interest Period. Interest charges shall be computed on the actual principal
amount of Advances outstanding during the month at a rate per annum equal to
(i) with respect to Revolving Advances, the applicable Revolving Interest Rate,
(ii) with respect to Swingline Advances, the Swingline Advance Rate and
(iii) with respect to the Term Loans, the applicable Term Loan A Rate or Term
Loan B Rate (as applicable, the “Contract Rate”). Whenever, subsequent to the
date of this Agreement, the Alternate Base Rate is increased or decreased, the
applicable Contract Rate for Domestic Rate Loans shall be similarly changed
without notice or demand of any kind by an amount equal to the amount of such
change in the Alternate Base Rate during the time such change or changes remain
in effect. The Eurodollar Rate shall be adjusted with respect to Eurodollar Rate
Loans without notice or demand of any kind on the effective date of any change
in the Reserve Percentage to reflect such change in the Reserve Percentage as of
such effective date. Upon and after the occurrence of an Event of Default, and
during the continuation thereof, at the option of Agent or at the direction of
Required Lenders, the Obligations shall bear interest at the applicable Contract
Rate plus two percent (2%) per annum (the “Default Rate”); provided, however
that upon and after the occurrence of an Event of Default, and during the
continuation thereof, imposition of the Default Rate with respect to the Term B
Loans shall be in the sole discretion of Term B Agent.

 

57



--------------------------------------------------------------------------------

3.2. Letter of Credit Fees.

(a) US Borrowers shall pay (x) to Agent, for the ratable benefit of Revolving
Lenders, fees for each Letter of Credit for the period from and excluding the
date of issuance of same to and including the date of expiration or termination,
equal to the average daily undrawn amount of each outstanding Letter of Credit
multiplied by the then effective Applicable Margin for Eurodollar Rate Loans
constituting Revolving Advances, such fees to be calculated on the basis of a
360-day year for the actual number of days elapsed and to be payable quarterly
in arrears on June 30, September 30, December 31 and March 31 of each calendar
year and on the last day of the Term, and (y) to the Issuer, a fronting fee of
one quarter of one percent (0.25%) per annum, together with any and all
administrative, issuance, amendment, payment and negotiation charges with
respect to Letters of Credit and all fees and expenses as agreed upon by the
Issuer and the Borrowing Agent in connection with any Letter of Credit,
including in connection with the opening, amendment or renewal of any such
Letter of Credit and any acceptances created thereunder and shall reimburse
Agent for any and all fees and expenses, if any, paid by Agent to the Issuer
(all of the foregoing fees, the “Letter of Credit Fees”). All such charges shall
be deemed earned in full on the date when the same are due and payable hereunder
and shall not be subject to rebate or proration upon the termination of this
Agreement for any reason. Any such charge in effect at the time of a particular
transaction shall be the charge for that transaction, notwithstanding any
subsequent change in the Issuer’s prevailing charges for that type of
transaction. All Letter of Credit Fees payable hereunder shall be deemed earned
in full on the date when the same are due and payable hereunder and shall not be
subject to rebate or proration upon the termination of this Agreement for any
reason. Upon and after the occurrence of an Event of Default, and during the
continuation thereof, at the option of Agent or at the direction of Required
Revolving Lenders, the Letter of Credit Fees described in clause (x) of this
Section 3.2(a) shall be increased by an additional two percent (2%) per annum.

(b) On demand either (a) following the occurrence of and during the continuance
of an Event of Default or (b) upon termination of this Agreement, US Borrowers
will cause cash to be deposited and maintained in an account with Agent, as cash
collateral, in an amount equal to one hundred and five percent (105%) of the
outstanding Letters of Credit, and each US Borrower hereby irrevocably
authorizes Agent, in its discretion, on such Borrower’s behalf and in such
Borrower’s name, to open such an account and to make and maintain deposits
therein, or in an account opened by such Borrower, in the amounts required to be
made by such Borrower, out of the proceeds of Receivables or other Collateral or
out of any other funds of such Borrower coming into any Lender’s possession at
any time. Agent will invest such cash collateral (less applicable reserves) in
such short-term money-market items as to which Agent and such Borrower mutually
agree and the net return on such investments shall be credited to such account
and constitute additional cash collateral. No Borrower may withdraw amounts
credited to any such account except upon the occurrence of all of the following:
(x) payment and performance in full of all Obligations (other than CIR
Obligations), (y) expiration of all Letters of Credit and (z) termination of
this Agreement.

3.3. Facility Fee. If, for any quarter during the Term, the average daily unpaid
balance of the sum of (a) Revolving Advances plus (b) the Maximum Face Amount of
outstanding Letters of Credit for each day of such quarter does not equal the
Maximum Revolving Advance Amount, then Borrowers shall pay to Agent for the
ratable benefit of Revolving Lenders a fee at a rate equal to one-half of one
percent (0.50%) per annum on the amount by which the Maximum

 

58



--------------------------------------------------------------------------------

Revolving Advance Amount exceeds such average daily unpaid balance. For purposes
of this computation, Swingline Advances shall be deemed to be borrowed amounts
under Swingline Lender’s Commitment Percentage of the Revolving Advances. Such
fee shall be payable to Agent quarterly in arrears on
June 30, September 30, December 31 and March 31 of each calendar year and on the
last day of the Term.

3.4. Fee Letter. Borrowers shall pay to Agent or Term B Agent, as applicable,
all fees and expenses in accordance with the terms of the applicable Fee Letter,
in the amounts and when due as provided therein.

3.5. Computation of Interest and Fees. Subject to, in the case of Stream Canada,
to Section 3.11, interest and fees hereunder and under the Fee Letter shall be
computed on the basis of a year of 360 days and for the actual number of days
elapsed. If any payment to be made hereunder or under the Fee Letter becomes due
and payable on a day other than a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and interest thereon shall be
payable at the applicable Contract Rate during such extension.

3.6. Maximum Charges. In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under law. In the event
interest and other charges as computed hereunder would otherwise exceed the
highest rate permitted under law, such excess amount shall be first applied to
any unpaid principal balance owed by Borrowers, and if the then remaining excess
amount is greater than the previously unpaid principal balance, Lenders shall
promptly refund such excess amount to Borrowers and the provisions hereof shall
be deemed amended to provide for such permissible rate.

3.7. Increased Costs. In the event that, in each case after the date on which
the affected Lender becomes a Lender hereunder, any applicable law, treaty or
governmental regulation, or any change therein or in the interpretation or
application thereof, or compliance by any Lender (for purposes of this
Section 3.7, the term “Lender” shall include Agent or any Lender and any
corporation or bank controlling Agent or any Lender) and the office or branch
where Agent or any Lender (as so defined) makes or maintains any Eurodollar Rate
Loans with any request or directive (whether or not having the force of law)
from any central bank or other financial, monetary or other authority, shall:

(a) except for withholding taxes (which are covered in Section 3.10 hereof) and
taxes imposed on net income of a Payee, subject Agent or any Lender to any tax
of any kind whatsoever with respect to this Agreement or any Other Document or
change the basis of taxation of payments to Agent or any Lender of principal,
fees, interest or any other amount payable hereunder or under any Other
Documents (except for changes in the rate of tax on the overall net income of
Agent or any Lender);

(b) impose, modify or hold applicable any reserve, special deposit, assessment
or similar requirement against assets held by, or deposits in or for the account
of, advances or loans by, or other credit extended by, any office of Agent or
any Lender, including (without limitation) pursuant to Regulation D of the Board
of Governors of the Federal Reserve System; or

 

59



--------------------------------------------------------------------------------

(c) impose on Agent or any Lender or the London interbank Eurodollar market any
other condition with respect to this Agreement or any Other Document;

and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing or maintaining its Advances hereunder by an amount
that Agent or such Lender deems to be material or to reduce the amount of any
payment (whether of principal, interest or otherwise) in respect of any of the
Advances by an amount that Agent or such Lender deems to be material, then, in
any case Borrowers shall promptly pay Agent or such Lender, upon its demand,
such additional amount as will compensate Agent or such Lender for such
additional cost or such reduction, as the case may be. Agent or such Lender
shall certify the amount of such additional cost or reduced amount to Borrowers,
and such certification shall be conclusive absent manifest error.

3.8. Basis For Determining Interest Rate Inadequate or Unfair. In the event
that, prior to the commencement of any Interest Period for a Eurodollar Rate
Borrowing, Agent or any Lender shall have determined that:

(a) reasonable means do not exist for ascertaining the Eurodollar Rate
applicable pursuant to Section 2.2 hereof for such Interest Period; or

(b) Dollar deposits in the relevant amount and for the relevant maturity are not
available in the London interbank Eurodollar market, with respect to a proposed
Eurodollar Rate Loan, or a proposed conversion of a Domestic Rate Loan into a
Eurodollar Rate Loan,

then Agent shall give Borrowing Agent prompt written, telephonic or telegraphic
notice of such determination. If such notice is given, (i) any such requested
Eurodollar Rate Loan shall be made as a Domestic Rate Loan, unless Borrowing
Agent shall notify Agent no later than 10:00 a.m. two (2) Business Days prior to
the date of such proposed borrowing, that its request for such borrowing shall
be cancelled or made as an unaffected type of Eurodollar Rate Loan, (ii) any
Domestic Rate Loan or Eurodollar Rate Loan which was to have been converted to
an affected type of Eurodollar Rate Loan shall be continued as or converted into
a Domestic Rate Loan, or, if Borrowing Agent shall notify Agent, no later than
10:00 a.m. two (2) Business Days prior to the proposed conversion, shall be
maintained as an unaffected type of Eurodollar Rate Loan, and (iii) any
outstanding affected Eurodollar Rate Loans shall be converted into a Domestic
Rate Loan, or, if Borrowing Agent shall notify Agent, no later than 10:00 a.m.
two (2) Business Days prior to the last Business Day of the then current
Interest Period applicable to such affected Eurodollar Rate Loan, shall be
converted into an unaffected type of Eurodollar Rate Loan, on the last Business
Day of the then current Interest Period for such affected Eurodollar Rate Loans.
Until such notice has been withdrawn, Lenders shall have no obligation to make
an affected type of Eurodollar Rate Loan or maintain outstanding affected
Eurodollar Rate Loans and no Borrower shall have the right to convert a Domestic
Rate Loan or an unaffected type of Eurodollar Rate Loan into an affected type of
Eurodollar Rate Loan.

3.9. Capital Adequacy.

(a) In the event that, in each case after the date on which the affected Lender
becomes a Lender hereunder, Agent, any Lender or Issuer shall have determined
that any

 

60



--------------------------------------------------------------------------------

applicable law, rule, regulation or guideline regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any Governmental Body, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Agent, any Lender or
Issuer (for purposes of this Section 3.9, the term “Lender” shall include Agent,
any Lender or Issuer and any corporation or bank controlling Agent, any Lender
or Issuer) and the office or branch where Agent, any Lender or Issuer (as so
defined) makes or maintains any Eurodollar Rate Loans with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on Agent’s, any Lender’s or Issuer’s
capital as a consequence of its obligations hereunder to a level below that
which Agent, such Lender or Issuer could have achieved but for such adoption,
change or compliance (taking into consideration Agent’s, each Lender’s and
Issuer’s policies with respect to capital adequacy) by an amount deemed by
Agent, any Lender or Issuer to be material, then, from time to time, Borrowers
shall pay upon demand to Agent, such Lender or Issuer such additional amount or
amounts as will compensate Agent, such Lender or Issuer for such reduction. In
determining such amount or amounts, Agent, such Lender or Issuer may use any
reasonable averaging or attribution methods. The protection of this Section 3.9
shall be available to Agent, each Lender and Issuer regardless of any possible
contention of invalidity or inapplicability with respect to the applicable law,
regulation or condition. Any such demand shall include a brief summary of the
basis for such demand.

(b) A certificate of Agent, such Lender or Issuer setting forth such amount or
amounts as shall be necessary to compensate Agent, such Lender or Issuer with
respect to Section 3.9(a) hereof when delivered to Borrowing Agent shall be
conclusive absent manifest error.

3.10. Gross Up for Taxes.

(a) If any Borrower or any Guarantor shall be required by Applicable Law to
withhold or deduct any taxes from or in respect of any sum payable under this
Agreement or any of the Other Documents to Agent, or any Lender, assignee of any
Lender, or Participant (each, individually, a “Payee” and collectively, the
“Payees”), (i) the sum payable to such Payee or Payees, as the case may be,
shall be increased as may be necessary so that, after making all required
withholding or deductions, the applicable Payee or Payees receives an amount
equal to the sum it would have received had no such withholding or deductions
been made (the “Gross-Up Payment”), (ii) such Borrower or such Guarantor shall
make such withholding or deductions, and (iii) such Borrower or Guarantor shall
pay the full amount withheld or deducted to the relevant taxation authority or
other authority in accordance with Applicable Law. Notwithstanding the
foregoing, no Borrower or Guarantor shall be obligated to make any portion of
the Gross-Up Payment that is attributable to (x) withholding taxes which are in
excess of taxes that are imposed on the payments made under this Agreement or
Other Documents to a Payee organized under the laws of the United States that is
eligible for a maximum benefit provided by an applicable income tax treaty with
the United States, or (y) to any withholding or deductions that would not have
been paid or claimed had the applicable Payee or Payees properly claimed a
reduction in or a complete exemption with respect thereto pursuant to
Section 3.10(b) hereof.

(b) Each Payee agrees to use reasonable efforts (consistent with legal and

 

61



--------------------------------------------------------------------------------

regulatory restrictions and subject to overall policy considerations of such
Payee) to file any certificate or document or to furnish to the Borrowers and
Guarantor any information, in each case, as reasonably requested by the
Borrowers or Guarantor, as applicable, that may be necessary to establish any
available exemption from, or reduction in the amount of, any taxes imposed on
the payments made pursuant to this Agreement or the Notes; provided, however,
that nothing in this Section 3.10(b) shall require such Payee to disclose any
confidential information (including, without limitation, its tax returns) or
other information that such Payee is not legally able to deliver.

(c) If any Payee determines in its reasonable discretion that it has received a
refund or realized a credit of any taxes as to which it has received a Gross-Up
Payment, it shall pay over such refund to the applicable Borrower or Guarantor
(but only to the extent of Gross-Up Payments made with respect to the taxes
giving rise to such refund or credit), net of all out-of-pocket expenses by the
Payee and without interest (other than any interest paid by the relevant
Governmental Body with respect to such refund or credit); provided, however,
that the applicable Borrower or Guarantor, upon the request of Agent or such
Payee, agrees to repay the amount paid over to such Borrower or Guarantor (plus
any penalties, interest or other charges imposed by the relevant Governmental
Body) to such Payee in the event such Payee is required to repay such refund or
credit to such Governmental Body. Nothing contained in this Section 3.10 shall
require Agent or any Lender to make available its tax returns or any other
information which it deems confidential to any Borrower, any Guarantor or any
other Person. Notwithstanding anything to the contrary, in no event will any
Lender be required to pay any amount to any Borrower or Guarantor the payment of
which would place such Lender in a less favorable net after-tax position than
such Lender would have been in had the additional amounts giving rise to such
refund or credit of any Gross-Up Payment never have been paid in the first
place.

(d) If a Borrower or a Guarantor determines in good faith that a reasonable
basis exists for contesting a tax imposed on the payments made pursuant to this
Agreement or any of the Other Documents, the applicable Payee shall cooperate
with Borrower in challenging such tax and if requested by a Borrower or a
Guarantor in writing; provided, however, that the Payee shall not be required to
incur any expense or to take any action hereunder which, in the reasonable
discretion of the Payee, would cause the Payee or its applicable lending office
to suffer any economic, legal or regulatory disadvantage.

(e) If a Borrower or Guarantor is required to pay a Payee any additional amounts
pursuant to this Section 3.10, the Payee shall, upon the reasonable request of
such Borrower or Guarantor, designate a different office or transfer its rights,
benefits and obligations under this Agreement to an affiliate if such
designation or transfer would reduce or eliminate such obligation to pay
additional amounts and would not, in the reasonable discretion of the Payee, be
disadvantageous to such Payee.

(f) Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and, upon the
written request of Agent, each other Lender or assignee or participant of a
Lender) agrees that it will deliver to Agent (who shall promptly furnish a copy
thereof to Borrowing Agent) a duly completed

 

62



--------------------------------------------------------------------------------

appropriate valid Withholding Certificates (as defined under §1.1441-1(c)(16) of
the Income Tax Regulations (“Regulations”)) certifying its status (i.e., U.S. or
foreign person) and, if appropriate, making a claim of reduced, or exemption
from, U.S. withholding tax on the basis of an income tax treaty or an exemption
provided by the Internal Revenue Code. Such delivery may be made by electronic
transmission as described in §1.1441-1(e) (4) (iv) of the Regulations if Agent
establishes an electronic delivery system. The term “Withholding Certificate”
means a Form W-9; a Form W-8BEN; a Form W-8ECI; a Form W-81MY and the related
statements and certifications as required under §1.1441-1(e)(3) of the
Regulations; a statement described in §1.871-14(c)(2)(v) of the Regulations; or
any other certificates under the Code or Regulations that certify or establish
the status of a payee or beneficial owner as a U.S. or foreign person. Each
Lender, assignee or participant required to deliver to Agent a valid Withholding
Certificate pursuant to the preceding sentence shall deliver such valid
Withholding Certificate as follows: (A) each Lender which is a party hereto on
the Closing Date shall deliver such valid Withholding Certificate at least five
(5) Business Days prior to the first date on which any interest or fees are
payable by Borrowers hereunder for the account of such Lender; (B) each assignee
or participant shall deliver such valid Withholding Certificate at least five
(5) Business Days before the effective date of such assignment or participation
(unless Agent in its sole discretion shall permit such assignee or participant
to deliver such Withholding Certificate less than five (5) Business Days before
such date in which case it shall be due on the date specified by Agent). Each
Lender, assignee or participant which so delivers a valid Withholding
Certificate further undertakes to deliver to Agent an additional copy of such
Withholding Certificate (or a successor form) on or before the date that such
Withholding Certificate expires or becomes obsolete or after the occurrence of
any event requiring a change in the most recent Withholding Certificate so
delivered by it, and such amendments thereto or extensions or renewals thereof
as may be reasonably requested by Borrowing Agent or Agent. Notwithstanding the
submission of a Withholding Certificate claiming a reduced rate of, or exemption
from, U.S. withholding tax, Agent shall be entitled to withhold United States
federal income taxes at the full 30% withholding rate if in its reasonable
judgment it is required to do so under the due diligence requirements imposed
upon a withholding agent under §1.1441-7(b) of the Regulations. Further, Agent
is indemnified under §1.1461-1(e) of the Regulations against any claims and
demands of any Lender or assignee or participant of a Lender for the amount of
any tax it deducts and withholds in accordance with regulations under §1441 of
the Internal Revenue Code.

3.11. Compliance with the Interest Act (Canada). For the purposes of this
Agreement with respect to Stream Canada, whenever any interest is calculated on
the basis of a period of time other than a calendar year, the annual rate of
interest to which such rate of interest determined pursuant to such calculation
is equivalent for the purposes of the Interest Act (Canada) to such rate as so
determined multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by the number of days used as the
basis of such calculation.

3.12. Judgment Currency. Without limiting any other rights in this Agreement, if
for the purposes of obtaining judgment in any court in any jurisdiction with
respect to this Agreement or any Other Document it becomes necessary to convert
into the currency of such jurisdiction (herein called the “Judgment Currency”)
any amount due hereunder in any currency other than the Judgment Currency, then
conversion shall be made at the rate of exchange

 

63



--------------------------------------------------------------------------------

prevailing on the Business Day before the day on which judgment is given. For
this purpose, “rate of exchange” means the rate at which Agent would, on the
relevant date at or about 12:00 Noon, be prepared to sell a similar amount of
such currency in New York, New York against the Judgment Currency. In the event
that there is a change in the rate of exchange prevailing between the Business
Day before the day on which the judgment is given and the date of payment of the
amount due, the applicable Borrower or Guarantor will, on the date of payment,
pay such additional amounts (if any) as may be necessary to ensure that the
amount paid on such date is the amount in the Judgment Currency which when
converted at the rate of exchange prevailing on the date of payment is the
amount then due under this Agreement or any Other Document in such other
currency. Any additional amount due from any Borrower or Guarantor under this
Section 3.12 will be due as a separate debt and shall not be affected by
judgment being obtained for any other sums due under or in respect of this
Agreement or any of the Other Documents.

 

IV. COLLATERAL: GENERAL TERMS

4.1. Security Interest in the Collateral.

(a) To secure the prompt payment and performance to Agent and each Lender of all
of the Obligations, each US Borrower and SHC hereby ratifies, confirms, and
acknowledges its prior grant of security interest to Agent and Lenders in and to
all of its Collateral, whether pursuant to the Fourth Restated Loan Agreement
(or the Original Loan Agreement, Restated Loan Agreement, the Second Restated
Loan Agreement or the Third Restated Loan Agreement, as such terms were used in
the Fourth Restated Loan Agreement), each Stock Pledge Agreement and/or the
Pledge of Receivables. Each US Borrower and SHC hereby further assigns, pledges,
hypothecates and grants to Agent for its benefit and for the ratable benefit of
each Lender a continuing security interest in and to all of its Collateral,
whether now owned or existing or hereafter acquired or arising and wheresoever
located, as security for all of the Obligations; provided, however, that:
(i) the grant of the security interest in Collateral consisting of 100% of the
Capital Stock of SFI, Stream and SNY, and 65% of the Capital Stock of Stream
Italy and Stream Bermuda, shall have been granted pursuant to the Second Amended
and Restated Stock Pledge Agreement dated as of June 23, 2004 between SHC and
Agent, as reaffirmed on the date hereof, (ii) the grant of the security interest
in Collateral consisting of 100% of the Capital Stock of Stream Nevada and 65%
of the Capital Stock of each of Stream Sweden, Stream Spain and Stream Poland
shall have been granted pursuant to the Amended and Restated Stock Pledge
Agreement dated on or about January 8, 2009 between Stream and Agent, (iii) the
grant of security interest in Collateral consisting of 65% of the Capital Stock
of ECE Ireland shall have been granted pursuant to the Stock Pledge Agreement
dated on or about January 8, 2009 between Stream Florida and Agent, and (iv) the
grant of the security interest in Collateral consisting of 65% of the Capital
Stock of each of Stream Canada, Stream UK, and Stream Germany, and 100% of the
Capital Stock of each of Stream Service BV and Stream BV, shall have been
granted pursuant to the respective Foreign Security Agreements and shall not be
deemed granted hereunder.

(b) Stream Canada hereby confirms that the General Security Agreement secures
payment and performance of the “Liabilities” as defined therein and ratifies,
confirms

 

64



--------------------------------------------------------------------------------

and acknowledges that the General Security Agreement remains in full force and
effect. Stream Canada hereby further confirms that the Canadian Blocked Accounts
Agreement remains in full force and effect.

(c) Stream Germany hereby ratifies, confirms, and acknowledges its prior grant
of security interest to Agent and Lenders in and to all of its Collateral
pursuant to each of the German Security Agreements in order to create and grant
to Agent for the benefit of Lenders a security interest in and to all of its
Collateral located in Germany. Except as used in the preceding sentence, for
purposes of Sections 4.1 though 4.20 of this Agreement, the definition of
Collateral shall be deemed to not include any Collateral in which Agent has been
granted a Lien pursuant to the German Security Agreements.

(d) Stream UK hereby ratifies, confirms, and acknowledges its prior grant of
security interest to Agent and Lenders in and to all of its Collateral pursuant
to each of the Northern Ireland Security Agreements in order to create and grant
to Agent for the benefit of Lenders a security interest in all of its
Collateral.

(e) Each of Stream Services BV and Stream BV hereby ratifies, confirms, and
acknowledges its prior grant of security interest to Agent in and to all of its
Collateral pursuant to each of the Dutch Security Agreements in order to create
and grant to Agent a security interest in all of its Collateral as security for
the Secured Obligations (as defined in each Dutch Security Agreement), as such
may be amended, varied, modified, novated or restated from time to time
(including by way of increase of the Foreign Obligations and/or the US
Obligations).

(f) Each Loan Party shall mark its books and records as may be necessary or
appropriate to evidence, protect and perfect Agent’s security interest and shall
cause its financial statements to reflect such security interest. Each Loan
Party shall promptly provide Agent with written notice of all commercial tort
claims, such notice to contain the case title together with the applicable court
and a brief description of the claim(s). Upon delivery of each such notice by a
US Borrower, the applicable US Borrower shall be deemed to hereby grant to Agent
a security interest and lien in and to such commercial tort claims in excess of
$25,000 and all proceeds thereof. Stream Germany is obligated to assign any such
commercial tort claim to Agent upon request therefor by Agent. In the event of
any inconsistency between the terms of this Agreement and the terms of any of
the Foreign Security Agreements with respect to any Collateral of the Foreign
Borrowers, the respective terms of such Foreign Security Agreement shall
control.

4.2. Perfection of Security Interest.

(a) Each Loan Party shall take all action that may be necessary or desirable, or
that Agent may reasonably request, so as at all times to maintain the validity,
perfection, enforceability and priority of Agent’s security interest in the
Collateral or to enable Agent to protect, exercise or enforce its rights
hereunder and in the Collateral, including, but not limited to, (i) immediately
discharging all Liens other than Permitted Encumbrances, (ii) using commercially
reasonable efforts to obtain landlords’ or mortgagees’ lien waivers in respect
of Collateral located in the United States or Canada, (iii) delivering to Agent,
endorsed or accompanied by such instruments of assignment as Agent may specify,
and stamping or

 

65



--------------------------------------------------------------------------------

marking, in such manner as Agent may specify, any and all chattel paper,
instruments (including any promissory notes), letters of credit and advices
thereof and documents evidencing or forming a part of the Collateral,
(iv) entering into warehousing, blocked account, lockbox and other custodial
arrangements satisfactory to Agent, and (v) executing and delivering financing
statements, control agreements, instruments of pledge, mortgages, notices and
assignments, in each case in form and substance reasonably satisfactory to
Agent, relating to the creation, validity, perfection, maintenance or
continuation of Agent’s security interest under the Uniform Commercial Code or
other applicable law. By its signature hereto, Loan Party hereby authorizes
Agent, at any time and from time to time, to file, without the signature of any
Loan Party in accordance with Section 9-509 of the Uniform Commercial Code,
financing statements, continuation statements and amendments thereto including,
without limitation, financial statements that describe the Collateral as “all
assets” of the applicable Loan Party and which contain any other information
required by the Uniform Commercial Code for the sufficiency or filing office
acceptance of any financing statements, continuation statements or amendments,
all in form and substance satisfactory to Agent (which statements may have a
description of collateral which is broader than that set forth herein). All
charges, expenses and fees Agent may reasonably incur in doing any of the
foregoing, and any local taxes relating thereto, shall be charged to Borrowers’
Account as a Revolving Advance of a Domestic Rate Loan and added to the
Obligations, or, at Agent’s option, shall be paid to Agent for the ratable
benefit of Lenders immediately upon demand. Notwithstanding anything to the
contrary herein, no Loan Party shall be required to take (or cause to be taken)
any action to pledge any Capital Stock of any First Tier Foreign Subsidiary
(other than a Foreign Loan Party) under any local law pledge or take any similar
or related action under any applicable local law to perfect the pledge of any
interest in such First Tier Foreign Subsidiary.

(b) Each Loan Party shall, at any time and from time to time, take such steps as
Agent may reasonably request (i) to obtain an acknowledgment, in form and
substance reasonably satisfactory to Agent, of any bailee having possession of
any of the Collateral, stating that the bailee holds such Collateral for Agent,
(ii) to obtain “control” of any letter-of-credit rights, deposit accounts,
Investment Property or electronic chattel paper (as such terms are defined in
the Uniform Commercial Code with corresponding provisions thereof defining what
constitutes “control” for such items of Collateral), with any agreements
establishing control to be in form and substance reasonably satisfactory to
Agent, and (iii) otherwise to insure the continued perfection and priority of
Agent’s security interest in any of the Collateral for the benefit of the
Lenders and of its rights therein. If any Borrower shall at any time, acquire a
“commercial tort claim” (as such term is defined in the Uniform Commercial Code)
in excess of $25,000, such Borrower shall promptly notify Agent thereof in
writing, therein providing a reasonable description and summary thereof, and
upon delivery thereof to Agent, such Borrower shall be deemed to thereby grant
to Agent for the benefit of the Lenders (and each Loan Party hereby grants to
Agent, for the benefit of each Lender) a security interest and lien in and to
such commercial tort claim and all proceeds thereof, all upon the terms of and
governed by this Agreement.

(c) Each Loan Party hereby confirms and ratifies all Uniform Commercial Code
financing statements filed by Agent with respect to such Loan Party on or prior
to the date of the Agreement.

 

66



--------------------------------------------------------------------------------

4.3. Disposition of Collateral. Each Loan Party will safeguard and protect all
Collateral for Agent’s general account and make no disposition thereof whether
by sale, lease or otherwise except (i) the disposition or transfer of Collateral
in the ordinary course of business during any fiscal year having an aggregate
fair market value of not more than $1,000,000 and (ii) the disposition or any
Collateral which is the subject of an event described in Section 2.21(a) or
Section 2.21(c), provided in each case that the Net Proceeds of such disposition
are reinvested or remitted to Agent for application to the outstanding Advances,
to the extent required pursuant to the terms of Section 2.21(a) or 2.21(c), as
applicable.

4.4. Preservation of Collateral. Following the occurrence of an Event of
Default, in addition to the rights and remedies set forth in Section 11.1
hereof, Agent: (a) may at any time take such steps as Agent reasonably deems
necessary to protect Agent’s interest in and to preserve the Collateral,
including the hiring of such security guards or the placing of other security
protection measures as Agent may deem appropriate; (b) may employ and maintain
at any Loan Party’s premises a custodian who shall have full authority to do all
acts necessary to protect Agent’s interests in the Collateral; (c) may lease
warehouse facilities to which Agent may move all or part of the Collateral;
(d) may use any Borrower’s owned or leased lifts, hoists, trucks and other
facilities or equipment for handling or removing the Collateral; and (e) shall
have, and is hereby granted, a right of ingress and egress to the places where
the Collateral is located, and may proceed over and through any Borrower’s owned
or leased property. Each Loan Party shall cooperate fully with all of Agent’s
efforts to preserve the Collateral and will take such actions to preserve the
Collateral as Agent may direct. All of Agent’s reasonable expenses of preserving
the Collateral, including any expenses relating to the bonding of a custodian,
shall be payable by Borrowers and charged to the relevant Borrowers’ Account as
a Revolving Advance of a Domestic Rate Loan and added to the Obligations.

4.5. Ownership of Collateral. With respect to the Collateral, at the time the
Collateral becomes subject to Agent’s security interest: (a) each Loan Party
shall be the sole owner of and fully authorized and able to sell, transfer,
pledge and/or grant a first priority security interest in each and every item of
its respective Collateral to Agent; and, except for Permitted Encumbrances the
Collateral shall be free and clear of all Liens whatsoever; (b) each document
and agreement executed by each Loan Party or delivered to Agent or any Lender in
connection with this Agreement shall be true and correct in all material
respects; (c) all signatures and endorsements of each Loan Party that appear on
such documents and agreements shall be genuine and each Loan Party shall have
full capacity to execute same; and (d) each Borrower’s Equipment shall be
located as set forth on Schedule 4.5 and shall not be removed from such
location(s) without five (5) Business Days’ prior written notice to Agent except
with respect to the sale of Equipment to the extent permitted in Section 4.3
hereof.

4.6. Defense of Agent’s and Lenders’ Interests. Until (a) payment and
performance in full of all of the Obligations (other than CIR Obligations) and
(b) termination of this Agreement, Agent’s interests in the Collateral shall
continue in full force and effect. Each Loan Party shall defend Agent’s
interests in the Collateral against any and all Persons whatsoever. At any time
following demand by Agent for payment of all Obligations pursuant to then
continuing Event of Default, Agent shall have the right to take possession of
the indicia of the Collateral and the Collateral in whatever physical form
contained, including without limitation: labels, stationery,

 

67



--------------------------------------------------------------------------------

documents, instruments and advertising materials. If Agent exercises this right
to take possession of the Collateral, Loan Parties shall, upon demand, assemble
it in the best manner possible and make it available to Agent at a place
reasonably convenient to Agent. In addition, with respect to all Collateral,
Agent and Lenders shall be entitled to all of the rights and remedies set forth
herein and further provided by the Uniform Commercial Code or other applicable
law. Upon the occurrence of an Event of Default, upon the written request of
Agent made during the continuation of such Event of Default, each Loan Party
shall, and Agent may, at its option, instruct all suppliers, carriers,
forwarders, warehousers or others receiving or holding cash, checks, Inventory,
documents or instruments in which Agent holds a security interest to deliver
same to Agent and/or subject to Agent’s order and if they shall come into any
Loan Party’s possession, they, and each of them, shall be held by such Loan
Party in trust as Agent’s trustee, and such Loan Party will immediately deliver
them to Agent in their original form together with any necessary endorsement.

4.7. Books and Records. Each Loan Party shall (a) keep proper books of record
and account in which full, true and correct entries will be made of all dealings
or transactions of or in relation to its business and affairs; (b) set up on its
books accruals with respect to all taxes, assessments, charges, levies and
claims; and (c) on a reasonably current basis set up on its books, from its
earnings, allowances against doubtful Receivables, advances and investments and
all other proper accruals (including without limitation by reason of
enumeration, accruals for premiums, if any, due on required payments and
accruals for depreciation, obsolescence, or amortization of properties), which
should be set aside from such earnings in connection with its business. All
determinations pursuant to this subsection shall be made in accordance with, or
as required by, GAAP (or the relevant foreign equivalent of GAAP with respect to
the Foreign Borrowers) consistently applied in the opinion of such independent
public accountant as shall then be regularly engaged by Loan Parties.

4.8. Financial Disclosure. Each Loan Party will, at the request of Agent or Term
B Agent, deliver to Agent, Term B Agent and each Lender copies of any of such
Loan Party’s financial statements, trial balances, reports or management letters
provided to such Loan Party by its accountants. Furthermore, each Loan Party
hereby irrevocably authorizes and directs, effective upon the declaration of an
Event of Default by Agent and during the continuance thereof, all accountants
and auditors employed by such Loan Party at any time during the Term to exhibit
and deliver to Agent, Term B Agent and each Lender copies of any of the Loan
Party’s financial statements, trial balances or other accounting records of any
sort in the accountant’s or auditor’s possession, and to disclose to Agent, Term
B Agent and each Lender any information such accountants may have concerning
such Loan Party’s financial status and business operations. Each Loan Party
hereby authorizes all federal, state, provincial and municipal authorities to
furnish to Agent, Term B Agent and each Lender copies of reports or examinations
relating to such Loan Party, whether made by such Loan Party or otherwise;
however, Agent, Term B Agent and each Lender will attempt to obtain such
information or materials directly from such Loan Party prior to obtaining such
information or materials from such authorities.

4.9. Compliance with Laws. Each Loan Party shall comply in all material respects
with all acts, rules, regulations and orders of any legislative, administrative
or judicial body or official applicable to its respective Collateral or any part
thereof or to the operation of such Loan

 

68



--------------------------------------------------------------------------------

Party’s business the non-compliance with which could reasonably be expected to
have a Material Adverse Effect. Each Loan Party may, however, contest or dispute
any acts, rules, regulations, orders and directions of those bodies or officials
in any reasonable manner, provided that any related Lien is inchoate or stayed
and sufficient reserves are established to the reasonable satisfaction of Agent
to protect Agent’s Lien on or security interest in the Collateral. The assets of
Loan Parties at all times shall be maintained in accordance with the
requirements of all insurance carriers which provide insurance with respect to
the assets of Loan Parties so that such insurance shall remain in full force and
effect.

4.10. Inspection of Property; Books and Records; Discussions. Each Loan Party
shall permit any authorized representative(s) designated by either Agent, Term B
Agent or any Lender to visit and inspect, any of the Collateral, to examine,
audit, check and make copies of such Loan Party’s financial and accounting
records, books, journals, orders, receipts and any correspondence (other than
privileged correspondence with legal counsel) and other data relating to its
respective businesses or the transactions contemplated hereby or referenced
herein, and to discuss its affairs, finances and accounts with its management
personnel and independent certified public accountants, during normal business
hours and at any other reasonable time, as often as may be reasonably requested.
Without limiting the foregoing, each Loan Party acknowledges and agrees that
Agent, Term B Agent and Lenders will engage an independent consultant to act as
their representative to undertake certain of the aforesaid actions on behalf of
Agent, Term B Agent and Lenders and covenant that such Loan Party will cooperate
fully with such consultant in the conduct of its activities and make available
such personnel, information, data and documents as are requested by such
consultant in the conduct of such activities.

4.11. Insurance. Each Loan Party shall bear the full risk of any loss of any
nature whatsoever with respect to the Collateral. At each Loan Party’s own cost
and expense in amounts and with carriers reasonably acceptable to Agent, each
Loan Party shall (a) keep all its insurable properties and properties in which
such Loan Party has an interest insured against the hazards of fire, flood,
sprinkler leakage, those hazards covered by extended coverage insurance and such
other hazards, and for such amounts, as is customary in the case of companies
engaged in businesses similar to such Loan Party including, without limitation
business interruption insurance; (b) maintain a bond in such amounts as is
customary in the case of companies engaged in businesses similar to such Loan
Party insuring against larceny, embezzlement or other criminal misappropriation
of insured’s officers and employees who may either singly or jointly with others
at any time have access to the assets or funds of such Loan Party either
directly or through authority to draw upon such funds or to direct generally the
disposition of such assets; (c) maintain public and product liability insurance
against claims for personal injury, death or property damage suffered by others;
(d) maintain worker’s compensation or similar insurance as may be required under
the laws of any state or jurisdiction in which such Loan Party is engaged in
business; (e) furnish Agent with (i) copies of all policies and evidence of the
maintenance of such policies by the renewal thereof at least twenty (20) days
before any expiration date, and (ii) appropriate loss payable endorsements in
form and substance satisfactory to Agent, naming Agent as a loss payee and
additional insured with respect to all insurance coverage referred to in clause
(a) above, and providing (A) that all proceeds thereunder shall be payable to
Agent, (B) no such insurance shall be affected by any act or neglect of the
insured or owner of the property described in such policy, and (C) that such
policy and loss

 

69



--------------------------------------------------------------------------------

payable clauses may not be cancelled, amended or terminated unless at least
twenty (20) days’ prior written notice is given to Agent. In the event of any
loss thereunder, the carriers named therein hereby are directed by Agent and the
applicable Loan Party to make payment for such loss to Agent and not to such
Loan Party and Agent jointly. If any insurance losses are paid by check, draft
or other instrument payable to any Loan Party and Agent jointly, Agent may
endorse such Loan Party’s name thereon and do such other things as Agent may
deem advisable to reduce the same to cash. Agent is hereby authorized to adjust
and compromise claims under insurance coverage referred to in clause (a) above.
Any loss recoveries received by the Loan Parties or Agent pursuant to this
Section 4.11, shall be paid to Agent for the benefit of Agent, Term B Agent and
the Lenders or remitted to the Loan Parties, in each case pursuant to the terms
of Section 2.21(c).

4.12. Failure to Pay Insurance. If any Loan Party fails to obtain insurance as
hereinabove provided, or to keep the same in force, Agent, if Agent so elects,
may obtain such insurance and pay the premium therefor on behalf of such Loan
Party and charge the relevant Borrowers’ Account therefor as a Revolving Advance
of a Domestic Rate Loan and such expenses so paid shall be part of the
Obligations.

4.13. Payment of Taxes. Each Loan Party will pay, when due, all taxes,
assessments and other Charges lawfully levied or assessed upon such Loan Party
or any of the Collateral including, without limitation, foreign, federal,
provincial, state or other local real and personal property taxes, assessments
and charges and all franchise, income, employment, social security benefits,
withholding, and sales taxes, subject to Loan Party’s right to contest or
dispute in good faith any of the above as set forth in this Section 4.13. If any
tax by any Governmental Body is or may be imposed on or as a result of any
transaction between any Loan Party and Agent or any Lender which Agent or any
Lender is required to withhold or pay or if any taxes, assessments, or other
Charges remain unpaid after the date fixed for their payment, or if any claim
shall be made which, in Agent’s or any Lender’s reasonable judgment, may create
a valid Lien on the Collateral, Agent may, upon five (5) Business Days’ prior
notice to Borrowing Agent pay the taxes, assessments or other Charges and the
relevant Borrowing Group hereby indemnifies and holds Agent and each Lender
harmless in respect thereof. Agent will not pay any taxes, assessments or
Charges to the extent that any Loan Party has contested or disputed those taxes,
assessments or Charges in good faith, by expeditious protest, administrative or
judicial appeal or similar proceeding provided that any related tax lien is
stayed and sufficient reserves are established to the reasonable satisfaction of
Agent to protect Agent’s security interest in or Lien on the Collateral. The
amount of any payment by Agent under this Section 4.13 shall be charged to the
relevant Borrowers’ Account as a Revolving Advance of a Domestic Rate Loan and
added to the Obligations and, until Loan Parties shall furnish Agent with an
indemnity therefor (or supply Agent with evidence satisfactory to Agent that due
provision for the payment thereof has been made), Agent may hold without
interest any balance outstanding to Loan Parties’ credit and Agent shall retain
its security interest in any and all Collateral held by Agent.

4.14. Payment of Leasehold Obligations. Each Loan Party shall at all times pay,
when and as due, its rental obligations under all leases under which it is a
tenant, and shall otherwise comply, in all material respects, with all other
terms of such leases and keep them in full force and effect and, at Agent’s
request will provide evidence of having done so, except where the failure to pay
such contractual obligations would not have a Material Adverse Effect.

 

70



--------------------------------------------------------------------------------

4.15. Receivables.

(a) Nature of Receivables. Each of the Receivables shall be a bona fide and
valid account representing a bona fide indebtedness incurred by the Customer
therein named, for a fixed sum as set forth in the invoice (except with respect
to Unbilled Receivables until such time as each applicable account has been
billed) relating thereto (provided immaterial or unintentional invoice errors
shall not be deemed to be a breach hereof) with respect to an absolute sale or
lease and delivery of goods upon stated terms of a Loan Party, or work, labor or
services theretofore rendered by the applicable Loan Party as of the date each
Receivable is created. Same shall be due and owing in accordance with the
applicable Loan Party’s standard terms of sale without dispute, setoff or
counterclaim except as may be stated on the accounts receivable schedules
delivered by Borrowers to Agent.

(b) Solvency of Customers. Each Customer, to the best of each Loan Party’s
knowledge, as of the date each Receivable is created, is solvent and able to pay
all Receivables on which the Customer is obligated in full when due or, with
respect to such Customers of any Loan Party who are known to such Loan Party not
to be solvent on the date each Receivable is created, such Loan Party has set up
on its books and in its financial records bad debt reserves adequate to cover
such Receivables.

(c) Locations of Borrower. Each Loan Party’s chief executive office is located
at the addresses set forth on Schedule 4.15(c) hereto. Until written notice is
given to Agent by any Loan Party of any other office at which such Loan Party
keeps its records pertaining to Receivables, all such records shall be kept at
such executive office.

(d) Collection of Receivables. Each Borrower and such other Loan Parties whose
assets are included in the calculation of the applicable Formula Amount on the
Borrowing Base Certificate, if any, shall instruct its Customers to deliver all
remittances upon Receivables to such lockbox account or Blocked Account as Agent
shall designate from time to time as contemplated by Section 4.15(h) or as
otherwise agreed to from time to time by Agent. Notwithstanding the foregoing,
to the extent any Borrower or such other Loan Party directly receives any
remittances upon Receivables, such Borrower and such other Loan Party will, at
its sole cost and expense, but on Agent’s behalf and for Agent’s account,
collect as Agent’s property and in trust for Agent such amounts received on
Receivables, and shall not commingle such collections with any Borrower’s or
such other Loan Party’s funds or use the same except to pay Obligations. Each
Borrower and such other Loan Party shall, upon request, deliver to Agent, or
deposit in a Blocked Account, in original form and on the date of receipt
thereof, all checks, drafts, notes, money orders, acceptances, cash and other
evidences of Indebtedness.

(e) Notification of Assignment of Receivables. At any time following the
occurrence and during the continuance of an Event of Default, but subject to the
requirements of any Applicable Law prior to the occurrence of an Event of
Default requiring notice in order to have a perfected or priority Lien, Agent
shall have the right to send notice of the assignment of, and Agent’s security
interest in, the Receivables to any and all Customers or any third party

 

71



--------------------------------------------------------------------------------

holding or otherwise concerned with any of the Collateral. Thereafter, Agent
shall have the sole right to collect the Receivables, take possession of the
Collateral, or both. Agent’s actual collection expenses, including, but not
limited to, stationery and postage, telephone and telegraph, secretarial and
clerical expenses and the salaries of any collection personnel used for
collection, may be charged to the relevant Borrowers’ Account and added to the
Obligations.

(f) Power of Agent to Act on Loan Parties’ Behalf. Agent shall have the right to
receive, endorse, assign and/or deliver in the name of Agent or any Loan Party
any and all checks, drafts and other instruments for the payment of money
relating to the Receivables, and each Loan Party hereby waives notice of
presentment, protest and non-payment of any instrument so endorsed. Each Loan
Party hereby constitutes Agent or Agent’s designee as such Loan Party’s attorney
with power to send verifications of Receivables to any Customer and to sign such
Loan Party’s name on all documents or instruments deemed necessary or
appropriate by Agent to preserve, protect, or perfect Agent’s interest in the
Collateral and to file same. Furthermore, each Loan Party hereby constitutes
Agent or Agent’s designee as such Loan Party’s attorney with power (i) to
endorse such Loan Party’s name upon any notes, acceptances, checks, drafts,
money orders or other evidences of payment or Collateral; (ii) to sign such Loan
Party’s name on any invoice or bill of lading relating to any of the
Receivables, drafts against Customers, assignments and verifications of
Receivables; (iii) to demand payment of the Receivables; (iv) to enforce payment
of the Receivables by legal proceedings or otherwise; (v) to exercise all of
such Loan Party’s rights and remedies with respect to the collection of the
Receivables and any other Collateral; (vi) to settle, adjust, compromise, extend
or renew the Receivables; (vii) to settle, adjust or compromise any legal
proceedings brought to collect Receivables; (viii) to prepare, file and sign
such Loan Party’s name on a proof of claim in bankruptcy or similar document
against any Customer; (ix) to prepare, file and sign such Loan Party’s name on
any notice of Lien, assignment or satisfaction of Lien or similar document in
connection with the Receivables; and (x) to do all other acts and things
necessary to carry out this Agreement; provided, however, such power shall not
be exercised with respect to clauses (i) through (ix) unless an Event of Default
has occurred and is continuing. All acts of said attorney or designee are hereby
ratified and approved, and said attorney or designee shall not be liable for any
acts of omission or commission nor for any error of judgment or mistake of fact
or of law, unless done maliciously or with gross (not mere) negligence; this
power being coupled with an interest is irrevocable while any of the Obligations
remain unpaid. Agent shall have the right at any time following the occurrence
and during the continuance of an Event of Default or Default, to change the
address for delivery of mail addressed to any Loan Party to such address as
Agent may designate and to receive, open and dispose of all mail addressed to
any Loan Party.

(g) No Liability. Neither Agent nor any Lender shall, under any circumstances or
in any event whatsoever, have any liability for any error or omission or delay
of any kind occurring in the settlement, collection or payment of any of the
Receivables or any instrument received in payment thereof, or for any damage
resulting therefrom. Following the occurrence and during the continuance of an
Event or Default Agent may, without notice or consent from any Loan Party, sue
upon or otherwise collect, extend the time of payment of, compromise or settle
for cash, credit or upon any terms any of the Receivables or any other
securities, instruments or insurance applicable thereto and/or release any
obligor thereof. Agent is authorized and empowered to accept following the
occurrence and during the continuance of

 

72



--------------------------------------------------------------------------------

an Event or Default the return of the goods represented by any of the
Receivables, without notice to or consent by any Loan Party, all without
discharging or in any way affecting any Loan Party’s liability hereunder.

(h) Establishment of a Lockbox Account. All proceeds of Collateral shall be
deposited by Loan Parties into one or more accounts maintained at PNC or, with
the prior written agreement of Agent, be deposited by Loan Parties into one or
more lockbox accounts, dominion accounts or such other “blocked accounts”
(“Blocked Accounts”) as Agent may require pursuant to an arrangement with such
bank as may be selected by Borrowing Agent and be reasonably acceptable to
Agent. Each applicable Loan Party shall issue to any such bank, an irrevocable
letter of instruction directing said bank to transfer such funds so deposited to
Agent, either to an account maintained by Agent at said bank or by wire transfer
to appropriate account(s) of Agent; provided, however, that with respect to
Blocked Accounts located outside of the United States, such direction to
transfer to an account of Agent shall only occur subsequent to the occurrence of
any Event of Default. Prior to the occurrence of an Event of Default, the
respective Borrower may, from time to time, transfer funds from a Blocked
Account (into which collections of Receivables are directed to be paid) to an
operating account at the same bank (which, to the extent practicable in the
respective jurisdiction, shall also constitute a Blocked Account), and utilize
such funds for general operating needs and for loans and investments to the
extent permitted under this Agreement, and deliver to Agent an accounting
thereof no less frequently then on a monthly basis. Agent reserves the right,
however, to notify the respective bank with respect to any Blocked Account, at
any time, that funds may only be transferred thereafter from the collection
account to the operating account with the written approval of Agent. All funds
deposited in any Blocked Account shall immediately become the property of Agent
(except as otherwise provided in agreements entered into by Agent with respect
to Blocked Accounts located outside of the United States) and Loan Parties shall
obtain the agreement by such bank to waive any offset rights against the funds
so deposited. Neither Agent nor any Lender assumes any responsibility for such
blocked account arrangement, including without limitation, any claim of accord
and satisfaction or release with respect to deposits accepted by any bank
thereunder. Each agreement with respect to a Blocked Account shall not be
terminable by the respective Loan Party without the express written consent of
Agent, until this Agreement shall have been terminated in accordance with its
terms and all Obligations (other than CIR Obligations) paid in full in
immediately available funds.

(i) Adjustments. No Loan Party will, without Agent’s consent, compromise or
adjust any material amount of the Receivables (or extend the time for payment
thereof) or grant any additional discounts, allowances or credits thereon except
for those compromises, adjustments, discounts, credits and allowances as have
been heretofore customary in the business of such Loan Party.

(j) Foreign Blocked Accounts. Prior to the Closing Date, (a) Stream Canada shall
have instructed all of its Customers to pay all proceeds of Receivables either
to a Blocked Account maintained at PNC in the United States or to one of the
Depository Accounts, as defined in the Canadian Blocked Accounts Agreement,
(b) each Loan Party (other than SGS, SHC, SFI, Stream, SNY and Stream Canada)
shall have instructed all of its Customers to pay all proceeds of Receivables to
a bank account established in the name of Agent with ABN AMRO

 

73



--------------------------------------------------------------------------------

Bank N.V. or another financial institution acceptable to Agent located in the
Netherlands (the “Dutch Bank”) for the collection of such Loan Party’s
Receivables (the “BV Collection Account”) and (c) Stream BV shall have
established, with the Dutch Bank, for the payment by Stream BV of its
obligations in the ordinary course of its business in the Netherlands, an
operations account (the “BV Operations Account”), which shall be subject to the
Deed of Disclosed Pledge of Bank Accounts, and Stream BV shall use reasonable
endeavors to ensure that the Dutch Bank shall have confirmed and taken notice of
the pledge of Stream BV’s bank account to Agent and waived any rights of pledge,
set-off and retention with respect thereto. Agent shall notify the Dutch Bank,
by sending a notice to the Dutch Bank substantially in the form attached hereto
as Exhibit 4.15(j), that unless and until it receives instructions from Agent to
the contrary (which Agent shall not send unless and until (i) an Event of
Default has occurred or (ii) Stream BV has been declared bankrupt pursuant to
the Netherlands Bankruptcy Code (Faillissementswet) or otherwise), Stream BV
shall be authorized to transfer funds from the BV Collection Account to the BV
Operations Account. Stream BV hereby agrees that any and all transfers of funds
from the BV Collection Account to the BV Operations Account shall only be made
in the ordinary course of its business. All amounts received by Agent in the BV
Collection Account shall be deemed to constitute repayments by Stream BV of
Revolving Advances due and owing from Stream BV and all amounts transferred from
the BV Collection Account to the BV Operations Account shall be deemed to
constitute new Revolving Advances to Stream BV but, unless otherwise determined
by Agent in its sole discretion, such repayments and further extensions of
credit shall not be included in the calculation of the Formula Amount, the
Foreign Formula Amount, Undrawn Availability, interest due on outstanding
Advances, statements of account as between Agent and the Lenders or for any
other purposes under this Agreement.

4.16. Invoicing of Receivables. At all times, not less than ninety-five percent
(95%) of the aggregate amount of all Receivables and Unbilled Receivables due
and owing Loan Parties (other than SGS) and their Subsidiaries by Customers of
Loan Parties (other than SGS) and their Subsidiaries shall be recorded on the
books of, and payable to, either one of the US Borrowers or Stream Canada.

4.17. Maintenance of Equipment. The Equipment shall be maintained in good
operating condition and repair (reasonable wear and tear excepted) and all
necessary replacements of and repairs thereto shall be made so that the
operating efficiency of the Equipment shall be maintained and preserved. No Loan
Party shall use or operate the Equipment in material violation of any law,
statute, ordinance, code, rule or regulation. Each Loan Party shall have the
right to sell Equipment to the extent set forth in Section 4.3 hereof.

4.18. Exculpation of Liability. Nothing herein contained shall be construed to
constitute Agent or any Lender as any Loan Party’s agent for any purpose
whatsoever, nor shall Agent or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof. Neither
Agent nor any Lender, whether by anything herein or in any assignment or
otherwise, assume any of Loan Party’s obligations under any contract or
agreement assigned to Agent or such Lender, and neither Agent nor any Lender
shall be responsible in any way for the performance by Loan Party of any of the
terms and conditions thereof.

 

74



--------------------------------------------------------------------------------

4.19. Environmental Matters.

(a) Loan Parties shall ensure that the Real Property remains in material
compliance with all Environmental Laws and they shall not place or permit to be
placed any Hazardous Substances on any Real Property except as permitted by
applicable law or appropriate governmental authorities.

(b) To the extent the operations of any Loan Party or any of the Real Property
would reasonably warrant it, the applicable Loan Party shall establish and
maintain a system to assure and monitor continued compliance with all applicable
Environmental Laws which system shall include periodic reviews of such
compliance.

(c) Loan Parties shall (i) employ in connection with the use of the Real
Property reasonably appropriate technology necessary to maintain compliance with
any applicable Environmental Laws and (ii) dispose of any and all Hazardous
Waste generated at the Real Property only at facilities and with carriers that
maintain valid permits under RCRA or other similar applicable legislation and
any other applicable Environmental Laws. Loan Parties shall use their best
efforts to obtain certificates of disposal, such as hazardous waste manifest
receipts, from all treatment, transport, storage or disposal facilities or
operators employed by Loan Parties in connection with the transport or disposal
of any Hazardous Waste generated at the Real Property.

(d) In the event any Loan Party obtains, gives or receives notice of any Release
or threat of Release of a reportable quantity of any Hazardous Substances at the
Real Property (any such event being hereinafter referred to as a “Hazardous
Discharge”) or receives any notice of violation, request for information or
notification that it is potentially responsible for investigation or cleanup of
environmental conditions at the Real Property, demand letter or complaint,
order, citation, or other written notice with regard to any Hazardous Discharge
or violation of Environmental Laws affecting the Real Property or any Loan
Party’s interest therein (any of the foregoing is referred to herein as an
“Environmental Complaint”) from any Person, including any state agency
responsible in whole or in part for environmental matters in the state in which
the Real Property is located or the United States Environmental Protection
Agency (any such person or entity hereinafter the “Authority”), then Borrowing
Agent shall, within five (5) Business Days, give written notice of same to Agent
detailing facts and circumstances of which such Loan Party is aware giving rise
to the Hazardous Discharge or Environmental Complaint. Such information is to be
provided to allow Agent to protect its security interest in the Real Property
and the Collateral and is not intended to create nor shall it create any
obligation upon Agent or any Lender with respect thereto.

(e) Loan Parties shall promptly forward to Agent copies of any request for
information, notification of potential liability, demand letter relating to
potential responsibility with respect to the investigation or cleanup of
Hazardous Substances at any other site owned, operated or used by any Loan Party
to dispose of Hazardous Substances and shall continue to forward copies of
correspondence between any Loan Party and the Authority regarding such claims to
Agent until the claim is settled. Loan Parties shall promptly forward to Agent
copies of all documents and reports concerning a Hazardous Discharge at the Real
Property that any Loan Party is required to file under any Environmental Laws.
Such information is to be provided solely to allow Agent to protect Agent’s
security interest in the Real Property and the Collateral.

 

75



--------------------------------------------------------------------------------

(f) Loan Parties shall respond promptly to any Hazardous Discharge or
Environmental Complaint and take all necessary action in order to safeguard the
health of any Person and to avoid subjecting the Collateral or Real Property to
any Lien. If any Loan Party shall fail to respond promptly to any Hazardous
Discharge or Environmental Complaint or any Loan Party shall fail to comply with
any of the requirements of any Environmental Laws, Agent on behalf of Lenders
may, but without the obligation to do so, for the sole purpose of protecting
Agent’s interest in Collateral: (A) give such notices or (B) enter onto the Real
Property (or authorize third parties to enter onto the Real Property) and take
such actions as Agent (or such third parties as directed by Agent) deem
reasonably necessary or advisable, to clean up, remove, mitigate or otherwise
deal with any such Hazardous Discharge or Environmental Complaint. All
reasonable costs and expenses incurred by Agent and Lenders (or such third
parties) in the exercise of any such rights, including any sums paid in
connection with any judicial or administrative investigation or proceedings,
fines and penalties, together with interest thereon from the date expended at
the Default Rate for Domestic Rate Loans constituting Revolving Advances shall
be paid upon demand by Loan Parties, and until paid shall be added to and become
a part of the Obligations secured by the Liens created by the terms of this
Agreement or any other agreement between Agent, any Lender and any Loan Party.

(g) Promptly upon the reasonable written request of Agent or Term B Agent from
time to time, Loan Parties shall provide Agent and Term B Agent, at Loan
Parties’ expense, with an environmental site assessment or environmental audit
report prepared by an environmental engineering firm acceptable in the
reasonable opinion of Agent, to assess with a reasonable degree of certainty the
existence of a Hazardous Discharge and the potential costs in connection with
abatement, cleanup and removal of any Hazardous Substances found within the Real
Property. Any report or investigation of such Hazardous Discharge proposed and
acceptable to an appropriate Authority that is charged to oversee the clean-up
of such Hazardous Discharge shall be acceptable to Agent and Term B Agent. If
such estimates, individually or in the aggregate, exceed $100,000, Agent and
Term B Agent shall have the right to require Loan Parties to post a bond, letter
of credit or other security reasonably satisfactory to Agent to secure payment
of these costs and expenses.

(h) Loan Parties shall defend and indemnify Agent and Lenders and hold Agent,
Lenders and their respective employees, agents, directors and officers harmless
from and against all loss, liability, damage and expense, claims, costs, fines
and penalties, including attorney’s fees, suffered or incurred by Agent, Term B
Agent or Lenders under or on account of any Environmental Laws, including,
without limitation, the assertion of any Lien thereunder, with respect to any
Hazardous Discharge, the presence of any Hazardous Substances affecting the Real
Property, whether or not the same originates or emerges from the Real Property
or any contiguous real estate, including any loss of value of the Real Property
as a result of the foregoing except to the extent such loss, liability, damage
and expense is attributable to any Hazardous Discharge resulting from actions on
the part of Agent, Term B Agent or any Lender. Loan Parties’ obligations under
this Section 4.19 shall arise upon the discovery of the presence of any
Hazardous Substances at the Real Property, whether or not any federal, state, or
local

 

76



--------------------------------------------------------------------------------

environmental agency has taken or threatened any action in connection with the
presence of any Hazardous Substances. Loan Parties’ obligation and the
indemnifications hereunder shall survive the termination of this Agreement.

(i) For purposes of Section 4.19 and 5.7, all references to Real Property shall
be deemed to include all of Loan Parties’ right, title and interest in and to
its owned and leased premises.

(j) For purposes of Section 4.19 and 5.7, all references to Loan Parties shall
be deemed to refer to the applicable Borrowing Group.

4.20. Financing Statements. Except as respects the financing statements filed by
Agent and the financing statements described on Schedule 1.2, no financing
statement covering any of the Collateral or any proceeds thereof is on file in
any public office.

 

V. REPRESENTATIONS AND WARRANTIES.

Each Loan Party represents and warrants as follows:

5.1. Authority. Each Loan Party has full power, authority and legal right to
enter into this Agreement and the Other Documents and to perform all its
respective Obligations hereunder and thereunder. This Agreement and the Other
Documents (other than the Questionnaire) constitute the legal, valid and binding
obligation of each Loan Party enforceable against such Loan Party in accordance
with their terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally. The execution, delivery and performance of this Agreement and of the
Other Documents (a) are within such Loan Party’s limited liability company,
partnership or corporate powers, have been duly authorized, are not in
contravention of law or the terms of such Loan Party’s certificate of formation,
partnership agreement, limited liability company agreement, by-laws, certificate
of incorporation or other applicable documents relating to such Loan Party’s
formation or to the conduct of such Loan Party’s business or of any material
agreement or undertaking to which such Loan Party is a party or by which such
Loan Party is bound, and (b) will not conflict with nor result in any breach in
any of the provisions of or constitute a default under or result in the creation
of any Lien except Permitted Encumbrances upon any asset of such Loan Party
under the provisions of any agreement, charter document, by-law, material
agreement, or material instrument to which such Loan Party is a party or by
which it or its property may be bound.

5.2. Formation and Qualification.

(a) Each Loan Party, (i) is duly incorporated (or otherwise duly organized) and
in good standing under the laws of the jurisdiction listed on Schedule 5.2(a),
(ii) is qualified to do business and is in good standing in the jurisdictions
listed on Schedule 5.2(a) which constitute all jurisdictions in which
qualification and good standing are necessary for such Loan Party to conduct its
business and own its property and where the failure to so qualify could
reasonably be expected to have a Material Adverse Effect and (iii) has the power
and authority to own its properties and assets and to transact the business in
which it is presently, or proposes to

 

77



--------------------------------------------------------------------------------

be, engaged. The exact organizational identification number of each Loan Party
is set forth on Schedule 5.2(a). Each Loan Party has delivered to Agent true and
complete copies of its articles of incorporation or certificate of formation,
and by-laws or operating agreement, as the case may be, and will promptly notify
Agent of any amendment or changes thereto.

(b) The only Subsidiaries of each Loan Party are listed, as of the Closing Date,
on Schedule 5.2(b).

5.3. Survival of Representations and Warranties. All representations and
warranties of each Loan Party contained in this Agreement and the Other
Documents shall be true at the time of such Loan Party’s execution of this
Agreement and the Other Documents, and shall survive the execution, delivery and
acceptance thereof by the parties thereto and the closing of the transactions
described therein or related thereto.

5.4. Tax Returns. Each US Borrower’s federal tax identification number is set
forth on Schedule 5.4. Except as set forth on Schedule 5.4 or as otherwise
permitted under Section 6.12, each Loan Party has filed all foreign, federal,
provincial, state and local tax returns and other reports each is required by
law to file and has paid all taxes, assessments, fees and other governmental
charges that are due and payable. Except as set forth on Schedule 5.4 or as
otherwise permitted under Section 6.12, to such Loan Party’s knowledge all
foreign, federal, provincial, state and local income tax returns of the Business
acquired by Loan Parties pursuant to the Acquisition Agreement have been
examined and reported upon by the appropriate taxing authority or closed by
applicable statute and satisfied for all fiscal years prior to and including the
fiscal year ending December 31, 2007. The provision for taxes on the books of
each Business acquired by Loan Parties pursuant to the Acquisition Agreement are
adequate for all years not closed by applicable statutes, and for its current
fiscal year, and each Loan Party has no knowledge of any deficiency or
additional assessment in connection therewith not provided for on its books.

5.5. Financial Statements. The thirty-six-month business plan of Borrowers on a
Consolidated Basis for the 2008 through 2010 fiscal years (the “Pre-Closing
Business Plan”) furnished to Agent as an Exhibit to the Confidential Information
Statement, dated November 20, 2008, was prepared by SGS, was based on underlying
assumptions which SGS believed at the time to be reasonable under the
circumstances, as of the Closing Date, the Pre-Closing Business Plan remains
valid, provides a reasonable basis for the expected financial performance of
Borrowers on a Consolidated Basis for the entire 2008, 2009 and 2010 fiscal
years.

5.6. Corporate Name. Except as set forth on Schedule 5.6, each Loan Party has
not been known by any other corporate name in the past five years and does not
provide services under any other name, nor has any Loan Party been the surviving
corporation of a merger or consolidation or acquired all or substantially all of
the assets of any Person during the preceding five (5) years.

5.7. O.S.H.A. and Environmental Compliance. Except as disclosed on Schedule 5.7
or with respect to any Environmental Complaint,

(a) Each Loan Party has duly complied, in all material respects, with the
provisions of the Federal Occupational Safety and Health Act, the Environmental
Protection Act, RCRA and all other Environmental Laws; to Loan Parties’
knowledge there have been no outstanding citations, notices or orders of
non-compliance issued to any Loan Party or relating to its business, assets,
property, leaseholds or Equipment under any such laws, rules or regulations.

 

78



--------------------------------------------------------------------------------

(b) Each Loan Party has been issued all required federal, state and local
licenses, certificates or permits relating to all applicable Environmental Laws,
required in respect of the operation of its respective businesses, where the
failure to obtain same would result in, or is reasonably likely to result in, a
Material Adverse Effect.

(c) To the knowledge of Loan Parties (i) there are no visible signs of releases,
spills, discharges, leaks or disposal (collectively referred to as “Releases”)
of Hazardous Substances at any Real Property; (ii) there are no underground
storage tanks or polychlorinated biphenyls on the Real Property; (iii) the Real
Property has ever been used as a treatment, storage or disposal facility of
Hazardous Waste; and (iv) no Hazardous Substances are present on the Real
Property, excepting such quantities as are handled in accordance with all
applicable manufacturer’s instructions and governmental regulations and in
proper storage containers and as are necessary for the operation of the
commercial business of any Loan Party or of its tenants.

5.8. Solvency; No Litigation, Violation, Indebtedness or Default.

(a) After giving effect to the transactions anticipated to occur on the Closing
Date, each Loan Party will be solvent, able to pay its debts as they mature,
have capital sufficient to carry on its business and all businesses in which it
is about to engage, and (i) as of the Closing Date, the fair present saleable
value of each Loan Party’s assets, calculated on a going concern basis, is in
excess of the amount of its liabilities and (ii) subsequent to the Closing Date,
the fair saleable value of each Loan Party’s assets (calculated on a going
concern basis) will be in excess of the amount of its liabilities.

(b) Except as disclosed in Schedule 5.8(b), (i) there is no pending or
threatened (in writing) litigation, arbitration, actions or proceedings which is
reasonably likely to result in a Material Adverse Effect, and (ii) as of the
Closing Date, no Loan Party has any liabilities nor Indebtedness for borrowed
money other than the Obligations.

(c) The Loan Parties are not in violation of any applicable statute, regulation
or ordinance in any respect which could reasonably be expected to have a
Material Adverse Effect, nor is any Loan Party in violation of any order of any
court, Governmental Body or arbitration board or tribunal which could reasonably
be expected to have a Material Adverse Effect.

(d) No Loan Party or any member of the Controlled Group, maintains or
contributes to any Plan other than those listed on Schedule 5.8(d) hereto.
Except as set forth in Schedule 5.8(d), (i) no Plan has incurred any
“accumulated funding deficiency,” as defined in Section 302(a)(2) of ERISA and
Section 412(a) of the Code, whether or not waived, and each Loan Party and each
member of the Controlled Group has met all applicable minimum funding
requirements under Section 302 of ERISA in respect of each Plan, (ii) each Plan
which is

 

79



--------------------------------------------------------------------------------

intended to be a qualified plan under Section 401(a) of the Code as currently in
effect has been determined by the Internal Revenue Service to be qualified under
Section 401(a) of the Code and the trust related thereto is exempt from federal
income tax under Section 501(a) of the Code, (iii) no Loan Party or any member
of the Controlled Group has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
which are unpaid, (iv) no Plan has been terminated by the plan administrator
thereof nor by the PBGC under Title IV of ERISA, and there is no occurrence
which would cause the PBGC to institute proceedings under Title IV of ERISA to
terminate any Plan, (v) at this time, the current value of the assets of each
Plan equals or exceeds the present value of the accrued benefits and other
liabilities of such Plan and no Loan Party or any member of the Controlled Group
knows of any facts or circumstances which would materially change the value of
such assets and accrued benefits and other liabilities, (vi) no Loan Party or
any member of the Controlled Group has breached any of the responsibilities,
obligations or duties imposed on it by ERISA with respect to any Plan, (vii) no
Loan Party or any member of a Controlled Group has incurred any liability for
any excise tax arising under Section 4972 or 4980B of the Code, and no fact
exists which could give rise to any such liability, (viii) no Loan Party or any
member of the Controlled Group has ever provided health care or any other
non-pension benefits to any employees after their employment is terminated
(other than as required by part 6 of subtitle B of title I of ERISA), (ix) no
Loan Party or any member of the Controlled Group nor any fiduciary of, nor any
trustee to, any Plan, has engaged in a “prohibited transaction” described in
Section 406 of the ERISA or Section 4975 of the Code nor taken any action which
would constitute or result in a Termination Event with respect to any such Plan
which is subject to ERISA, (x) each Loan Party and each member of the Controlled
Group has made all contributions due and payable with respect to each Plan,
(xi) there exists no event described in Section 4043(b) of ERISA, for which the
thirty (30) day notice period contained in 29 CFR §2615.3 has not been waived,
(xii) no Loan Party or any member of the Controlled Group has any fiduciary
responsibility for investments with respect to any Plan existing for the benefit
of Persons other than employees or former employees or dependant spouses of
employees or former employees of any Loan Party and any member of the Controlled
Group, and (xiii) no Loan Party or any member of the Controlled Group has
withdrawn, completely or partially, from any Multiemployer Plan so as to incur
liability under the Multiemployer Pension Plan Amendments Act of 1980.

5.9. Patents, Trademarks, Copyrights and Licenses. All patents, patent
applications, trademarks, trademark applications, service marks, service mark
applications, copyrights, copyright applications, design rights, tradenames,
assumed names, trade secrets and material licenses owned or utilized by any Loan
Party are set forth on Schedule 5.9, are valid and have been duly registered or
filed with all appropriate governmental authorities and constitute all of the
intellectual property rights which are material to the operation of its
business; to Loan Party’s knowledge, other than as set forth on Schedule 5.9,
there is no objection to or pending challenge to the validity of any such
patent, trademark, copyright, design right, tradename, trade secret or license
and no Loan Party is aware of any grounds for any challenge. To the extent
material to the operation of Loan Party’s business, each patent, patent
application, patent license, trademark, trademark application, trademark
license, service mark, service mark application, service mark license, design
right, copyright, copyright application and copyright license owned or held by
any Loan Party and all trade secrets used by any Loan Party consist of original
material or property developed by such Loan Party or was lawfully acquired by
such Loan Party from the proper and lawful owner thereof. Each of such items has
been maintained so as to preserve the value thereof from the date of creation or
acquisition thereof.

 

80



--------------------------------------------------------------------------------

5.10. Licenses and Permits. Each Loan Party (a) is in material compliance with
and (b) has procured and is now in possession of, all material licenses or
permits required by any applicable federal, state, provincial or local law or
regulation for the operation of its business in each jurisdiction wherein it is
now conducting or proposes to conduct business and where the failure to procure
such licenses or permits would result in, or is reasonably likely to result in,
a Material Adverse Effect, and all such licenses and permits are valid and in
full force and effect, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.11. Default of Indebtedness. No Loan Party is in default in the payment of the
principal of or interest on any Indebtedness or under any instrument or
agreement under or subject to which any Indebtedness has been issued and no
event has occurred under the provisions of any such instrument or agreement
which with or without the lapse of time or the giving of notice, or both,
constitutes or would constitute an event of default thereunder, in each case,
which would result in, or is reasonably likely to result in, a Material Adverse
Effect.

5.12. No Default. No Loan Party is in default in the payment or performance of
any of its contractual obligations which would result in, or is reasonably
likely to result in, a Material Adverse Effect, and no Default has occurred.

5.13. No Burdensome Restrictions. No Loan Party is a party to any contract or
agreement the performance of which could reasonably be expected to have a
Material Adverse Effect. No Loan Party has agreed or consented to cause or
permit in the future (upon the happening of a contingency or otherwise) any of
its property, whether now owned or hereafter acquired, to be subject to a Lien
which is not a Permitted Encumbrance.

5.14. Labor Matters.

(a) There are no controversies pending or, to the best of the Loan Parties’
knowledge after diligent inquiry, threatened between such Loan Party and any of
its internal employees (other than employee grievances arising in the ordinary
course of business), which controversies would, in the aggregate, be reasonably
likely to have a Material Adverse Effect.

(b) To the best knowledge of each Loan Party: (i) no Loan Party is engaged in
any unfair labor practice; (ii) there is no unfair labor practice complaint
pending against any Loan Party or threatened in writing against any Loan Party,
before the National Labor Relations Board; (iii) there is no labor arbitration
proceeding pending against any Loan Party or threatened in writing; (iv) there
is no strike, labor dispute, slowdown or stoppage pending against any Loan Party
or threatened in writing; and (v) there is no union representation question or
union organized activity pending with respect to the employees of any Loan Party
or threatened in writing which would, in the aggregate, with respect to all of
the matters set forth in clauses (i) through (v) above be reasonably likely to
have a Material Adverse Effect.

 

81



--------------------------------------------------------------------------------

5.15. Margin Regulations. No Loan Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect. No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.

5.16. Investment Company Act. No Loan Party is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, nor is it controlled by such a company.

5.17. Disclosure. No representation or warranty made by any Loan Party in this
Agreement, or in any financial statement, report, certificate or any other
document furnished in connection herewith or therewith contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements herein or therein not misleading. There is no fact known to
any Loan Party which such Loan Party has not disclosed to Agent in writing with
respect to the transactions contemplated by this Agreement which could
reasonably be expected to have a Material Adverse Effect.

5.18. Acquisition Agreement; Ares Transaction Agreement. Neither the Acquisition
Agreement nor the Ares Transaction Agreement has been amended or supplemented,
nor have any of the provisions thereof been waived, except pursuant to a written
agreement or instrument which has heretofore been delivered to Agent.

5.19. Swap Obligations. No Loan Party has incurred any outstanding obligations
under any Swap Contracts, other than Permitted Swap Obligations. Loan Parties
have undertaken their own independent assessment of their consolidated assets,
liabilities and commitments and have considered appropriate means of mitigating
and managing risks associated with such matters and have not relied on any swap
counterparty or any Affiliate of any swap counterparty in determining whether to
enter into any Swap Contract.

5.20. Conflicting Agreements. Except as set forth on Schedule 5.20, no provision
of any mortgage, indenture, contract, agreement, judgment, decree or order
binding on any Loan Party or affecting the Collateral in any material respects
conflicts with, or requires any Consent which has not already been obtained, or
would in any way prevent the execution, delivery or performance of, the terms of
this Agreement or the Other Documents.

5.21. Application of Certain Laws and Regulations. No Loan Party or any
Affiliate of any Loan Party is subject to any statute, rule or regulation which
regulates the incurrence of any Indebtedness, including without limitation,
statutes or regulations relative to common or interstate carriers or to the sale
of electricity, gas, steam, water, telephone, telegraph or other public utility
services.

5.22. Business and Property of Borrowers. Upon and after the Closing Date,
Borrowers do not propose to engage in any business other than the Business. On
the Closing Date, each Loan Party and each of its Subsidiaries will own and have
good title to all the property and possess all of the rights and Consents
necessary for the conduct of the business of such Loan Party or Subsidiary.

 

82



--------------------------------------------------------------------------------

5.23. Section 20 Subsidiaries. No Borrower intends to use and shall not use any
portion of the proceeds of the Advances, directly or indirectly, to purchase
during the underwriting period, or for thirty (30) days thereafter, Ineligible
Securities being underwritten by a Section 20 Subsidiary.

5.24. Material Customers. Since August 1, 2008, except as set forth on Schedule
5.24 hereto, there has been no termination, cancellation or limitation of, or
any materially adverse modification or change in, the business relationship of
Seller with any of the material Customers of the Business. For the purposes of
this Section 5.24, material Customers shall mean Customers generating at least
five percent (5%) of the aggregate gross revenue of the Business conducted by
the Borrowers on a Consolidated Basis on a yearly basis.

5.25. Anti-Terrorism Laws.

(a) General. To the best knowledge of each Loan Party, after reasonable inquiry,
none of the Loan Parties, nor any Affiliate of any Loan Party, is in violation
of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

(b) Executive Order No. 13224. To the best knowledge of each Loan Party, after
reasonable inquiry, none of the Loan Parties, nor or any Affiliate of any Loan
Party, or their respective agents acting or benefiting in any capacity in
connection with the Loans, Letters of Credit or other transactions hereunder, is
any of the following (each a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;

(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or

 

83



--------------------------------------------------------------------------------

(vi) a person or entity who is affiliated or associated with a person or entity
listed above.

To the best knowledge of each Loan Party, after reasonable inquiry, no Loan
Party or to the knowledge of any Loan Party, any of its agents acting in any
capacity in connection with the Loans, Letters of Credit or other transactions
hereunder (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order
No. 13224.

 

VI. AFFIRMATIVE COVENANTS.

Until payment in full of the Obligations (other than CIR Obligations) and
termination of this Agreement:

6.1. Payment of Fees. Each Borrower shall pay to Agent on demand all usual and
customary fees and expenses which Agent incurs in connection with (a) the
forwarding of Advance proceeds to an account other than an operating account
maintained with Agent and (b) the establishment and maintenance of any Blocked
Accounts with Agent as provided for in Section 4.15(h). Agent may, without
making demand, charge Borrowers’ Account for all such fees and expenses.

6.2. Conduct of Business and Maintenance of Existence and Assets. Each Loan
Party shall, and shall cause each of its Subsidiaries to, (a) conduct
continuously and operate actively its business according to good business
practices and maintain all of its properties useful or necessary in its business
in good working order and condition (reasonable wear and tear excepted and
except as may be disposed of in accordance with the terms of this Agreement),
including, without limitation, all licenses, patents, copyrights, design rights,
tradenames, trade secrets and trademarks and take all actions necessary to
enforce and protect the validity of any intellectual property right or other
right included in the Collateral; (b) keep in full force and effect its
existence and comply in all material respects with the laws and regulations
governing the conduct of its business where the failure to do so could
reasonably be expected to have a Material Adverse Effect; and (c) make all such
reports and pay all such franchise and other taxes and license fees and do all
such other acts and things as may be lawfully required to maintain its material
rights, licenses, leases, powers and franchises under the laws of the United
States or any political subdivision thereof which are necessary in the conduct
of its business.

6.3. Violations. Borrowing Agent shall promptly notify Agent in writing of any
violation of any law, statute, regulation or ordinance of any Governmental Body,
or of any agency thereof, applicable to any Loan Party which could reasonably be
expected to have a Material Adverse Effect.

6.4. Government Receivables. Each Borrower and Guarantor shall take all steps
necessary to protect Agent’s interest in the Collateral under the federal
Assignment of Claims Act or other applicable state or local statutes or
ordinances and deliver to Agent appropriately endorsed, any instrument or
chattel paper connected with any Receivable arising out of contracts between
Borrower and the United States, any state or any department, agency or
instrumentality of any of them.

 

84



--------------------------------------------------------------------------------

6.5. Undrawn Availability. Loan Parties shall cause Undrawn Availability at all
times to be greater than $10,000,000; provided, however, that solely for
purposes of determining compliance with this covenant, Undrawn Availability
(i) shall be computed as if the Undrawn Availability Reserve was equal to zero,
(ii) shall be computed without giving effect to the provisions of Section 2.1(b)
or (c), the definitions of US Formula Amount or Foreign Formula Amount or any
other sublimits with respect to a particular Borrower or group of Borrowers and
(iii) shall be equal to the lesser of (x) Undrawn Availability set forth on the
most recent Borrowing Base Certificate and (y) the Undrawn Availability
calculated by Agent utilizing its collateral monitoring system on any applicable
date.

6.6. Intentionally Omitted.

6.7. Fixed Charge Coverage Ratio. Borrowers on a Consolidated Basis shall
maintain a Fixed Charge Coverage Ratio of not less than 1.10 to 1.00 for the
four fiscal quarters ending September 30, 2008 and for each fiscal quarter
ending thereafter, on a rolling four quarter basis.

6.8. Execution of Supplemental Instruments. Each Loan Party shall execute and
deliver to Agent from time to time, promptly upon demand, such supplemental
agreements, statements, assignments and transfers, or instructions or documents
relating to the Collateral, and such other instruments as Agent may request, in
order that the full intent of this Agreement may be carried into effect.

6.9. Payment of Indebtedness. Each Borrower and Guarantor shall pay, discharge
or otherwise satisfy at or before maturity (subject, where applicable, to
specified grace periods and, in the case of the trade payables, to normal
payment practices) all its obligations and liabilities of whatever nature,
except when the failure to do so could not reasonably be expected to have a
Material Adverse Effect or when the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and each Borrower shall
have provided for such reserves as Agent may reasonably deem proper and
necessary, subject at all times to any applicable subordination arrangement in
favor of Lenders.

6.10. Standards of Financial Statements. Borrowers shall cause all financial
statements referred to in Sections 9.7, 9.8, 9.9, 9.10, 9.11 and 9.12 as to
which GAAP is applicable to be complete and correct in all material respects
(subject, in the case of interim financial statements, to normal year-end audit
adjustments) and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
concurred in by such reporting accountants or officer, as the case may be, and
disclosed therein).

6.11. Exercise of Rights. Each Loan Party shall and, to the extent relevant
shall cause each of its Subsidiaries to, enforce all of its rights under the
Acquisition Agreement including in each case, but not limited to, all
indemnification rights and pursue all remedies available to it with diligence
and in good faith in connection with the enforcement of any such rights, subject
to its reasonable business judgment.

 

85



--------------------------------------------------------------------------------

6.12. Payment of Taxes and Claims. Each Loan Party shall, and shall cause each
of its Subsidiaries to, file all tax returns and reports as and when required by
the related Governmental Body and pay (a) all taxes, assessments and other
governmental charges imposed upon it or on any of its property or assets or in
respect of any of its franchises, business, income or property before any
penalty or interest accrues thereon and (b) all claims (including, without
limitation, claims for labor, services, materials and supplies) for sums which
have become due and payable and which by law have or may become a Lien (other
than a Permitted Encumbrance) upon any of the property or assets of such Loan
Party, prior to the time when any penalty or fine shall be incurred with respect
thereto; provided, however, that (x) no such taxes, assessments and governmental
charges referred to in clause (a) above (other than with respect to the absolute
obligation to timely remit all appropriate payroll taxes) or claims referred to
in clause (b) above need be paid if being contested in good faith by appropriate
proceedings diligently instituted and conducted and with respect to which proper
reserves have been taken by such Loan Party in conformity with GAAP and (y) the
late filing of any tax return or report shall not constitute a breach of the
respective Loan Party’s obligations under this Section 6.12 if (i) the taxes
which are the subject of such return or report have been timely paid and
(ii) such late filing would not reasonably be anticipated to have a Material
Adverse Effect.

6.13. Back-up of Books and Records. Borrowers shall cause all of the books and
records of Borrowers and their respective Subsidiaries located at any location
outside of the United States to be “backed-up” on computers located at the
Richardson, Texas location, no less frequently than once per week, including,
without limitation all information relating to each Borrower’s Receivables and
accrued but unbilled Receivables (whether constituting Eligible US Receivables,
Eligible Foreign Receivables, Eligible Unbilled Foreign Receivables, Eligible
Unbilled US Receivables or ineligible billed or unbilled Receivables).

6.14. Leasehold Agreements. Each Borrower shall use commercially reasonable
efforts to deliver to Agent landlord’s waiver and consent agreements
satisfactory to Agent with respect to the Real Estate leased by Borrower in the
United States or Canada at which Collateral is located, provided that if any
Borrower has not delivered a landlord’s waiver and consent agreement with
respect to any such leased Real Estate, Agent may impose such reasonable
Eligible Reserves with respect to such leased Real Estate as Agent may consider
necessary or appropriate in its sole discretion, provided further, however, that
during the period commencing on the Closing Date and continuing through
March 31, 2009, Eligible Reserves with respect to such leased Real Estate shall
be limited to the sum of $425,000 in the aggregate.

 

VII. NEGATIVE COVENANTS.

Until satisfaction in full of the Obligations (other than CIR Obligations) and
termination of this Agreement:

7.1. Merger, Consolidation, Acquisition and Sale of Assets. No Loan Party (other
than SGS) shall, nor shall it permit any of its Subsidiaries (other than the
Excluded SGS Entities) to:

(a) Enter into any merger, consolidation or other reorganization with or into
any other Person or acquire all or a substantial portion of the assets or stock
of any Person or

 

86



--------------------------------------------------------------------------------

permit any other Person to consolidate with or merge with it, other than (i) the
merger, consolidation or other reorganization of a wholly-owned Subsidiary of a
Borrower into such Borrower (where such Borrower is the surviving entity) and
(ii) (x) any Foreign Loan Party (other than Stream Canada unless approved in
writing by Term B Agent in its sole discretion) may merge or consolidate with
another Foreign Loan Party, provided that in a merger or consolidation involving
Stream BV, Stream BV is the surviving entity, and (y) any Excluded Foreign
Entity may merge or consolidate with any other Excluded Foreign Entity, or may
merge or consolidate into a Loan Party (where such Loan Party is the surviving
entity).

(b) Sell, lease, transfer or otherwise dispose of any of its properties or
assets, except in the ordinary course of its business and except as provided in
Section 4.3.

7.2. Creation of Liens. No Loan Party (other than SGS) shall, nor shall it
permit any of its Subsidiaries (other than the Excluded SGS Entities) to, create
or suffer to exist any Lien or transfer upon or against any of its property or
assets now owned or hereafter acquired, except Permitted Encumbrances; provided,
however, that in no event may any Loan Party (other than SGS) or any of its
Subsidiaries (other than the Excluded SGS Entities) create or suffer to exist
any Lien upon the shares of its capital stock (or other ownership interests)
except in favor of Agent or other non-consensual Permitted Encumbrances arising
by operation of law.

7.3. Guarantees. No Loan Party (other than SGS) shall, nor shall it permit any
of its Subsidiaries (other than the Excluded SGS Entities) to, become liable
upon the obligations of any Person by assumption, endorsement or guaranty
thereof or otherwise (other than to Lenders) except (a) as disclosed on Schedule
7.3 and (b) the endorsement of checks and negotiable instruments in the ordinary
course of business.

7.4. Investments. No Loan Party (other than SGS) shall, nor shall it permit any
of its Subsidiaries (other than the Excluded SGS Entities) to, purchase or
acquire obligations or stock of, or any other interest in, any Person, except
(a) cash and Cash Equivalents, (b) Investments received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business, (c) investments in the Foreign
Subsidiaries not to exceed in the aggregate at any time outstanding, together
with the outstanding principal balance of all loans made pursuant to
Section 7.5(d), (i) with respect to Stream BV, the aggregate outstanding
principal amount of the Dollar Equivalent of EUR 3,250,000, (ii) with respect to
Stream Philippines, the aggregate outstanding principal amount of $4,000,000 and
(iii) with respect to all other Foreign Subsidiaries, the aggregate outstanding
principal amount of $18,000,000, provided, that (x) with respect to such other
Foreign Subsidiaries to which any investments and/or loans are outstanding as of
the Closing Date, the aggregate outstanding principal amount does not exceed
such amount outstanding as of the Closing Date plus $2,000,000 (in additional
principal amounts) and (y) with respect to any single Excluded Foreign Entity as
to which there are no investments or loans outstanding as of the Closing Date,
the aggregate outstanding principal amount of such investments and/or loans does
not exceed $2,000,000, (d) Investments in domestic Borrowers and SHC,
(e) investments with respect to capital leases entered into with Cornersteel or
its Affiliates and (f) as disclosed on Schedule 7.4.

 

87



--------------------------------------------------------------------------------

7.5. Loans. Loan Parties (other than SGS) shall not, nor shall they permit any
of their Subsidiaries (other than the Excluded SGS Entities) to, make advances,
loans or extensions of credit to any Person (other than another US Borrower)
including, without limitation, any Parent, Subsidiary or Affiliate except with
respect to (a) the extension of commercial trade credit in the ordinary course
of its business, (b) loans to its employees in the ordinary course of business
not to exceed, at any time outstanding, (i) the aggregate principal amount of
the employee loans listed on Schedule 7.5 (i) plus additional employee loans in
the aggregate principal amount of $50,000, (c) loans to SGS to the extent
permitted under Section 7.7, (d) loans to Foreign Subsidiaries not to exceed, in
the aggregate principal amount at any time outstanding together with all
investments made with respect to such entities pursuant to Section 7.4(c),
(i) with respect to Stream BV, the aggregate principal amount of the Dollar
Equivalent of EUR 3,250,000, (ii) with respect to Stream Philippines, the
aggregate principal amount of $4,000,000 and (iii) with respect to all other
Foreign Subsidiaries, the aggregate principal amount of $18,000,000, provided,
that (x) with respect to such other Foreign Subsidiaries to which any
investments and/or loans are outstanding as of the Closing Date, the aggregate
outstanding principal amount does not exceed such amount outstanding as of the
Closing Date plus $2,000,000 (in additional principal amounts) and (y) with
respect to any single Excluded Foreign Entity as to which there are no
investments or loans outstanding as of the Closing Date, the aggregate
outstanding principal amount of such investments and/or loans does not exceed
$2,000,000, provided, however, that each such loan to a Foreign Subsidiary shall
be (x) evidenced by a promissory note which shall be pledged, endorsed and
delivered to Agent as additional Collateral and (y) solely in the case of a loan
to a Loan Party, secured by a second (only to the Lenders) priority lien in the
assets of such Foreign Subsidiary other than Stream BV (which such security
shall also be assigned to Agent as additional Collateral with respect only to
Foreign Obligations), (e) unsecured loans made to any other Loan Party so long
as such loans are expressly subordinated to the Obligations on terms and
conditions satisfactory to Agent and Term B Agent, (f) loans with respect to
capital leases entered into with Cornersteel or its Affiliates and (g) unsecured
loans from the Foreign Subsidiaries to the US Borrowers, so long as such loans
are expressly subordinated to the Obligations on terms and conditions
satisfactory to Agent and Term B Agent; provided, further, however, that nothing
contained in this Section 7.5 shall restrict or otherwise apply to any advances,
loans or extensions of credit made by any Foreign Subsidiary which is not a
Borrower to any other Foreign Subsidiary which is not a Borrower.

7.6. Capital Expenditures. Loan Parties (other than SGS) shall not, nor shall
they permit any of their Subsidiaries (other than the Excluded SGS Entities) to,
contract for, purchase or make any Capital Expenditure in any fiscal year, in
excess of the following aggregate amounts during the applicable fiscal years
(such amounts, as applicable, being the “Annual Limit”): (a) for the fiscal year
ending December 31, 2008, $20,000,000, and (b) for each fiscal year ending
December 31, 2009 and thereafter, $25,000,000. Provided that no Event of Default
is in existence at the end of a fiscal year, up to $5,000,000 of the unutilized
Annual Limit from such fiscal year may be carried over and utilized in the next
succeeding fiscal year.

7.7. Dividends. Loan Parties (other than SGS) shall not, nor shall they permit
any of their Subsidiaries (other the Excluded SGS Entities) to, declare, pay or
make any dividend or distribution on any shares of the common stock or preferred
stock of any Loan Party (other than SGS and other than dividends or
distributions payable in its stock, or split-ups or

 

88



--------------------------------------------------------------------------------

reclassifications of its stock) or apply any of its funds, property or assets to
the purchase, redemption or other retirement of any common or preferred stock,
or of any options to purchase or acquire any such shares of common or preferred
stock of any Loan Party except that (i) any Subsidiary of a Loan Party may pay
dividends to any Borrower, (ii) Stream Bermuda and Stream Italy may pay
dividends or make distributions to SHC; and (iii) subsequent to receipt by
Lender of the annual financial statements required to be furnished pursuant to
Section 9.7 for the fiscal year ending December 31, 2009, Borrowers may make
dividends or other distributions to SHC.

7.8. Indebtedness. Loan Parties (other than SGS) shall not, nor shall they
permit any of their Subsidiaries (other than the Excluded SGS Entities) to,
create, incur, assume or suffer to exist any Indebtedness (exclusive of trade
debt) except in respect of (i) Indebtedness to Lenders under this Agreement and
the Other Documents; (ii) Indebtedness incurred for Capital Expenditures
permitted under Section 7.6 hereof; (iii) contingent liabilities arising out of
the endorsement of checks and other negotiable instruments for deposit or
collection in the ordinary course of business, (iv) Indebtedness evidenced by
the Subordinated SGS Note, (v) Indebtedness other than that evidenced by the
Subordinated SGS Note which is expressly subordinated to the Obligations on
terms and conditions satisfactory to Agent, Term B Agent and Required Lenders in
all respects, (vi) Indebtedness incurred by the Excluded Foreign Entities upon
terms and conditions reasonably satisfactory to Agent, Term B Agent and Required
Lenders, (vii) unsecured Indebtedness incurred to finance insurance premiums,
not to exceed in the aggregate $1,500,000 at any one time outstanding,
(viii) secured and unsecured Indebtedness consisting of Loans permitted by
Section 7.5(c) and (d), and (ix) additional unsecured Indebtedness not included
in clauses (i) through (viii) not to exceed in the aggregate $2,000,000 at any
one time outstanding.

7.9. Nature of Business. No Loan Party (other than SGS) shall, nor shall it
permit any of its Subsidiaries (other than the Excluded SGS Entities) to,
substantially change the nature of the business in which it is presently
engaged, nor except as specifically permitted hereby purchase or invest,
directly or indirectly, in any assets or property other than in the ordinary
course of business for assets or property which are useful in, necessary for and
are to be used in its business as presently conducted.

7.10. Transactions with Affiliates. Loan Parties shall not, nor shall they
permit any of their Subsidiaries to, directly or indirectly, purchase, acquire
or lease any property from, or sell, transfer or lease any property to, or
otherwise deal with, any Affiliate, except transactions in the ordinary course
of business, on an arm’s-length basis on terms no less favorable than terms
which would have been obtainable from a Person other than an Affiliate.

7.11. Leases. Loan Parties (other than SGS) shall not, nor shall they permit any
of their Subsidiaries (other than the Excluded SGS Entities) to, during any
fiscal year, enter into as lessee any lease arrangement for real or personal
property (unless capitalized and permitted under Section 7.6 hereof) if after
giving effect thereto, the sum of all Rentals for all such leases would exceed
$30,000,000 in the aggregate for SHC, SFI, Stream, SNY and their respective
Subsidiaries. The term “Rentals” means, as of any date of determination, all
payments which the lessee is required to make, during the fiscal year which
includes the date of determination, by the terms of the lease, exclusive of
payments with respect to real property taxes, insurance, utilities and other
payments in addition to the base rent for which Borrowers are obligated under
the lease.

 

89



--------------------------------------------------------------------------------

7.12. Subsidiaries. No Loan Party (other than SGS) shall, nor shall it permit
any of its Subsidiaries (other than any Excluded Foreign Entity and other than
the Excluded SGS Entities) to:

(a) Form any Subsidiary unless (i) such Subsidiary expressly joins in this
Agreement as a borrower and becomes, subject to the provisions of Sections 16.3
and 16.4 hereof, jointly and severally liable for the obligations of the
respective Borrowing Group hereunder, under the applicable Note and under any
other agreement between any applicable Borrower and Lenders and (ii) Agent shall
have received all documents, including legal opinions, it may reasonably require
to establish compliance with each of the foregoing conditions.

(b) Become a general partner of any partnership or become a joint venture
partner of any continuing enterprise.

7.13. Fiscal Year and Accounting Changes. No Loan Party shall, nor shall it
permit any of its Subsidiaries to, (x) in the case of SHC or SFI and its
Subsidiaries, change its fiscal year end from December 31 (except, with respect
to certain Foreign Subsidiaries having a fiscal year end of March 31, other than
to make their fiscal year end December 31), and (y) in the case of Stream or SNY
and their respective Subsidiaries, change its fiscal year end (other than to
make its fiscal year end December 31) or, in either case, make any change (i) in
accounting treatment and reporting practices except as required by GAAP or
(ii) in tax reporting treatment except as required by law or, in each case,
except as approved by the Borrowers’ accountants. If the Borrowing Agent
notifies Agent that it has made a change in accounting treatment required or
permitted hereby, then Borrowers’ compliance with the covenants set forth in
Sections 6.5, 6.6 and 6.7 hereof shall be determined on the basis of Borrowers’
accounting treatment immediately before the relevant change became effective,
until either such notice is withdrawn or such covenants are amended in a manner
satisfactory to Loan Parties and the Required Lenders.

7.14. Pledge of Credit. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, now or hereafter pledge Agent’s or any Lender’s credit on any
purchases or for any purpose whatsoever or, except as contemplated hereby, use
any portion of any Advance in or for any business other than the Business as
conducted on the date of this Agreement.

7.15. Amendment of Articles of Incorporation, By-Laws. No Loan Party (other than
SGS) shall, nor shall it permit any of its Subsidiaries (other than any Excluded
SGS Entity and any Excluded Foreign Entity) to, amend, modify or waive any term
or material provision of its Articles of Incorporation, By-Laws or Operating
Agreement in a manner adverse to Agent or the Lenders, unless required by law.

7.16. Compliance with ERISA. No Loan Party shall, nor shall it permit any of its
Subsidiaries to: (i) (x) Maintain, or permit any member of the Controlled Group
to maintain, or (y) become obligated to contribute, or permit any member of the
Controlled Group to become obligated to contribute, to any Pension Benefit Plan,
other than those Pension Benefit Plans

 

90



--------------------------------------------------------------------------------

disclosed on Schedule 5.8(d), (ii) engage, or permit any member of the
Controlled Group to engage, in any non-exempt “prohibited transaction”, as that
term is defined in section 406 of ERISA and Section 4975 of the Code,
(iii) incur, or permit any member of the Controlled Group to incur, any
“accumulated funding deficiency”, as that term is defined in Section 302 of
ERISA or Section 412 of the Code, (iv) terminate, or permit any member of the
Controlled Group to terminate, any Plan where such event could result in any
material liability of any Borrower or any member of the Controlled Group or the
imposition of a lien on the property of any Borrower or any member of the
Controlled Group pursuant to Section 4068 of ERISA, (v) assume, or permit any
member of the Controlled Group to assume, any obligation to contribute to any
Multiemployer Plan not disclosed on Schedule 5.8(d), (vi) incur, or permit any
member of the Controlled Group to incur, any withdrawal liability to any
Multiemployer Plan; (vii) fail promptly to notify Agent of the occurrence of any
Termination Event, (viii) fail to comply, or permit a member of the Controlled
Group to fail to comply, with the material requirements of ERISA or the Code or
other applicable laws in respect of any Plan, (ix) fail to meet, or permit any
member of the Controlled Group to fail to meet, all minimum funding requirements
under ERISA or the Code or postpone or delay or allow any member of the
Controlled Group to postpone or delay any funding requirement with respect of
any Plan.

7.17. Prepayment of Indebtedness. Except as otherwise permitted by Section 7.24,
no Loan Party (other than SGS) shall, nor shall it permit any of its
Subsidiaries (other than any Excluded Foreign Entity and any Excluded SGS
Entity) to, at any time, directly or indirectly, prepay any Indebtedness under
Section 7.8(iv) (other than to Lenders), or repurchase, redeem, retire or
otherwise acquire any material Indebtedness of Borrowers (other than to
Lenders), provided that so long as no Default or Event of Default has occurred
or will result therefrom, the Borrowers may repay Indebtedness owed to the
Foreign Subsidiaries.

7.18. Anti-Terrorism Laws. To the best knowledge of each Loan Party, after
reasonable inquiry, no Loan Party shall:

(a) Conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person.

(b) Deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order No. 13224.

(c) Engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the Executive Order No. 13224, the USA Patriot Act or
any other Anti-Terrorism Law. Borrowing Agent shall deliver to Agent and each
Lender any certification or other evidence requested from time to time by Agent
or any Lender in its sole discretion, confirming each Loan Party’s compliance
with this Section 7.18.

7.19. Other Agreements. No Loan Party shall enter into any material amendment,
waiver or modification of the Acquisition Agreement or any related agreements.

 

91



--------------------------------------------------------------------------------

7.20. No Additional Bank Accounts; No Excess Cash. No Borrower shall, directly
or indirectly, open, maintain or otherwise have, any checking, savings or other
accounts at any bank or other financial institution, or any other account where
money is or may be deposited or maintained with any Person, other than PNC and
such other bank or banks selected by Borrowers and reasonably acceptable to
Agent from which (with the exception of payroll accounts, benefit funding
accounts and foreign accounts to the extent permitted by the next sentence
hereof) Agent has received Blocked Account agreements in form and substance
satisfactory to Agent. No Borrower shall, directly or indirectly, maintain any
checking, savings or other bank accounts of any Borrower except (a) Blocked
Accounts, (b) operating accounts of Foreign Borrowers maintained in the same
banks in which a Blocked Account is maintained which are also subject to
agreements in form and substance satisfactory to Agent pursuant to which Agent
is granted a Lien and the ability to redirect monies to Agent after the
occurrence of an Event of Default, (c) to the extent not included in clause
(b) of this Section 7.20, each Borrower’s respective payroll accounts, in
amounts not in excess at any time of the reasonably anticipated payroll and
related expenses for the immediately succeeding payroll period, and (d) accounts
at PNC containing sums which Agent shall, at the direction of Borrowing Agent,
on behalf of any Borrower (or at any other time in its sole discretion if an
Event of Default has occurred which is then continuing), may apply to the
Advances upon the expiration of Interest Periods with respect to outstanding
Eurodollar Rate Loans.

7.21. Swap Obligations. No Loan Party (other than SGS) shall, nor shall it
permit any of its Subsidiaries (other than any Excluded Foreign Entity and other
than the Excluded SGS Entities) to, enter into or incur any outstanding
obligations under any Swap Contracts, other than Permitted Swap Obligations.

7.22. Stream Nevada. Stream Nevada will not engage in any business and will not
own any material assets or have any liabilities, provided that Stream Nevada may
engage in those activities and incur liabilities that are incidental to (x) the
maintenance of its corporate existence in compliance with applicable law and
(y) legal, tax and accounting matters in connection with any of the foregoing
activities.

7.23. Foreign Cash Limitations. No Loan Party shall permit any Excluded Foreign
Entity to retain, cash or other deposits in any checking, savings or other
accounts at any bank or other financial institution, in an aggregate amount (per
jurisdiction) exceeding $1,000,000 in excess of amounts needed to satisfy, at
any time in the aggregate, payroll expenses, rent, taxes, insurance, utilities,
telecommunications and internet expenses, maintenance, Capital Expenditures (to
the extent otherwise permissible in accordance with the terms of this Agreement
including, without limitation, Sections 7.4, 7.5 and 7.6), assessments and
repairs due within the next succeeding thirty (30) day period.

7.24. Subordinated SGS Note. Notwithstanding any provision of this Agreement to
the contrary, no Loan Party shall make any payment on or with respect to the
Subordinated SGS Note, including without limitation repayments or prepayments of
principal or payments of interest, unless, prior to and after giving effect to
each such payments (a) no Default or Event of Default shall have occurred which
is then continuing, (b) Undrawn Availability is not less than $15,000,000 and
has not been less than $15,000,000 at any time during the (30) day period

 

92



--------------------------------------------------------------------------------

immediately preceding the date of payment, and (c) Borrowers on a Consolidated
Basis have maintained a Fixed Charge Coverage Ratio of not less than 1.20 to
1.00 for the four fiscal quarters ended on the last day of the fiscal quarter
immediately preceding the date of payment.

 

VIII. CONDITIONS PRECEDENT.

8.1. Conditions to Initial Advances. The agreement of Lenders to make the
initial Advances, and issue the Letters of Credit, in each case requested to be
made and issued on the Closing Date is subject to the satisfaction, or waiver by
Agent and Term B Agent, immediately prior to or concurrently with the making of
such Advances, of the following conditions precedent:

(a) Note. Agent shall have received the Notes duly executed and delivered by an
authorized officer of each Borrower;

(b) Filings, Registrations and Recordings. Each document (including, without
limitation, any Uniform Commercial Code financing statement and each similar
document or instrument described in any Foreign Security Agreement) required by
this Agreement, any related agreement or under law or reasonably requested by
Agent to be filed, registered or recorded in order to create, in favor of Agent,
a perfected security interest in or lien upon the Collateral shall have been
properly filed, registered or recorded in each jurisdiction in which the filing,
registration or recordation thereof is so required or requested, and Agent shall
have received an acknowledgment copy, or other evidence satisfactory to it, of
each such filing, registration or recordation and satisfactory evidence of the
payment of any necessary fee, tax or expense relating thereto;

(c) Proceedings of Borrowers. Agent shall have received a copy of the
resolutions in form and substance reasonably satisfactory to Agent, of the board
of directors of each Borrower (except, with respect to each of Stream Canada and
Stream Germany, of the sole shareholder thereof) authorizing (i) the execution,
delivery and performance of this Agreement, the Notes and any related agreement
(collectively the “Documents”) and (ii) the granting by each Borrower of the
security interests in and liens upon the Collateral in each case certified by
the Secretary, an Assistant Secretary or other officer of each Borrower
reasonably satisfactory to Agent as of the date of this Agreement; and, such
certificate shall state that the resolutions thereby certified have not been
amended, modified, revoked or rescinded as of the date of such certificate;

(d) Incumbency Certificates of Borrowers. Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Borrower, dated
the date of this Agreement, as to the incumbency and signature of the officers
of each Borrower executing this Agreement, any certificate or other documents to
be delivered by it pursuant hereto, together with evidence of the incumbency of
such Secretary or Assistant Secretary;

(e) Proceedings of Guarantors. Agent shall have received a copy of the
resolutions in form and substance reasonably satisfactory to Agent, of the Board
of Directors of each Guarantor authorizing the execution, delivery and
performance of the Guaranty certified by the Secretary or an Assistant Secretary
of such Guarantor as of the date of this Agreement; and, such certificate shall
state that the resolutions thereby certified have not been amended, modified,
revoked or rescinded as of the date of such certificate;

 

93



--------------------------------------------------------------------------------

(f) Incumbency Certificates of Guarantors. Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Guarantor, dated
the date of this Agreement, as to the incumbency and signature of the officers
of each Guarantor executing each Guaranty, Guaranty Security Agreement, any
certificate or other documents to be delivered by it pursuant hereto, together
with evidence of the incumbency of such Secretary or Assistant Secretary;

(g) Fee Letter. Each of Agent and Term B Agent shall have received an executed
copy of its respective Fee Letter.

(h) Agreement Among Lenders. Agent, Term B Agent and each of the Lenders shall
have entered into an agreement entitled “Agreement Among Lenders” relating to
certain of their respective rights and obligations under this Agreement.

(i) Certificates. Agent shall have received a copy of the Articles or
Certificate of Incorporation or Certificate of Formation of each US Borrower and
Guarantor and all amendments thereto, and the corresponding documents for each
Foreign Borrower, certified by the Secretary of State or other appropriate
official of its jurisdiction of incorporation, if applicable, together with
copies of the By-Laws or operating agreement (or similar foreign document) of
each Borrower and each Guarantor and all agreements of Borrower’s and each
Guarantor’s shareholders certified as accurate and complete by the respective
Secretary of Borrower and each Guarantor;

(j) Good Standing Certificates. Agent shall have received (i) good standing
certificates (or similar foreign document, where applicable) for each Borrower
and each Guarantor dated not more than twenty (20) days prior to the Closing
Date, issued by the Secretary of State or other appropriate official of each
Borrower’s and such Guarantor’s jurisdiction of incorporation or formation and
each jurisdiction where the conduct of each Borrower’s and each Guarantor’s
business activities or the ownership of its properties necessitates
qualification and where the failure to so qualify could reasonably be expected
to have a Material Adverse Effect;

(k) Legal Opinions. Agent shall have received the executed legal opinions of
(1) Wilmer Cutler Pickering Hale & Dorr LLP, counsel to US Borrowers,
(2) NautaDutilh, Dutch counsel to Agent, (3) Loyens & Loeff, Dutch counsel to
Stream BV and Stream Service BV, (4) Baker & McKenzie, counsel to Stream
Germany, (5) Hengeler Mueller, German counsel to Agent, (6) L’Estrange & Brett,
counsel to Stream UK, and (7) WeirFoulds LLP, counsel to Stream Canada, each in
form and substance satisfactory to Agent which shall cover such matters incident
to the transactions contemplated by this Agreement, the Other Documents and
related agreements as Agent may reasonably require and each Loan Party hereby
authorizes and directs such counsel to deliver such opinions to Agent and
Lenders;

(l) No Litigation. (i) No litigation, investigation or proceeding before or by
any arbitrator or Governmental Body shall be continuing or threatened in writing
against any

 

94



--------------------------------------------------------------------------------

Loan Party or Seller or against the officers or directors of any Loan Party or
Seller (A) in connection with the Other Documents or any of the transactions
contemplated thereby and which, in the reasonable opinion of Agent, is deemed
material or (B) which could, in the reasonable opinion of Agent, have a Material
Adverse Effect; and (ii) no injunction, writ, restraining order or other order
of any nature materially adverse to any Loan Party or the conduct of the
Business or inconsistent with the due consummation of the closing hereunder
shall have been issued by any Governmental Body;

(m) Financial Condition Certificates. Agent shall have received an executed
Financial Condition Certificate in the form of Exhibit 8.1(m);

(n) Fees and Expenses. Agent shall have received all fees payable to Agent, Term
B Agent and Lenders on or prior to the Closing Date pursuant to Article III
hereof and the applicable Fee Letter and Borrowers shall have satisfied in full
all fees and expenses incurred on or prior to the Closing Date by (i) legal
counsel to Agent, Term B Agent and Lenders (including foreign counsel) and
(ii) legal counsel to Borrowers (including foreign counsel);

(o) Intentionally Omitted;

(p) Insurance. Agent shall have received in form and substance satisfactory to
Agent, certified copies of each Loan Party’s property, casualty, liability and
business interruption insurance policies, together with loss payable
endorsements on Agent’s standard form of loss payee endorsement naming Agent as
loss payee, and certified copies of each Loan Party’s liability insurance
policies together with endorsements naming Agent as a co-insured;

(q) Payment Instructions. Agent shall have received written instructions from
Borrower directing the application of proceeds of the initial Advances made
pursuant to this Agreement;

(r) Blocked Accounts. Agent shall have received duly executed agreements
establishing the Blocked Accounts with financial institutions acceptable to
Agent for the collection or servicing of the Receivables and proceeds of the
Collateral in the United States, Canada, France, Northern Ireland, the
Netherlands and Germany;

(s) Consents. Agent shall have received any and all Consents necessary to permit
the effectuation of the transactions contemplated by this Agreement and the
Other Documents; and, Agent shall have received such Consents and waivers of
such third parties as might assert claims with respect to the Collateral, as
Agent and its counsel shall deem necessary;

(t) No Adverse Material Change. (i) Since August 1, 2008, there shall not have
occurred any event, condition or state of facts which could reasonably be
expected to have a Material Adverse Effect and (ii) no representations made or
information supplied to Agent shall have been proven to be inaccurate or
misleading in any material respect;

(u) Foreign Security Agreements. Agent shall have received appropriate
ratification and reaffirmation agreements, and/or amended and restated
agreements, with respect to each of the Foreign Security Agreements, each duly
executed and delivered by an authorized officer of the applicable Borrower, as
applicable based upon the respective foreign counsel legal opinions;

 

95



--------------------------------------------------------------------------------

(v) Subsidiary Loans. Agent shall have received, with respect to all loans
outstanding as of the Closing Date made by any Loan Party either to any other
Loan Party or to other Foreign Subsidiary (i) solely in the case of a loan by a
Loan Party to a Foreign Subsidiary, a promissory note in favor of such the
applicable Loan Party which shall be pledged, endorsed and delivered to Agent as
additional Collateral, (ii) solely in the case of a loan to a Loan Party by a
Foreign Subsidiary other than Stream BV, an assignment of security to Agent (as
additional Collateral for the Foreign Obligations) of a second (only to the
Lenders) priority lien in the assets of such Foreign Subsidiary, (iii) solely in
the case of unsecured loans from the Foreign Subsidiaries to US Borrowers, a
subordination agreement (or a copy of the note or other agreement containing
subordination language) in favor of Agent for the benefit of the Lenders, in
each case on terms and conditions satisfactory to Agent and Term B Agent and
(iv) in the case of any and all other unsecured loans made by any Person to any
other Loan Party (and not subject to clauses (a) through (f) of Section 7.5), a
subordination agreement (or a copy of the note or other agreement containing
subordination language) in favor of Agent for the benefit of the Lenders, in
each case on terms and conditions satisfactory to Agent and Term B Agent;
provided, however, that to the extent such documentation has not been provided
to Agent on or prior to the Closing Date Loan Parties shall provide such
documentation to Agent within thirty (30) days thereafter;

(w) Closing Certificate. Agent shall have received a closing certificate signed
by the Chief Financial Officer or Chief Executive Officer of each Loan Party
dated as of the date hereof, stating that (i) all representations and warranties
set forth in this Agreement and the Other Documents are true and correct on and
as of such date, (ii) Loan Parties are on such date in compliance with all the
terms and provisions set forth in this Agreement and the Other Documents and
(iii) on such date no Default or Event of Default has occurred or is continuing;

(x) Borrowing Base. Agent shall have received evidence from Borrowers that the
aggregate amount of Eligible US Receivables, Eligible Foreign Receivables,
Eligible Unbilled Foreign Receivables and Eligible Unbilled US Receivables is
sufficient in value and amount to support Advances in the amount requested by
Borrowers on the Closing Date and that each the Revolving Advances to be made to
each Borrowing Group comply with the respective limitations set forth in
Section 2.1 hereof;

(y) Undrawn Availability. After giving effect to the initial Advances hereunder,
and the payment of all amounts required under subsection (n) of this
Section 8.1, Borrowers shall have Undrawn Availability of at least $8,000,000
(which shall be calculated, for purposes of clarification, after giving effect
to all then Eligible Reserves and after receipt by Stream from SGS of an equity
investment, and/or Indebtedness evidenced by the Subordinated SGS Note, of not
less than $5,000,000 in the aggregate); and

(z) Other. All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with this Agreement shall be reasonably
satisfactory in form and substance to Agent and its United States, Canadian,
French and Dutch counsel.

 

96



--------------------------------------------------------------------------------

8.2. Conditions to Each Advance. The agreement of each Lender to make any
Advance requested to be made on any date (including, without limitation, the
initial Advance), is subject to the satisfaction of the following conditions
precedent as of the date such Advance is made:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to this Agreement and any related
agreements to which it is a party, and each of the representations and
warranties made by Loan Parties contained in any certificate, document or
financial or other statement furnished in writing at any time under or in
connection with this Agreement or any related agreement shall be true and
correct in all material respects on and as of such date as if made on and as of
such date; except for changes or developments in any Loan Party’s business or
operations that would render the information in the Questionnaire, any schedule
or other such document either materially inaccurate or incomplete, so long as
Agent has consented to such changes or such changes are permitted by this
Agreement;

(b) No Default. No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; provided, however that Agent, in its sole
discretion, subject only to the provisions of Section 17.2(b)(v), may continue
to make Advances notwithstanding the existence of an Event of Default or Default
and that any Advances so made shall not be deemed a waiver of any such Event of
Default or Default; provided, further that, notwithstanding the foregoing, but
subject in all cases to Agent’s right to continue to make Advances and
Overadvances pursuant to Sections 17.2(e) and (f), Agent shall cease make any
Advances (including any Revolving Advances, Swingline Advances and Letters of
Credit) in the ordinary course of business if so directed by Required Revolving
Lenders following the occurrence and during the continuance of an Event of
Default; and

(c) Maximum Advances. In the case of any Revolving Advances requested to be
made, after giving effect thereto, the aggregate Revolving Advances shall not
exceed the maximum amount of Revolving Advances permitted under Section 2.1
hereof.

Each request for an Advance by Borrowing Agent on behalf of Borrowers hereunder
shall constitute a representation and warranty by Borrowers as of the date of
such Advance that the conditions contained in this subsection shall have been
satisfied.

 

IX. INFORMATION AS TO LOAN PARTIES.

Each Loan Party shall, until satisfaction in full of the Obligations (other than
CIR Obligations) and the termination of this Agreement:

9.1. Disclosure of Material Matters. Immediately upon learning thereof, report
to Agent and Term B Agent all matters materially adversely affecting the value,
enforceability or collectibility of any portion of the Collateral that is
material to the operation of the business of each Loan Party.

 

97



--------------------------------------------------------------------------------

9.2. Borrowing Base Certificates; Schedules. Deliver to Agent and Term B Agent
(a) upon request at any time and in any event no later than 5:00 p.m. on
Wednesday of each week (or such other weekday as Agent may specify in such
request), (i) a cash balance report of Loan Parties prepared on a consolidating
basis in form and substance reasonably satisfactory to Agent and Term B Agent
and (ii) a Borrowing Base Certificate for each Borrowing Group, duly completed,
as of the close of business on the previous Tuesday, certified by Borrowing
Agent’s Chief Executive Officer, Chief Financial Officer or Treasurer reflecting
(x) Unbilled Receivables and (y) daily cash receipts and (b) on or before the
twentieth (20th) day of each month as and for the prior month (i) accounts
receivable agings and (ii) accounts payable schedules; provided, however, that,
(x) if in any week the applicable Wednesday shall not be a Business Day then
such day shall mean and refer to the next succeeding Business Day and (y) the
monetary entries for each Foreign Borrower on each Borrowing Base Certificate
shall be translated into the Dollar Equivalent of any currency other than
Dollars. In addition, each Loan Party will deliver to Agent and Term B Agent at
such intervals as Agent may reasonably require such further schedules, documents
and/or information regarding the Collateral as Agent may reasonably require
including, without limitation, trial balances and test verifications. Agent
shall have the right to confirm and verify all Receivables by any manner and
through any medium it considers reasonably advisable and do whatever it may deem
reasonably necessary to protect its interests hereunder. The items to be
provided under this Section are to be in form satisfactory to Agent and executed
by each Loan Party and delivered to Agent and Term B Agent from time to time
solely for Agent’s (and Term B Agent’s) convenience in maintaining records of
the Collateral, and any Loan Party’s failure to deliver any of such items to
Agent or Term B Agent shall not affect, terminate, modify or otherwise limit
Agent’s Lien with respect to the Collateral.

9.3. Environmental Reports. Furnish Agent and Term B Agent, upon request, with a
certificate signed by the President of Borrowing Agent stating, to the best of
his knowledge, that each Loan Party is in compliance in all material respects
with all federal, state, provincial and local laws relating to environmental
protection and control and occupational safety and health. To the extent any
Loan Party is not in compliance with the foregoing laws, the certificate shall
set forth with specificity all areas of non-compliance and the proposed action
such Loan Party will implement in order to achieve full compliance.

9.4. Litigation. Promptly notify Agent and Term B Agent in writing of any
litigation, suit or administrative proceeding affecting any Loan Party, whether
or not the claim is covered by insurance, and of any suit or administrative
proceeding, which in any such case could reasonably be expected to have a
Material Adverse Effect.

9.5. Material Occurrences. Promptly notify Agent and Term B Agent in writing
upon the occurrence of (a) any Event of Default or Default; (b) any event,
development or circumstance whereby any financial statements or other reports
furnished to Agent fail in any material respect to present fairly, in accordance
with GAAP consistently applied, the financial condition or operating results of
any Loan Party as of the date of such statements; (c) any accumulated retirement
plan funding deficiency which, if such deficiency continued for two plan

 

98



--------------------------------------------------------------------------------

years and was not corrected as provided in Section 4971 of the Code, could
subject any Loan Party to a tax imposed by Section 4971 of the Code; (d) each
and every default by any Loan Party which might result in the acceleration of
the maturity of any Indebtedness in excess of $250,000, including the names and
addresses of the holders of such Indebtedness; and (e) any other development in
the business or affairs of any Loan Party which could reasonably be expected to
have a Material Adverse Effect; in each case describing the nature thereof and
the action Loan Parties propose to take with respect thereto.

9.6. Government Receivables. Notify Agent and Term B Agent promptly if any of
its Receivables arise out of contracts between any Loan Party and the United
States, any state, or any department, agency or instrumentality of any of them
in excess of $100,000.

9.7. Annual Financial Statements. Furnish Agent and Term B Agent within ninety
(90) days after the end of each fiscal year of Borrowing Agent, financial
statements of Borrowers on a Consolidated Basis (and of Borrowers on a
consolidating basis) including, but not limited to, statements of income and
stockholders’ equity and cash flow from the beginning of the current fiscal year
to the end of such fiscal year and the balance sheet as at the end of such
fiscal year, all prepared in accordance with GAAP applied on a basis consistent
with prior practices, and in reasonable detail and reported upon without
qualification by an independent certified public accounting firm selected by
Borrowing Agent and satisfactory to Agent (the “Accountants”). The report of the
Accountants shall be accompanied by a certificate of Borrowing Agent’s Chief
Financial Officer or Chief Executive Officer which shall state that, based on an
examination sufficient to permit him to make an informed statement, no Default
or Event of Default exists, or, if such is not the case, specifying such Default
or Event of Default, its nature, when it occurred, whether it is continuing and
the steps being taken by Loan Parties with respect to such event, and such
certificate shall have appended thereto calculations which set forth Loan
Party’s compliance with the requirements or restrictions imposed by Sections
6.5, 6.6, 6.7, 7.6 and 7.11 hereof.

9.8. Quarterly Financial Statements. Furnish Agent and Term B Agent within
forty-five (45) days after the end of each fiscal quarter, an unaudited balance
sheet of Borrowers on a Consolidated Basis (and of Borrowers on a consolidating
basis) and unaudited statements of income and stockholders’ equity and cash flow
of Borrowers on a Consolidated Basis reflecting results of operations from the
beginning of the fiscal year to the end of such quarter and for such quarter,
prepared on a basis consistent with prior practices and complete and correct in
all material respects, subject to normal and recurring year end adjustments that
individually and in the aggregate are not material to the business of Loan
Parties, it being further understood that the financial statements with respect
to the last quarter of each fiscal year shall be subject to normal accounting
adjustments. The reports shall be accompanied by a certificate signed by the
Chief Financial Officer or Chief Executive Officer of Borrowing Agent, which
shall state that, based on an examination sufficient to permit him to make an
informed statement, no Default or Event of Default exists, or, if such is not
the case, specifying such Default or Event of Default, its nature, when it
occurred, whether it is continuing and the steps being taken by Borrowers with
respect to such default and, such certificate shall have appended thereto
calculations which set forth Borrowers’ compliance with the requirements or
restrictions imposed by Sections 6.5, 6.6, 6.7, 7.6 and 7.11 hereof.

 

99



--------------------------------------------------------------------------------

9.9. Monthly Financial Statements. Furnish Agent and Term B Agent within thirty
(30) days after the end of each month, an unaudited balance sheet of Borrowers
on a Consolidated Basis (and of Borrowers on a consolidating basis) and
unaudited statements of income and stockholders’ equity and cash flow of
Borrowers on a Consolidated Basis, reflecting results of operations from the
beginning of the fiscal year to the end of such month and for such month,
prepared on a basis consistent with prior practices and complete and correct in
all material respects, subject to normal and recurring year end adjustments that
individually and in the aggregate are not material to the business of Borrowers,
it being further understood that the financial statements with respect to the
last month of each fiscal quarter shall be subject to normal accounting
adjustments.

9.10. Other Reports. Furnish Agent and Term B Agent as soon as available, but in
any event within ten (10) days after the issuance thereof, with copies of such
financial statements, reports and returns as any Borrower shall send to its
stockholders.

9.11. Additional Information. Furnish Agent and Term B Agent with such
additional information as Agent or Term B Agent shall reasonably request in
order to enable Agent and Term B Agent to determine whether the terms,
covenants, provisions and conditions of this Agreement and the Notes have been
complied with by Loan Parties including, without limitation and without the
necessity of any request by Agent or Term B Agent, (a) copies of all
environmental audits and reviews, (b) at least ten (10) days prior thereto,
notice of any Loan Party’s opening of any new office or place of business or any
Loan Party’s closing of any existing office or place of business, and
(c) promptly upon any Loan Party’s learning thereof, notice of any labor dispute
to which any Loan Party may become a party, any strikes or walkouts relating to
any of its plants or other facilities, and the expiration of any labor contract
to which any Loan Party is a party or by which any Loan Party is bound.

9.12. Projected Operating Budget. Furnish Agent and Term B Agent, no later than
thirty (30) days after the commencement of each fiscal year of Loan Parties, a
month by month projected operating budget (including a balance sheet, income
statement, statement of cash flow and projected availability schedule) of
Borrowers on a Consolidated Basis (and/or, at the request of Agent or Term B
Agent, on a Borrowing Group by Borrowing Group basis) for such fiscal year, such
projections to be accompanied by a certificate signed by the President or Chief
Financial Officer of Borrowing Agent to the effect that such projections have
been prepared on the basis of sound financial planning practice consistent with
past budgets and financial statements and that such officer has no reason to
question the reasonableness of any material assumptions on which such
projections were prepared, it being understood that actual results may vary from
projected results.

9.13. Variances From Operating Budget. Furnish Agent and Term B Agent,
concurrently with the delivery of the financial statements referred to in
Section 9.9 for each monthly report, all material variances from budgets
submitted by Borrowing Agent pursuant to Section 9.12 and a discussion and
analysis by management with respect to such variances.

9.14. Notice of Suits, Adverse Events. Furnish Agent and Term B Agent with
prompt notice of (i) any lapse or other termination of any Consent issued to any
Loan Party by any

 

100



--------------------------------------------------------------------------------

Governmental Body or any other Person that is material to the operation of any
Loan Party’s business, (ii) any refusal by any Governmental Body or any other
Person to renew or extend any such Consent; and (iii) copies of any periodic or
special reports filed by any Loan Party with any Governmental Body or Person, if
such reports indicate any material adverse change in the business, operations,
affairs or condition of any Loan Party, or if copies thereof are requested by
Lender, and (iv) copies of any material adverse notices and other communications
from any Governmental Body or Person which specifically relate to any Loan
Party.

9.15. ERISA Notices and Requests. Furnish Agent and Term B Agent with prompt
written notice in the event that (i) any Loan Party or any member of the
Controlled Group knows or has reason to know that a Termination Event has
occurred, together with a written statement describing such Termination Event
and the action, if any, which such Loan Party or any member of the Controlled
Group has taken, is taking, or proposes to take with respect thereto and, when
known, any action taken or threatened by the Internal Revenue Service,
Department of Labor or PBGC with respect thereto, (ii) any Loan Party or any
member of the Controlled Group knows or has reason to know that a prohibited
transaction (as defined in Sections 406 of ERISA and 4975 of the Code) has
occurred together with a written statement describing such transaction and the
action which such Loan Party or any member of the Controlled Group has taken, is
taking or proposes to take with respect thereto, (iii) a funding waiver request
has been filed with respect to any Pension Benefit Plan together with all
communications received by any Loan Party or any member of the Controlled Group
with respect to such request, (iv) any material increase in the benefits of any
existing Pension Benefit Plan or the establishment of any new Pension Benefit
Plan or the commencement of contributions to any Pension Benefit Plan to which
any Loan Party or any member of the Controlled Group was not previously
contributing shall occur, (v) any Loan Party or any member of the Controlled
Group shall receive from the PBGC a notice of intention to terminate a Pension
Benefit Plan or to have a trustee appointed to administer a Pension Benefit
Plan, together with copies of each such notice, (vi) any Loan Party or any
member of the Controlled Group shall receive any favorable or unfavorable
determination letter from the Internal Revenue Service regarding the
qualification of a Pension Benefit Plan under Section 401(a) of the Code,
together with copies of each such letter; (vii) any Loan Party or any member of
the Controlled Group shall receive a notice regarding the imposition of
withdrawal liability, together with copies of each such notice; (viii) any Loan
Party or any member of the Controlled Group shall fail to make a required
installment or any other required payment under Section 412 of the Code on or
before the due date for such installment or payment; (ix) any Loan Party or any
member of the Controlled Group knows that (a) a Multiemployer Plan has been
terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan.

9.16. Opening Balance Sheet. Furnish Agent and Term B Agent, as part of the
audited financial statements required to be delivered pursuant to Section 9.7
with respect to the fiscal year ending December 31, 2008, the balance sheet of
Borrowers on a Consolidated Basis updating the Pre-Closing Business Plan, as
defined in the Fourth Restated Loan Agreement, after giving effect to all of the
financial transactions contemplated to have occurred on or about the Acquisition
Closing Date.

 

101



--------------------------------------------------------------------------------

9.17. Additional Documents. Execute and deliver to Agent and Term B Agent, upon
request, such documents and agreements as Agent and/or Term B Agent may, from
time to time, reasonably request to carry out the purposes, terms or conditions
of this Agreement.

 

X. EVENTS OF DEFAULT.

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

10.1. failure by any Loan Party to pay any principal or interest on the
Obligations when due, whether at maturity or by reason of acceleration pursuant
to the terms of this Agreement or by notice of intention to prepay, or by
required prepayment or failure to pay any other liabilities or make any other
payment, fee or charge provided for herein when due or in any Other Document;

10.2. any representation or warranty made or deemed made by any Loan Party in
this Agreement or any Other Document or in any certificate, document or
financial or other statement furnished at any time pursuant to this Agreement or
any Other Document shall prove to have been untrue or misleading in any material
respect on the date when made or deemed to have been made;

10.3. failure by any Loan Party to (i) furnish financial information (excluding
the information described in Sections 9.2, 9.5, 9.7, 9.8, 9.9 and 9.12) within
fifteen (15) days of when due or when requested, (ii) furnish financial
information described in Section 9.9 within five (5) days of when due, or
(iii) permit the inspection of its books or records, in each case, pursuant to
the terms of this Agreement;

10.4. Issuance of a notice of Lien, levy, assessment, injunction or attachment
with respect to an amount in excess of $1,000,000, individually or in the
aggregate, against any Loan Party’s property which is not stayed or lifted
within thirty (30) days;

10.5. except as otherwise provided for in Sections 10.1 and 10.3, and 10.5(ii),
(i) failure of any Loan Party to perform, keep or observe any term, provision,
condition, covenant herein contained, or contained in any other agreement or
arrangement, now or hereafter entered into between any Loan Party and Agent or
any Lender including, without limitation, the Other Documents, or (ii) failure
of any Loan Party to perform, keep or observe any term, provision, condition or
covenant, contained in Sections 4.6, 4.7, 4.9, 6.4 or 9.6 hereof which is not
cured within thirty (30) days from the occurrence of such failure or neglect;

10.6. any judgment or judgments are rendered or judgment liens filed against one
or more Loan Parties for an aggregate amount in excess of $500,000 (or the
Dollar Equivalent thereof with respect to any foreign currency) which within
thirty (30) days of such rendering or filing is not either satisfied, stayed or
discharged of record;

10.7. any Borrower, any Subsidiary of any Borrower, or any Guarantor, shall
(i) apply for, consent to or suffer the appointment of, or the taking of
possession by, a receiver, custodian, trustee, liquidator or similar fiduciary
of itself or of all or a substantial part of its property, (ii)

 

102



--------------------------------------------------------------------------------

make a general assignment for the benefit of creditors, (iii) commence a
voluntary case under any federal, foreign, state or provincial bankruptcy laws
(as now or hereafter in effect), (iv) be adjudicated a bankrupt or insolvent,
(v) file a petition seeking to take advantage of any other law providing for the
relief of debtors, (vi) acquiesce to, or fail to have dismissed, within thirty
(30) days, any petition filed against it in any involuntary case under such
bankruptcy laws, or (vii) take any action for the purpose of effecting any of
the foregoing including, without limitation, the applicable shareholders or
board of directors adopting any resolution to approve any of the foregoing, or
(viii) if a petition is presented or an order made or a resolution passed or any
other steps taken for the winding up or administration of any Borrower, any
Subsidiary of any Borrower or any Guarantor, or if a notice is issued convening
a meeting for the purpose of passing any such resolution (other than for the
purposes of an amalgamation or reconstruction not involving or arising out of
insolvency on terms previously approved in writing by Agent) (provided, however,
that such Event of Default shall be deemed cured if such meeting is adjourned
without the passing of such resolution or the rescheduling of another meeting to
consider such resolution);

10.8. any Borrower, any Subsidiary of a Borrower, or any Guarantor shall admit
in writing its inability, or be generally unable, to pay its debts as they
become due or cease operations of its present business (except to the extent the
cessation of any business is consented to in writing by Agent and all Lenders),
or if the liabilities of any Borrower or any Guarantor shall exceed its assets;

10.9. any Borrower or any Subsidiary of any Borrower incorporated under the laws
of Germany enters into liquidation or is unable to pay its debts as they fall
due (Zahlungsunfähigkeit), commences negotiations with any one or more of its
creditors with a view to the general readjustment or rescheduling of its
indebtedness of or makes a general assignment for the benefit of or a
composition with its creditors or, for any of the reasons set out in §§ 17-19 of
the Insolvenzordnung, any such Subsidiary files for insolvency (Antrag auf
Eröffnung eines Insolvenzverfahrens) or the board of directors of any such
Subsidiary is required by law to file for insolvency or the competent court
takes any of the actions set out in § 21 of the Insolvenzordnung or the
competent court institutes insolvency proceedings against any such member of the
Group (Eröffnung des Insolvenzverfahrens) unless, in case of actions or
insolvency proceedings taken or commenced upon the unjustified request of a
(purported) creditor, such actions and/or proceedings are contested by
appropriate means and discontinued within thirty (30) days;

10.9A Stream Canada:

(i) becomes insolvent, or generally does not or becomes unable to pay its debts
or meet its liabilities as the same become due, or admits in writing its
inability to pay its debts generally, or declares any general moratorium on its
indebtedness, or proposes a compromise or arrangement between it and any class
of its creditors;

(ii) commits an act of bankruptcy under the Bankruptcy and Insolvency Act
(Canada), or makes an assignment of its property for the general benefit of its
creditors under such Act, or makes a proposal (or files a notice of its
intention to do so) under such Act;

 

103



--------------------------------------------------------------------------------

(iii) institutes any proceeding seeking to adjudicate it an insolvent, or
seeking liquidation, dissolution, winding-up, reorganization, compromise,
arrangement, adjustment, protection, moratorium, relief, stay of proceedings of
creditors generally (or any class of creditors), or composition of it or its
debts or any other relief, under any federal, provincial or foreign Law now or
hereafter in effect relating to bankruptcy, winding-up, insolvency,
reorganization, receivership, plans of arrangement or relief or protection of
debtors (including the Bankruptcy and Insolvency Act (Canada), the Companies’
Creditors Arrangement Act (Canada) and any applicable corporations legislation)
or at common law or in equity, or files an answer admitting the material
allegations of a petition filed against it in any such proceeding;

(iv) applies for the appointment of, or the taking of possession by, a receiver,
interim receiver, receiver/manager, sequestrator, conservator, custodian,
administrator, trustee, liquidator or other similar official for it or any
substantial part of its property; or

(v) threatens to do any of the foregoing, or takes any action, corporate or
otherwise, to approve, effect, consent to or authorize any of the actions
described in this Section 10.9A, or otherwise acts in furtherance thereof or
fails to act in a timely and appropriate manner in defense thereof,

10.9B any petition is filed, application made or other proceeding instituted
against or in respect of Stream Canada:

(i) seeking to adjudicate it an insolvent;

(ii) seeking a receiving order against it under the Bankruptcy and Insolvency
Act (Canada);

(iii) seeking liquidation, dissolution, winding-up, reorganization, compromise,
arrangement, adjustment, protection, moratorium, relief, stay of proceedings of
creditors generally (or any class of creditors), or composition of it or its
debts or any other relief under any federal, provincial or foreign Law now or
hereafter in effect relating to bankruptcy, winding-up, insolvency,
reorganization, receivership, plans of arrangement or relief or protection of
debtors (including the Bankruptcy and Insolvency Act (Canada), the Companies’
Creditors Arrangement Act (Canada) and any applicable corporations legislation)
or at common law or in equity; or

(iv) seeking the entry of an order for relief or the appointment of, or the
taking of possession by, a receiver, interim receiver, receiver/manager,
sequestrator, conservator, custodian, administrator, trustee, liquidator or
other similar official for it or any substantial part of its property;

and such petition, application or proceeding continues undismissed, or unstayed
and in effect, for a period of 45 days after the institution thereof, provided
that if an order, decree or judgment is granted or entered (whether or not
entered or subject to appeal) against Stream Canada thereunder in the interim,
such grace period will cease to apply, and provided further that if Stream
Canada files an answer admitting the material allegations of a petition filed
against it in any such proceeding, such grace period will cease to apply;

 

104



--------------------------------------------------------------------------------

10.9C in respect of Stream UK:

(i) a petition is presented or an order made or a resolution passed for winding
up or administration of Stream UK or a notice is issued convening a meeting for
the purpose of passing any such resolution (except for the purposes of an
amalgamation or reconstruction not involving or arising out of insolvency on
terms previously approved in writing by Agent);

(ii) an encumbrancer takes possession of or a receiver or similar agent or
officer is appointed over the whole or any part of the property or assets of
Stream UK or a petition is presented or any other steps are taken for the
appointment of an administrator to Stream UK; or

(iii) if Stream UK is unable to pay its debts within the meaning of Article 103
of the Insolvency (Northern Ireland) Order, 1989.

10.9D in respect of Stream BV and Stream Service BV:

(i) Stream BV or Stream Service BV takes any corporate action or other steps are
taken or legal proceedings are started or threatened against either of them for
their dissolution (“ontbinding”) and liquidation (“vereffening”) or legal
demerger (“juridische splitsing”) involving Stream BV or Stream Service BV or
their assets are placed under administration (“onder bewind gesteld”); or

(ii) Stream BV or Stream Service BV takes any corporate action or any steps are
taken or legal proceedings instituted or threatened against either of them for
their entering into suspension of payments or for bankruptcy or for any
analogous insolvency proceedings under any applicable law or for the appointment
of a receiver or a similar officer of either of them or of any or all of their
assets;

10.10. any Borrower or any Guarantor shall fail to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) with respect to any Indebtedness (other than an Obligation) of such
Persons, singly or in the aggregate equal to or exceeding $500,000 (or the
Dollar Equivalent thereof with respect to any applicable foreign currency); or
any breach, default or event of default shall occur, or any other condition
shall exist under any instrument, agreement or indenture pertaining to any such
Indebtedness, if the effect thereof is to cause an acceleration of such
Indebtedness, or permit the holder(s) of such Indebtedness to then accelerate
the maturity of any such Indebtedness;

10.11. any Lien created hereunder or provided for hereby or under any related
agreement for any reason ceases to be or is not a valid and perfected Lien
having a first priority interest (other than any Permitted Encumbrances which by
operation of law would take priority over Agent’s Liens in the subject
Collateral, it being understood that the Lien described in clause (b) of the
defined term “Permitted Encumbrances” may not take priority over Agent’s Liens
and still constitute a Permitted Encumbrance);

10.12. a default of the obligations of any Borrower under any other agreement to
which it is a party shall occur which results in a Material Adverse Effect;

 

105



--------------------------------------------------------------------------------

10.13. termination or breach, following the expiration of any applicable grace
or cure period of any Other Document executed and delivered to Agent in
connection with the Obligations of any Borrower, or if any Guarantor attempts to
terminate, challenges the validity of, or its liability under, this Agreement,
any such Guaranty or Guaranty Security Agreement or similar agreement;

10.14. any Change of Ownership shall occur;

10.15. any material provision of this Agreement shall, for any reason, cease to
be valid and binding on any Borrower, or any Borrower shall so claim in writing
to Agent;

10.16. (i) any Governmental Body shall (A) revoke, terminate, suspend or
adversely modify any license, permit, patent, trademark or tradename of
Borrower, the continuation of which is material to the continuation of
Borrower’s business, or (B) commence proceedings to suspend, revoke, terminate
or adversely modify any such license, permit, trademark, tradename or patent and
such proceedings shall not be dismissed or discharged within sixty (60) days, or
(C) schedule or conduct a hearing on the renewal of any license, permit,
trademark, tradename or patent necessary for the continuation of Borrower’s
business and the staff of such Governmental Body issues a report recommending
the termination, revocation, suspension or material, adverse modification of
such license, permit, trademark, tradename or patent; (ii) any agreement which
is necessary or material to the operation of Borrower’s business shall be
revoked or terminated and not replaced by a substitute acceptable to Agent
within thirty (30) days after the date of such revocation or termination, and,
with respect to both clauses (i) and (ii), such revocation, proceedings or
termination and non-replacement would reasonably be expected to have a Material
Adverse Effect;

10.17. any portion of the Collateral shall be seized or taken by a Governmental
Body, or any Borrower or the title and rights of any Borrower or any Original
Owner which is the owner of any portion of the Collateral valued in excess of
$1,000,000 shall have become the subject matter of litigation which might
reasonably be expected to result in impairment or loss of the security provided
by this Agreement or the Other Documents;

10.18. an event or condition specified in Sections 7.16 or 9.15 hereof shall
occur or exist with respect to any Plan and, as a result of such event or
condition, together with all other such events or conditions, any Borrower or
any member of the Controlled Group shall incur, or in the opinion of Agent be
reasonably likely to incur, a liability to a Plan or the PBGC (or both) or
which, in the reasonable judgment of Agent, would have a Material Adverse
Effect; or

10.19. the operations of Borrower’s facilities located in (a) Chilliwack,
British Columbia, (b) London, Ontario, (c) Belleville, Ontario, (d) Cape Breton,
Nova Scotia, (e) Londonderry, United Kingdom, (f) Berlin, Germany,
(g) Beaverton, Oregon, (h) Watertown, New York, (i) Tampa, Florida, (j) Eugene,
Oregon or (k) Richardson, Texas are interrupted at any time for more than
thirty-six (36) hours during any period of seven (7) consecutive days, unless
either (x) such business interruption is not reasonably likely to have a
Material Adverse Effect or (y) the applicable Borrower shall (i) be entitled to
receive for such period of interruption, proceeds of business interruption
insurance sufficient to assure that its per diem cash needs during such period
is at least equal to its average per diem cash needs for the

 

106



--------------------------------------------------------------------------------

consecutive three month period immediately preceding the initial date of
interruption (or, at such Borrower’s election, any other consecutive three month
period preceding the initial date of interruption and commencing subsequent to
the Closing Date as then designated by such Borrower) and (ii) receive such
proceeds in the amount described in clause (i) preceding not later than thirty
(30) days following the initial date of any such interruption; provided,
however, that notwithstanding the provisions of clauses (i) and (ii) of this
section, an Event of Default shall be deemed to have occurred if such Borrower
shall be receiving the proceeds of business interruption insurance for a period
of thirty (30) consecutive days.

 

XI. LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

11.1. Rights and Remedies. Upon the occurrence of (i) an Event of Default
pursuant to Section 10.7, all Obligations shall be immediately due and payable
and this Agreement and the obligation of Lenders to make Advances shall be
deemed terminated; and, (ii) any of the other Events of Default and at any time
thereafter (such default not having previously been cured), at the option of
Required Lenders all Obligations shall be immediately due and payable and
Lenders shall have the right to terminate this Agreement and to terminate the
obligation of Lenders to make Advances and (iii) a filing of a petition (or
foreign equivalent) against any Loan Party in any involuntary case under any
state or federal bankruptcy laws, the obligation of Lenders to make Advances
hereunder shall be terminated other than as may be required by an appropriate
order of the bankruptcy court having jurisdiction over Loan Party. Upon the
occurrence of any Event of Default, Agent shall have the right to exercise any
and all other rights and remedies provided for herein, under the Foreign
Security Agreements, under the Uniform Commercial Code and at law or equity
generally, including, without limitation, the right to foreclose the security
interests granted herein and to realize upon any Collateral by any available
judicial procedure and/or to take possession of and sell any or all of the
Collateral with or without judicial process. Agent may enter any of any Loan
Party’s premises or other premises without legal process and without incurring
liability to Loan Parties therefor, and Agent may thereupon, or at any time
thereafter, in its discretion without notice or demand, take the Collateral and
remove the same to such place as Agent may deem advisable and Agent may require
Loan Parties to make the Collateral available to Agent at a convenient place.
With or without having the Collateral at the time or place of sale, Agent may
sell the Collateral, or any part thereof, at public or private sale, at any time
or place, in one or more sales, at such price or prices, and upon such terms,
either for cash, credit or future delivery, as Agent may elect. Except as to
that part of the Collateral which is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, Agent shall
give Loan Parties reasonable notification of such sale or sales, it being agreed
that in all events written notice mailed to Borrowing Agent at least ten
(10) days prior to such sale or sales is reasonable notification. At any public
sale Agent or any Lender may bid for and become the purchaser, and Agent, any
Lender or any other purchaser at any such sale thereafter shall hold the
Collateral sold absolutely free from any claim or right of whatsoever kind,
including any equity of redemption and such right and equity are hereby
expressly waived and released by each Loan Party. In connection with the
exercise of the foregoing remedies, Agent is granted permission to use all of
each Loan Party’s trademarks, trade styles, trade names, patents, patent
applications, licenses, franchises and other proprietary rights which are used
in connection with the collection of each Loan Party’s Receivables. The proceeds
realized from the sale of any Collateral shall be applied in accordance with
Section 11.5. If any deficiency shall arise, Loan Parties shall remain liable to
Agent and Lenders therefor.

 

107



--------------------------------------------------------------------------------

11.2. Agent’s Discretion. Agent shall have the right in its sole discretion to
determine which rights, Liens, security interests or remedies Agent may at any
time pursue, relinquish, subordinate, or modify or to take any other action with
respect thereto and such determination will not in any way modify or affect any
of Agent’s or Lenders’ rights hereunder; provided, however, that this
Section 11.2 shall not apply with respect to any Lien or security interest
granted under any of the German Security Agreements.

11.3. Setoff. In addition to any other rights which Agent or any Lender may have
under applicable law, upon the occurrence of an Event of Default hereunder,
Agent and such Lender shall have a right to apply any Loan Party’s property held
by Agent and such Lender to reduce the Obligations.

11.4. Rights and Remedies not Exclusive. The enumeration of the foregoing rights
and remedies is not intended to be exhaustive and the exercise of any right or
remedy shall not preclude the exercise of any other right or remedies provided
for herein or otherwise provided by law, all of which shall be cumulative and
not alternative.

11.5. Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Agreement to the contrary except for Sections 16.3 and 16.4,
after the occurrence and during the continuance of an Event of Default, all
amounts collected or received by Agent on account of the Obligations or any
other amounts outstanding under any of the Other Documents or in respect of the
Collateral shall be paid over or delivered by Agent as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of Agent and Term B
Agent in connection with enforcing the rights of the Lenders under this
Agreement and the Other Documents and any protective advances made by Agent with
respect to the Collateral under or pursuant to the terms of this Agreement until
paid in full;

SECOND, to payment of any fees owed to Agent until paid in full;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under this Agreement and the
Other Documents or otherwise with respect to the Obligations owing to such
Lender until paid in full;

FOURTH, to the payment of all Swingline Advances (including, without limitation,
accrued fees and interest) until paid in full;

FIFTH, to the payment of all accrued fees and interest on Advances (other than
with respect to the Swingline Advances and the Term B Loans) until paid in full;

SIXTH, to the payment of the outstanding principal amount of the Obligations
(including the payment or cash collateralization of any outstanding Letters of
Credit in an

 

108



--------------------------------------------------------------------------------

amount not to exceed 105% of the undrawn amount of such Letters of Credit),
other than Swingline Advances, the Term B Loans and Swap Contracts, pro rata
according to the applicable Lenders’ Commitment Percentages, until paid in full
(provided that any payment of Revolving Advances pursuant to this clause “SIXTH”
shall result in the concurrent reduction of the Maximum Revolving Advance Amount
and, in the event of the payment of Revolving Advances made to (a) US Borrowers,
the Maximum US Revolving Advance Amount, (a) Foreign Borrowers, the Maximum
Foreign Revolving Advance Amount, each on a dollar-for-dollar basis);

SEVENTH, to the payment of the outstanding principal amount of the Permitted
Swap Obligations consisting of liabilities under Swap Contracts up to the amount
of the Swap Reserve;

EIGHTH, to the payment of all accrued fees and interest on the Term B Loans owed
to Term B Lender until paid in full;

NINTH, to the outstanding principal amount of the Term B Loans owed to Term B
Lender until paid in full;

TENTH, to the payment of the outstanding principal amount of the Obligations
consisting of liabilities under Swap Contracts to the extent not repaid pursuant
to clause “SEVENTH” above until paid in full;

ELEVENTH, to all other Obligations and other obligations which shall have become
due and payable under the Other Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “TENTH” above;

TWELFTH, to the payment of the surplus, if any, to Borrowing Agent on behalf of
the applicable Borrower or whoever else may be lawfully entitled to receive such
surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Revolving Lenders shall receive (so long
as it is not a Defaulting Lender) an amount equal to its pro rata share (based
on the proportion that the then outstanding Advances (excluding Term B Loans)
held by such Lender bears to the aggregate then outstanding Advances (excluding
Term B Loans)) of amounts available to be applied pursuant to clauses “THIRD”,
“FIFTH”, “SIXTH”, “SEVENTH”, “TENTH” and “ELEVENTH” above; (iii) each of the
Term B Lenders shall receive an amount equal to its pro rata share (based on the
proportion that the then outstanding Term B Loans held by such Term B Lender
bears to the aggregate then outstanding Term B Loans) of amounts available to be
applied pursuant to clauses “EIGHTH” and “NINTH” above; and (iv) to the extent
that any amounts available for distribution pursuant to clause “SIXTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by Agent in a cash collateral account and applied
(A) first, to reimburse the Issuer from time to time for any drawings under such
Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “SIXTH”,
“SEVENTH”, “EIGHTH”, “NINTH”, “TENTH” and “ELEVENTH” above in the manner
provided in this Section 11.5.

 

109



--------------------------------------------------------------------------------

For purposes of the foregoing, (other than clause “ELEVENTH”), “paid in full”
means payment in cash of all amounts owing under this Agreement and the Other
Documents according to the terms thereof (other than CIR Obligations), including
loan fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not same
would be or is allowed or disallowed in whole or in part in any Insolvency
Proceeding, except to the extent that default or overdue interest (but not any
other interest) and loan fees, each arising from or related to a default, are
disallowed in any Insolvency Proceeding; provided, however, that for the
purposes of clause “ELEVENTH”, “paid in full” means payment in cash of all
amounts owing under this Agreement and the Other Documents (other than CIR
Obligations) according to the terms thereof, including loan fees, service fees,
professional fees, interest (and specifically including interest accrued after
the commencement of any Insolvency Proceeding), default interest, interest on
interest, and expense reimbursements, whether or not the same would be or is
allowed or disallowed in whole or in part in any Insolvency Proceeding.

 

XII. WAIVERS AND JUDICIAL PROCEEDINGS.

12.1. Waiver of Notice. Each Loan Party hereby waives notice of non-payment of
any of the Receivables, demand, presentment, protest and notice thereof with
respect to any and all instruments, notice of acceptance hereof, notice of loans
or advances made, credit extended, Collateral received or delivered, or any
other action taken in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein.

12.2. Delay. No delay or omission on Agent’s or any Lender’s part in exercising
any right, remedy or option shall operate as a waiver of such or any other
right, remedy or option or of any default.

12.3. Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(A) ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

110



--------------------------------------------------------------------------------

XIII. EFFECTIVE DATE AND TERMINATION.

13.1. Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Loan Party,
Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until July 30, 2011 (the “Term”) unless sooner
terminated as herein provided. Borrowers may terminate this Agreement at any
time upon fifteen (15) days’ prior written notice upon payment in full of the
Obligations (other than CIR Obligations) subject to payment by Borrowers of any
amounts (including reasonable attorneys’ fees) payable to Agent for preparation
of pay-off letter and related documentation) upon payment in full of the
Obligations (other than CIR Obligations).

13.2. Termination. The termination of the Agreement shall not affect any Loan
Party’s, Agent’s or any Lender’s rights, or any of the Obligations having their
inception prior to the effective date of such termination, and the provisions
hereof shall continue to be fully operative until all transactions entered into,
rights or interests created or Obligations have been fully disposed of,
concluded or liquidated. The security interests, Liens and rights granted to
Agent and Lenders hereunder and the financing statements filed hereunder shall
continue in full force and effect, notwithstanding the termination of this
Agreement or the fact that Borrowers’ Account may from time to time be
temporarily in a zero or credit position, until all of the Obligations (other
than CIR Obligations) of each Borrower have been paid or performed in full in
connection with the termination of this Agreement or each Loan Party has
furnished Agent and Lenders with an indemnification satisfactory to Agent and
Lenders with respect thereto. Accordingly, each Loan Party waives any rights
which it may have under the Uniform Commercial Code to demand the filing of
termination statements with respect to the Collateral, and Agent shall not be
required to send such termination statements to each Loan Party, or to file them
with any filing office, unless and until this Agreement shall have been
terminated in accordance with its terms and all Obligations (other than CIR
Obligations) paid in full in immediately available funds. All representations,
warranties, covenants, waivers and agreements contained herein shall survive
termination hereof until all Obligations (other than CIR Obligations) are paid
or performed in full.

 

XIV. REGARDING AGENT.

14.1. Appointment. Each Lender hereby designates PNC to act as Agent for such
Lender under this Agreement and the Other Documents. Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in
Section 3.3 and in the Fee Letter), charges and collections (without giving
effect to any collection days) received pursuant to this Agreement, for the
ratable benefit of Lenders. Agent may perform any of its duties hereunder by or
through its agents or employees. As to any matters not expressly provided for by
this Agreement (including without limitation, collection of the Notes) Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding; provided, however,

 

111



--------------------------------------------------------------------------------

that Agent shall not be required to take any action which exposes Agent to
liability or which is contrary to this Agreement or the Other Documents or
applicable law unless Agent is furnished with an indemnification reasonably
satisfactory to Agent with respect thereto.

14.2. Nature of Duties. Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the Other Documents. Neither
Agent nor any of its officers, directors, employees or agents shall be
(i) liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct, or (ii) responsible in any manner for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement, or in any of the Other Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any of the
Other Documents or for the value, validity, effectiveness, genuineness, due
execution, enforceability or sufficiency of this Agreement, or any of the Other
Documents or for any failure of any Loan Party to perform its obligations
hereunder. Agent shall not be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any of the Other Documents, or
to inspect the properties, books or records of any Loan Party. The duties of
Agent as respects the Advances to Borrowers shall be mechanical and
administrative in nature; Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender; and nothing in this Agreement,
expressed or implied, is intended to or shall be so construed as to impose upon
Agent any obligations in respect of this Agreement except as expressly set forth
herein.

14.3. Lack of Reliance on Agent and Resignation. Independently and without
reliance upon Agent or any other Lender, each Lender has made and shall continue
to make (i) its own independent investigation of the financial condition and
affairs of each Loan Party in connection with the making and the continuance of
the Advances hereunder and the taking or not taking of any action in connection
herewith, and (ii) its own appraisal of the creditworthiness of each Loan Party.
Agent shall have no duty or responsibility, either initially or on a continuing
basis, to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before making of the Advances or at
any time or times thereafter except as shall be provided by any Loan Party
pursuant to the terms hereof. Agent shall not be responsible to any Lender for
any recitals, statements, information, representations or warranties herein or
in any agreement, document, certificate or a statement delivered in connection
with or for the execution, effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Agreement or any Other Document, or of the
financial condition of any Loan Party, or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement, the Note, the Other Documents or the financial
condition of Loan Party, or the existence of any Event of Default or any
Default.

Agent (a) may resign on sixty (60) days’ written notice (or such shorter notice
period as the Required Lenders then permit) to each of Term B Agent, Lenders and
Borrowing Agent and (b) must resign effective upon the consummation of an
assignment by PNC of all of its interests as a Lender to Term B Lenders pursuant
to the exercise by Term B Lenders of a “buy-out” option, and upon such
resignation in either event, Required Lenders will promptly

 

112



--------------------------------------------------------------------------------

designate a successor Agent, provided that, in the absence of an Event of
Default, such successor Agent shall be reasonably satisfactory to Borrowers. Any
resignation by PNC as Agent pursuant to this Section 14.3 shall also constitute
its resignation as Swingline Lender.

Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent. After any Agent’s resignation as Agent, the provisions of this Article
XIV shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement. The parties hereto acknowledge and
agree that, for purposes of the Dutch Security Agreements, any resignation by
Agent is not effective until its contractual relationship under the Parallel
Debt Foreign and the Parallel Debt US, including all its rights and obligations
thereunder, is transferred to the successor Agent. Agent will reasonably
cooperate in assigning its rights and obligations under the Parallel Debt
Foreign and the Parallel Debt US to the successor Agent and will reasonably
cooperate in transferring all rights under the Dutch Security Agreements to the
successor Agent.

14.4. Certain Rights of Agent. If Agent shall request instructions from Lenders
with respect to any act or action (including failure to act) in connection with
this Agreement or any Other Document, Agent shall be entitled to refrain from
such act or taking such action unless and until Agent shall have received
instructions from the Required Lenders; and Agent shall not incur liability to
any Person by reason of so refraining. Without limiting the foregoing, Lenders
shall not have any right of action whatsoever against Agent as a result of its
acting or refraining from acting hereunder in accordance with the instructions
of the Required Lenders.

14.5. Reliance. Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, statement, certificate,
telex, teletype or telecopier message, cablegram, order or other document or
telephone message believed by it to be genuine and correct and to have been
signed, sent or made by the proper person or entity, and, with respect to all
legal matters pertaining to this Agreement and the Other Documents and its
duties hereunder, upon advice of counsel selected by it. Agent may employ agents
and attorneys-in-fact and shall not be liable for the default or misconduct of
any such agents or attorneys-in-fact selected by Agent with reasonable care.

14.6. Notice of Default. Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder or under the
Other Documents, unless Agent has received written notice from a Lender or a
Borrower referring to this Agreement or the Other Documents, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that Agent receives such a notice, Agent shall give
notice thereof to Lenders. Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided, that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of Lenders.

 

113



--------------------------------------------------------------------------------

14.7. Indemnification. To the extent Agent is not reimbursed and indemnified by
Borrowers, each Lender will reimburse and indemnify Agent in proportion to its
respective portion of the Advances (or, if no Advances are outstanding,
according to its Collective Commitment Percentage), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against Agent in performing its duties
hereunder, or in any way relating to or arising out of this Agreement or any
Other Document; provided that, Lenders shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from Agent’s gross (not mere)
negligence or willful misconduct.

14.8. Agent in its Individual Capacity. With respect to the obligation of Agent
to lend under this Agreement, the Advances made by it shall have the same rights
and powers hereunder as any other Lender and as if it were not performing the
duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include Agent in its
individual capacity as a Lender. Agent may engage in business with any Loan
Party as if it were not performing the duties specified herein, and may accept
fees and other consideration from any Loan Party for services in connection with
this Agreement or otherwise without having to account for the same to Lenders.

14.9. Delivery of Documents. When and to the extent Agent receives each
Borrowing Base Certificate required under Section 9.2 and financial statements
required under Sections 9.7, 9.8, 9.9, 9.12 and 9.13, from any Borrower pursuant
to the terms of this Agreement, Agent will promptly furnish such documents and
information to Lenders, which shall include by electronic or web-site posting
means.

14.10. Borrowers’ Undertaking to Agent. Without prejudice to their respective
obligations to Lenders under the other provisions of this Agreement, each
Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid. Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Borrower’s obligations to make payments for the account of
Lenders or the relevant one or more of them pursuant to this Agreement.

14.11. No Reliance on Agent’s Customer Identification. Each Lender acknowledges
and agrees that neither such Lender, nor any of its Affiliates, participants or
assignees, may rely on Agent to carry out such Lender’s, Affiliate’s,
participant’s or assignee’s customer identification program, or other
obligations required or imposed under or pursuant to the USA Patriot Act or the
regulations thereunder, including the regulations contained in 31 CFR 103.121
(as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any of the Loan Parties, their Affiliates or
their agents, this Agreement, the Other Documents or the transactions hereunder
or contemplated hereby: (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other Laws.

 

114



--------------------------------------------------------------------------------

14.12. Appointment of Term B Agent; Term B Agent Provisions. Each Term B Lender
hereby designates SCC to act as Term B Agent for such Term B Lender under this
Agreement and the Other Documents. Each Term B Lender hereby irrevocably
authorizes Term B Agent to take such action on its behalf under the provisions
of this Agreement and the Other Documents and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of Term B Agent by the terms hereof. Term B Agent and each Term B
Lender acknowledge and agree that all terms and provisions set forth in this
Article XIV pertaining to Agent shall apply equally to Term B Agent as if it was
the “Agent” hereunder.

14.13. Documentation Agent. The parties hereto acknowledge that the
Documentation Agent hold such title in name only, and that such title confers no
additional rights or obligations relative to those conferred on any Lender
hereunder. Without limiting the generality of the foregoing sentence, the use of
the term “agent” herein and in the Other Documents with reference to any agent
other than Agent and Term B Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

 

XV. GUARANTEE.

15.1. Guaranty. Subject to the limitations set forth in Sections 16.3 and 16.4,
each Guarantor hereby unconditionally guarantees, as a primary obligor and not
merely as a surety, jointly and severally with each other Guarantor when and as
due, whether at maturity, by acceleration, by notice of prepayment or otherwise,
the due and punctual performance of all Obligations. Each payment made by any
Guarantor pursuant to this Guarantee shall be made in lawful money of the United
States in immediately available funds, (a) without set-off or counterclaim and
(b) free and clear of and without deduction or withholding for or on account of
any present and future taxes, levies, imposts, stamp taxes, duties, charges to
tax, fees, deductions, withholdings and any conditions or restrictions resulting
in charges to tax and all penalties, interest and other payments on or in
respect thereof (except for charges based on the overall net income of Agent or
a Lender) (“Tax” or “Taxes”) unless the applicable Guarantor is compelled by law
to make payment subject to such Taxes.

15.2. Intentionally Omitted.

15.3. Waivers. Each Guarantor hereby absolutely, unconditionally and irrevocably
waives (i) promptness, diligence, notice of acceptance, notice of presentment of
payment and any other notice hereunder, (ii) demand of payment, protest, notice
of dishonor or nonpayment, notice of the present and future amount of the
Obligations and any other notice with respect to the Obligations, (iii) any
requirement that Agent or any Lender protect, secure, perfect or insure any
security interest or Lien or any property subject thereto or exhaust any right
or take any action against any other Loan Party, or any Person or any
Collateral, (iv) any other action, event or precondition to the enforcement
hereof or the performance by each such Guarantor of the Obligations, (v) all
suretyship defenses and (vi) any defense arising by any lack of capacity or
authority or any other defense of any Loan Party or any notice, demand or
defense by reason of cessation from any cause of Obligations other than payment
and performance in full of the Obligations by the Loan Parties and any defense
that any other guarantee or security was or was to be obtained by Agent.

 

115



--------------------------------------------------------------------------------

15.4. No Defense. No invalidity, irregularity, voidableness, voidness or
unenforceability of this Agreement or any Other Document or any other agreement
or instrument relating thereto, or of all or any part of the Obligations or of
any collateral security therefor shall affect, impair or be a defense hereunder.

15.5. Guaranty of Payment. The Guaranty hereunder is one of payment and
performance, not collection, and the obligations of each Guarantor hereunder are
independent of the Obligations of the other Loan Parties, and a separate action
or actions may be brought and prosecuted against any Guarantor to enforce the
terms and conditions of this Article XV, irrespective of whether any action is
brought against any other Loan Party or other Persons or whether any other Loan
Party or other Persons are joined in any such action or actions. Each Guarantor
waives any right to require that any resort be had by Agent or any Lender to any
security held for payment of the Obligations or to any balance of any deposit
account or credit on the books of any Agent or any Lender in favor of any Loan
Party or any other Person. No election to proceed in one form of action or
proceedings, or against any Person, or on any Obligations, shall constitute a
waiver of Agent’s right to proceed in any other form of action or proceeding or
against any other Person unless Agent has expressed any such right in writing.
Without limiting the generality of the foregoing, no action or proceeding by
Agent against any Loan Party under any document evidencing or securing
indebtedness of any Loan Party to Agent shall diminish the liability of any
Guarantor hereunder, except to the extent Agent receives actual payment on
account of Obligations by such action or proceeding, notwithstanding the effect
of any such election, action or proceeding upon the right of subrogation of any
Guarantor in respect of any Loan Party.

15.6. Indemnity. Subject to the limitations set forth in Sections 16.3 and 16.4,
as an original and independent obligation under this Agreement, each Guarantor
shall (a) indemnify Agent, Term B Agent and each of the Lenders (and their
respective officers, directors, Affiliates, employees and agents) and keep
Agent, Term B Agent and each of the Lenders (and their respective officers,
directors, Affiliates, employees and agents) indemnified against all costs,
losses, expenses and liabilities of whatever kind resulting from the failure by
any party to make due and punctual payment of any of the Obligations or
resulting from any of the Obligations being or becoming void, voidable,
unenforceable or ineffective against any Borrower (including, but without
limitation, all legal and other costs, charges and expenses incurred by Agent,
Term B Agent and each of the Lenders (and their respective officers, directors,
Affiliates, employees and agents), or any of them in connection with preserving
or enforcing, or attempting to preserve or enforce, its rights under this
Agreement); and (b) pay on demand the amount of such costs, losses, expenses and
liabilities whether or not Agent, Term B Agent or any of the Lenders have
attempted to enforce any rights against Borrower or any other Person or
otherwise, except to the extent that any of the foregoing arises out of (a) the
gross negligence or willful misconduct of the party being indemnified as
mutually agreed in writing by the party being indemnified and Guarantor, or as
determined by a final nonappealable judgment of a court of competent
jurisdiction, or (b) the breach by Agent, Term B Agent or any Lender of any of
its obligations under this Agreement or any Other Document, as determined by a
final nonappealable judgment of a court of competent jurisdiction.

 

116



--------------------------------------------------------------------------------

15.7. Liabilities Absolute. Subject to the limitations set forth in Sections
16.3 and 16.4, the liability of each Guarantor hereunder shall be absolute,
unlimited and unconditional and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason, including,
without limitation, any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any claim, defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of any other Obligation or otherwise. Without
limiting the generality of the foregoing, the obligations of each Guarantor
shall not be discharged or impaired, released, limited or otherwise affected by:

(i) any change in the manner, place or terms of payment or performance, and/or
any change or extension of the time of payment or performance of, release,
renewal or alteration of, or any new agreements relating to any Obligation, any
security therefor, or any liability incurred directly or indirectly in respect
thereof, or any rescission of, or amendment, waiver or other modification of, or
any consent to departure from, this Agreement or any Other Document, including
any increase in the Obligations resulting from the extension of additional
credit to any Borrower or otherwise;

(ii) any sale, exchange, release, surrender, loss, abandonment, realization upon
any property by whomsoever at any time pledged or mortgaged to secure, or
howsoever securing, all or any of the Obligations, and/or any offset there
against, or failure to perfect, or continue the perfection of, any Lien in any
such property, or delay in the perfection of any such Lien, or any amendment or
waiver of or consent to departure from any other guaranty for all or any of the
Obligations;

(iii) the failure of Agent, Term B Agent or any Lender to assert any claim or
demand or to enforce any right or remedy against any Borrower or any other Loan
Party or any other Person under the provisions of this Agreement or any Other
Document or any other document or instrument executed and delivered in
connection herewith or therewith;

(iv) any settlement or compromise of any Obligation, any security therefor or
any liability (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and any subordination of the payment of all or any
part thereof to the payment of any obligation (whether due or not) of any Loan
Party to creditors of any Loan Party other than any other Loan Party;

(v) any manner of application of Collateral, or proceeds thereof, to all or any
of the Obligations, or any manner of sale or other disposition of any Collateral
for all or any of the Obligations or any other assets of any Loan Party; and

 

117



--------------------------------------------------------------------------------

(vi) any other agreements or circumstance of any nature whatsoever that may or
might in any manner or to any extent vary the risk of any Guarantor, or that
might otherwise at law or in equity constitute a defense available to, or a
discharge of, the Guaranty hereunder and/or the obligations of any Guarantor, or
a defense to, or discharge of, any Loan Party or any other Person or party
hereto or the Obligations or otherwise with respect to the Advances, Letters of
Credit or other financial accommodations to any Borrower pursuant to this
Agreement and/or the Other Documents.

15.8. Waiver of Notice. Agent shall have the right to do any of the above
without notice to or the consent of any Guarantor and each Guarantor expressly
waives any right to notice of, consent to, knowledge of and participation in any
agreements relating to any of the above or any other present or future event
relating to Obligations whether under this Agreement or otherwise or any right
to challenge or question any of the above and waives any defenses of such
Guarantor which might arise as a result of such actions.

15.9. Agent’s Discretion. Agent may at any time and from time to time (whether
prior to or after the revocation or termination of this Agreement) without the
consent of, or notice to, any Guarantor, and without incurring responsibility to
any Guarantor or impairing or releasing the Obligations, apply any sums by
whomsoever paid or howsoever realized to any Obligations regardless of what
Obligations remain unpaid.

15.10. Reinstatement.

(a) The Guaranty provisions herein contained shall continue to be effective or
be reinstated, as the case may be, if claim is ever made upon Agent, Term B
Agent or any Lender for repayment or recovery of any amount or amounts received
by such Person in payment or on account of any of the Obligations and such
Person repays all or part of said amount for any reason whatsoever, including,
without limitation, by reason of any judgment, decree or order of any court or
administrative body having jurisdiction over such Person or the respective
property of each, or any settlement or compromise of any claim effected by such
Person with any such claimant (including any Loan Party); and in such event each
Guarantor hereby agrees that any such judgment, decree, order, settlement or
compromise or other circumstances shall be binding upon such Guarantor,
notwithstanding any revocation hereof or the cancellation of any note or other
instrument evidencing any Obligation, and each Guarantor shall be and remain
liable to Agent, Term B Agent and/or Lenders for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by such Person(s).

(b) Agent shall not be required to marshal any assets in favor of any Guarantor,
or against or in payment of Obligations.

(c) No Guarantor shall be entitled to claim against any present or future
security held by Agent from any Person for Obligations in priority to or equally
with any claim of Agent, or assert any claim for any liability of any Loan Party
to any Guarantor in priority to or equally with claims of Agent for Obligations,
and no Guarantor shall be entitled to compete with Agent with respect to, or to
advance any equal or prior claim to any security held by Agent for Obligations.

 

118



--------------------------------------------------------------------------------

(d) If any Loan Party makes any payment to Agent, which payment is wholly or
partly subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to any Person under any federal or provincial
statute or at common law or under equitable principles, then to the extent of
such payment, the Obligation intended to be paid shall be revived and continued
in full force and effect as if the payment had not been made, and the resulting
revived Obligation shall continue to be guaranteed, uninterrupted, by each
Guarantor hereunder.

(e) Except to the extent expressly permitted by Sections 7.7 and 7.17 hereof,
all present and future monies payable by any Loan Party to any Guarantor,
whether arising out of a right of subrogation or otherwise, are assigned to
Agent for its benefit and for the ratable benefit of Lenders as security for
such Guarantor’s liability to Agent and Lenders hereunder and are postponed and
subordinated to Agent’s prior right to payment in full of Obligations. Except to
the extent prohibited otherwise by this Agreement, or expressly permitted by
Sections 7.7 and 7.17 hereof, all monies received by any Guarantor from any Loan
Party shall be held by such Guarantor as agent and trustee for Agent. This
assignment, postponement and subordination shall only terminate when the
Obligations (other than CIR Obligations) are paid in full in cash and this
Agreement is irrevocably terminated.

(f) Each Loan Party acknowledges this assignment, postponement and subordination
and, except as otherwise set forth herein, agrees to make no payments to any
Guarantor without the prior written consent of Agent. Each Loan Party agrees to
give full effect to the provisions hereof.

15.11. Action Upon Event of Default. Upon the occurrence and during the
continuance of any Event of Default, Agent may and upon written request of the
Required Lenders shall, without notice to or demand upon any Loan Party or any
other Person, declare any obligations of such Guarantor hereunder immediately
due and payable, and shall be entitled to enforce the obligations of each
Guarantor. Subject to the limitations set forth in Sections 16.3 and 16.4, upon
such declaration by Agent, Agent and Lenders are hereby authorized at any time
and from time to time to set off and apply any and all deposits (general or
special, time or demand, provisions or final) at any time held and other
indebtedness at any time owing by Agent or Lenders to or for the credit or the
account of any Guarantor against any and all of the obligations of each
Guarantor now or hereafter existing hereunder, whether or not Agent or Lenders
shall have made any demand hereunder against any other Loan Party and although
such obligations may be contingent and unmatured. The rights of Agent and
Lenders hereunder are in addition to other rights and remedies (including other
rights of set-off) which Agent and Lenders may have. Upon such declaration by
Agent, with respect to any claims (other than those claims referred to in the
immediately preceding paragraph) of any Guarantor against any Loan Party (the
“Claims”), Agent shall have the full right on the part of Agent in its own name
or in the name of such Guarantor to collect and enforce such Claims by legal
action, proof of debt in bankruptcy or other liquidation proceedings, vote in
any proceeding for the arrangement of debts at any time proposed, or otherwise,
Agent and each of its officers being hereby irrevocably constituted
attorneys-in-fact for each Guarantor for the purpose of such enforcement and for
the purpose of endorsing in the name of each Guarantor any instrument for the
payment of money. Each Guarantor will receive as trustee for Agent and will pay
to Agent forthwith upon receipt thereof

 

119



--------------------------------------------------------------------------------

any amounts which such Guarantor may receive from any Loan Party on account of
the Claims. Each Guarantor agrees that at no time hereafter will any of the
Claims be represented by any notes, other negotiable instruments or writings,
except and in such event they shall either be made payable to Agent, or if
payable to any Guarantor, shall forthwith be endorsed by such Guarantor to
Agent. Each Guarantor agrees that no payment on account of the Claims or any
security interest therein shall be created, received, accepted or retained
during the continuance of any Event of Default nor shall any financing statement
be filed with respect thereto by any Guarantor.

15.12. Statute of Limitations. Any acknowledgment or new promise, whether by
payment of principal or interest or otherwise and whether by any Loan Party or
others (including any Lenders) with respect to any of the Obligations shall, if
the statute of limitations in favor of any Guarantor against Agent or Lenders
shall have commenced to run, toll the running of such statute of limitations
and, if the period of such statute of limitations shall have expired, prevent
the operation of such statute of limitations.

15.13. Interest. All amounts due, owing and unpaid from time to time by any
Guarantor hereunder shall bear interest from and after the due date for payment
thereof at the interest rate per annum then chargeable with respect to Domestic
Rate Loans constituting Revolving Advances.

15.14. Guarantor’s Investigation. Each Guarantor acknowledges receipt of a copy
of each of this Agreement and the Other Documents. Each Guarantor has made an
independent investigation of the Loan Parties and of the financial condition of
the Loan Parties. Neither Agent nor any Lender has made and neither Agent nor
any Lender does make any representations or warranties as to the income,
expense, operation, finances or any other matter or thing affecting any Loan
Party nor has Agent or any Lender made any representations or warranties as to
the amount or nature of the Obligations of any Loan Party to which this Article
XV applies as specifically herein set forth, nor has Agent or any Lender or any
officer, agent or employee of Agent or any Lender or any representative thereof,
made any other oral representations, agreements or commitments of any kind or
nature, and each Guarantor hereby expressly acknowledges that no such
representations or warranties have been made and such Guarantor expressly
disclaims reliance on any such representations or warranties.

15.15. Termination. The provisions of this Article XV shall remain in effect
until the indefeasible payment in full in cash of all Obligations (other than
CIR Obligations) and irrevocable termination of this Agreement.

 

XVI. BORROWING AGENCY.

16.1. Borrowing Agency Provisions; Several Nature of Foreign Borrowers.

(a) Each Borrower hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to borrow, sign and endorse notes, and
execute and deliver all instruments, documents, writings and further assurances
now or hereafter required hereunder, on behalf of such Borrower or Borrowers,
and hereby authorizes Agent to pay over or credit all loan proceeds hereunder in
accordance with the request of Borrowing Agent.

 

120



--------------------------------------------------------------------------------

(b) The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request. None of Agent, any Issuer or
any Lender shall incur liability to Borrowers as a result thereof. To induce
Agent and Lenders to do so and in consideration thereof, each Borrower hereby
indemnifies Agent, each Issuer and each Lender and holds Agent, each Issuer and
each Lender harmless from and against any and all liabilities, expenses, losses,
damages and claims of damage or injury asserted against Agent, any Issuer or any
Lender by any Person arising from or incurred by reason of the handling of the
financing arrangements of Borrowers as provided herein, reliance by Agent, any
Lender or any Issuer on any request or instruction from Borrowing Agent or any
other action taken by Agent, any Lender or any Issuer with respect to this
Section 16.1 except due to willful misconduct or gross (not mere) negligence by
the indemnified party.

(c) Subject to the provisions of Sections 16.3 and 16.4, all Obligations shall
be joint and several, and each Borrower shall make payment upon the maturity of
the Obligations by acceleration or otherwise, and such obligation and liability
on the part of each Borrower shall in no way be affected by any extensions,
renewals and forbearance granted by Agent or any Lender to any Loan Party,
failure of Agent or any Lender to give any Borrower notice of borrowing or any
other notice, any failure of Agent or any Lender to pursue or preserve its
rights against any Loan Party, the release by Agent or any Lender of any
Collateral now or thereafter acquired from any Loan Party, and such agreement by
each Loan Party to pay upon any notice issued pursuant thereto is unconditional
and unaffected by prior recourse by Agent or any Lender to the other Loan
Parties or any Collateral for such Loan Party’s Obligations or the lack thereof.

16.2. Waivers. Each Loan Party expressly waives any and all rights of
subrogation, reimbursement, indemnity, exoneration, contribution of any other
claim which such Loan Party may now or hereafter have against the other Loan
Parties or other Person directly or contingently liable for the Obligations
hereunder, or against or with respect to the other Loan Parties’ property
(including, without limitation, any property which is Collateral for the
Obligations), arising from the existence or performance of this Agreement, until
termination of this Agreement and repayment in full of the Obligations (other
than CIR Obligations). Each Loan Party hereby waives all suretyship defenses.
Each Borrower hereby agrees that the other waiver provisions applicable to each
Guarantor under the provisions of Article 15 of this Agreement, shall be
applicable to each Borrower, as if each Borrower were also a Guarantor.

16.3. Limitation on Liability of Foreign Borrowers. It is the intent of the
parties and the parties hereby agree that, notwithstanding any provision of this
Agreement or any Other Documents, Foreign Borrowers shall not be liable for any
US Obligations, the present and future assets of Foreign Borrowers shall not be
subject to any Charges, claim or action by Agent or the Lenders to satisfy any
US Obligations and neither Agent nor the Lenders shall have any recourse under
this Agreement or any Other Documents against any Foreign Borrower or its assets
in respect of any US Obligations. All amounts paid by Foreign Borrowers and all
value derived from its assets shall be applied only to Obligations of Foreign
Borrowers. As and when the Obligations owing in respect of Term Loan B-Foreign
and the Revolving Advances due and owing from any Foreign Borrower have been
reduced to zero, and the agreement of Agent and Lenders to make any further
Revolving Advances to any Foreign Borrower shall have

 

121



--------------------------------------------------------------------------------

irrevocably terminated, then Foreign Borrowers shall cease to be Borrowers and
shall be entitled to be released and discharged from all obligations under this
Agreement and the Other Documents, Agent and Lenders shall have no further claim
against any Foreign Borrower or its assets and all provisions of this Agreement
that relate to Foreign Borrowers, other than provisions which apply generally to
Subsidiaries or Foreign Subsidiaries shall cease to have further force and
effect. Any references in this Agreement or in any Other Documents to specific
statutes or to governmental agencies of the United States of America (including,
without limitation, the reference to the National Labor Relations Board in
Section 5.14(b)(ii)), shall be, when applied to any Foreign Borrower, deemed to
refer to the applicable provisions or governmental agencies of Canada, Northern
Ireland or Germany, as the case may be, if any, provided, however, that Sections
5.25, 7.16, 7.18 and 9.15 shall be inapplicable to Foreign Borrowers. Any
reference in a financial covenant or otherwise to any Dollar figure shall be
deemed, when applied to Stream Canada, Stream UK, Stream BV, Stream Service BV
or Stream Germany, to refer to the Dollar Equivalent of the applicable foreign
currency.

16.4. Limitation on Liability of Stream Germany.

(a) Notwithstanding any other provision of this Agreement to the contrary the
parties hereto agree that if and to the extent that (i) any guaranty, indemnity
and/or security granted by Stream Germany and/or (ii) any joint and several
liability assumed in respect of the Obligations of any Borrower by Stream
Germany under this Agreement (together, the “Stream Germany Security”) is
enforced against Stream Germany with respect to Obligations of a direct or
indirect shareholder of Stream Germany or a subsidiary of such shareholder which
is an affiliated company (verbundenes Unternehmen) within the meaning of § 15 of
the German Stock Corporation Act (Aktiengesetz), the right to enforce the Stream
Germany Security against Stream Germany shall be limited to its net assets
(Nettovermögen) if otherwise the enforcement of the Stream Germany Security
would result in a breach of sections 30 et seq. of the German Limited Liability
Company Act (Gesetz betreffend die Gesellschaft mit beschränkter Haftung –
GmbHG).

(b) The net assets within the meaning of Section 16.4(a) above shall be the
total assets of Stream Germany, calculated as the sum of the balance sheet
positions shown under § 266 (2) A, B and C of the German Commercial Code
(Handelsgesetzbuch), less the sum of the liabilities shown under balance sheet
positions pursuant to § 266 (3) B, C and D of the German Commercial Code and the
registered share capital (Stammkapital).

(c) The amount that may be enforced under the Stream Germany Security shall be
reduced to the extent and up to the amount with respect to which Stream Germany
demonstrates upon receiving a request for payment from Agent and/or any Lender
that the enforcement of the Stream Germany Security would exceed the limits
provided for under this Section 16.4, provided that Stream Germany shall upon
request of Agent and/or any Lender within a period of twenty (20) Business Days
from receipt of such request deliver a confirmation of its auditors addressed to
Agent and/or any of the Lenders with respect to the amounts stated as its net
assets calculated pursuant to this Section 16.4. Such confirmation by the
auditors of Stream Germany shall be binding on Agent and/or any Lender, save in
the case of manifest error.

 

122



--------------------------------------------------------------------------------

(d) For the purposes of the calculation under Section 16.4(a) and (b) above the
following adjustments shall be made:

(i) The amount of any increase of Stream Germany’s stated share capital after
the date hereof (i) that has been effected without the prior written consent of
Agent, (ii) that has been affected out of retained earnings (Kapitalerhöhung aus
Gesellschaftsmitteln) or (iii) to the extent that it is not fully paid up, shall
be deducted from the stated share capital; and

(ii) Any shareholder loans to the extent such shareholder loans have not to be
taken into account as a liability under the relevant calculation pursuant to
section 30 of the German Limited Liability Company’s Act or any other loans and
other contractual liabilities incurred by Stream Germany in violation of any
agreement to which it and the Lenders and/or Agent are a party shall be deducted
from the liabilities.

(e) If enforcement of the Stream Germany Security shall be limited in accordance
with Section 16.4(a) to (d) above, Stream Germany shall realize, to the extent
legally permitted, any and all of its assets that are shown in the balance sheet
with a book value (Buchwert) that is significantly lower than the market value
of the assets if the relevant assets are not necessary for Stream Germany’s
business (nicht betriebsnotwendiges Vermögen).

16.5. Parallel Debt Foreign.

(a) Stream BV and Stream Service BV hereby irrevocably and unconditionally
undertake to pay to Agent, acting on its own behalf (in Dutch: voor zich) and
not as agent for any Person, amounts equal to the aggregate amount payable
(verschuldigd) by any Foreign Borrower in respect of the Foreign Obligations
(such payment undertakings by Stream BV or Stream Service BV to Agent,
hereinafter referred to as the “Parallel Debt Foreign”).

(b) The Parallel Debt Foreign will become due and payable (opeisbaar) as and
when one or more of the Foreign Obligations becomes due and payable without any
further notice being required.

(c) Each of the parties to this Agreement hereby acknowledges that: (i) the
Parallel Debt Foreign constitutes an undertaking, obligation and liability of
each of Stream BV and Stream Service BV to Agent which is transferable and
separate and independent from, and without prejudice to, the Foreign Obligations
and (ii) the Parallel Debt Foreign represents Agent’s own separate and
independent claim (eigen en zelfstandige vordering) to receive payment of the
Parallel Debt Foreign from Stream BV or Stream Service BV, it being understood,
that the amount which may become payable by Stream BV or Stream Service BV under
or pursuant to the Parallel Debt Foreign from time to time shall never exceed
the aggregate amount which is payable under the relevant Foreign Obligations
from time to time.

(d) For the avoidance of doubt, each of the parties to this Agreement hereby
confirms that the claim of Agent against Stream BV and/or Stream Service BV in
respect of the Parallel Debt Foreign and the claims of any Lender against the
parties in respect of the Foreign

 

123



--------------------------------------------------------------------------------

Obligations payable to such Lender do not constitute common property (een
gemeenschap) within the meaning of Article 3:166 of the Dutch Civil Code (“DCC”)
and that the provisions relating to such common property shall not apply. If,
however, it shall be held that such claim of Agent and such claims of any Lender
do constitute such common property and such provisions do apply, the parties to
this Agreement agree that this Agreement shall constitute the administration
agreement (beheersregeling) within the meaning of Article 3:168 DCC.

(e) For the avoidance of doubt, the parties hereto confirm that this Agreement
is not to be construed as an agreement as referred to in Article 6:16 DCC and
that Article 6:16 DCC shall not apply, and therefore, that the provisions
relating to common property (een gemeenschap) within the meaning of Article
3:166 DCC shall not apply by analogy to the relationship between Agent and any
Lender on the one hand and Stream BV and Stream Service BV on the other hand.

(f) To the extent Agent irrevocably (onaantastbaar) receives any amount in
payment of the Parallel Debt Foreign (the “Received Amount”), the Foreign
Obligations shall be reduced by an aggregate amount (the “Deductible Amount”)
equal to the Received Amount in the manner as if the Deductible Amount were
received as a payment of the Foreign Obligations. For the avoidance of doubt, to
the extent Agent irrevocably (onaantastbaar) receives any amount in payment of
the Foreign Obligations, the Parallel Debt Foreign shall be reduced accordingly
as if such payment was received as a payment of the Parallel Debt Foreign.

16.6. Parallel Debt US.

(a) Stream hereby irrevocably and unconditionally undertakes to pay to Agent,
acting on its own behalf (in Dutch: voor zich) and not as agent for any Person,
amounts equal to the aggregate amount payable (verschuldigd) in respect of the
US Obligations (such payment undertakings by Stream to Agent, hereinafter
referred to as the “Parallel Debt US”).

(b) The Parallel Debt US will become due and payable (opeisbaar) as and when one
or more of the US Obligations becomes due and payable without any further notice
being required.

(c) Each of the parties to this Agreement hereby acknowledges that: (i) the
Parallel Debt US constitutes an undertaking, obligation and liability of Stream
to Agent which is transferable and separate and independent from, and without
prejudice to, the US Obligations and (ii) the Parallel Debt US represents
Agent’s own separate and independent claim (eigen en zelfstandige vordering) to
receive payment of the Parallel Debt US from Stream, it being understood, that
the amount which may become payable by Stream under or pursuant to the Parallel
Debt US from time to time shall never exceed the aggregate amount which is
payable under the relevant US Obligations from time to time.

(d) For the avoidance of doubt, each of the parties to this Agreement hereby
confirms that the claim of Agent against Stream in respect of the Parallel Debt
US and the claims of any Lender against the parties in respect of the US
Obligations payable to such Lender do not constitute common property (een
gemeenschap) within the meaning of Article 3:166 of the Dutch Civil Code (“DCC”)
and that the provisions relating to such common property shall not

 

124



--------------------------------------------------------------------------------

apply. If, however, it shall be held that such claim of Agent and such claims of
any Lender do constitute such common property and such provisions do apply, the
parties to this Agreement agree that this Agreement shall constitute the
administration agreement (beheersregeling) within the meaning of Article 3:168
DCC.

(e) For the avoidance of doubt, the parties hereto confirm that this Agreement
is not to be construed as an agreement as referred to in Article 6:16 DCC and
that Article 6:16 DCC shall not apply, and therefore, that the provisions
relating to common property (een gemeenschap) within the meaning of Article
3:166 DCC shall not apply by analogy to the relationship between Agent and any
Lender on the one hand and Stream on the other hand.

(f) To the extent Agent irrevocably (onaantastbaar) receives any amount in
payment of the Parallel Debt US (the “US Received Amount”), the US Obligations
shall be reduced by an aggregate amount (the “US Deductible Amount”) equal to
the US Received Amount in the manner as if the US Deductible Amount were
received as a payment of the US Obligations. For the avoidance of doubt, to the
extent Agent irrevocably (onaantastbaar) receives any amount in payment of the
US Obligations, the Parallel Debt US shall be reduced accordingly as if such
payment was received as a payment of the Parallel Debt US.

 

XVII. MISCELLANEOUS.

17.1. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York. Any judicial proceeding brought
by or against any Loan Party with respect to any of the Obligations, this
Agreement or any related agreement may be brought in any court of competent
jurisdiction in the State of New York, United States of America, and, by
execution and delivery of this Agreement, each Loan Party accepts for itself and
in connection with its properties, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts, and irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Agreement. Each
Loan Party hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by registered mail (return
receipt requested) directed to Borrower at its address set forth in Section 17.6
and service so made shall be deemed completed five (5) days after the same shall
have been so deposited in the mails of the United States of America, or, at
Agent’s and/or any Lender’s option, by service upon Borrowing Agent which each
Loan Party irrevocably appoints as such Loan Party’s agent for the purpose of
accepting service within the State of New York. Nothing herein shall affect the
right to serve process in any manner permitted by law or shall limit the right
of Agent or any Lender to bring proceedings against any Loan Party in the courts
of any other jurisdiction. Each Loan Party waives any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens. Any
judicial proceeding by any Loan Party against Agent or any Lender involving,
directly or indirectly, any matter or claim in any way arising out of, related
to or connected with this Agreement or any related agreement, shall be brought
only in a federal or state court located in the County of New York, State of New
York.

 

125



--------------------------------------------------------------------------------

17.2. Entire Understanding.

(a) This Agreement and the documents executed concurrently herewith contain the
entire understanding between each Loan Party, Agent, Term B Agent and each
Lender and supersedes all prior agreements and understandings, if any, relating
to the subject matter hereof. Any promises, representations, warranties or
guarantees not herein contained and hereinafter made shall have no force and
effect unless in writing, signed by each Loan Party’s, Agent’s and each Lender’s
respective officers. Neither this Agreement nor any portion or provisions hereof
may be changed, modified, amended, waived, supplemented, discharged, cancelled
or terminated orally or by any course of dealing, or in any manner other than by
an agreement in writing, signed by the party to be charged (subject to the other
provisions of this Section 17.2). Each Loan Party acknowledges that it has been
advised by counsel in connection with the execution of this Agreement and Other
Documents and is not relying upon oral representations or statements
inconsistent with the terms and provisions of this Agreement.

(b) The Required Lenders, or Agent with the consent in writing of the Required
Lenders, and Loan Parties may, subject to the provisions of this Section 17.2
(b), from time to time enter into written supplemental agreements to this
Agreement or the Other Documents executed by Loan Parties, for the purpose of
adding or deleting any provisions or otherwise changing, varying or waiving in
any manner the rights of Lenders or Loan Parties thereunder or the conditions,
provisions or terms thereof or waiving any Event of Default thereunder, but only
to the extent specified in such written agreements; provided, however, that no
such supplemental agreement shall:

(i) increase the Commitment Percentage, the Term Loan B Commitment Percentage or
maximum Dollar commitment of any Lender without the written consent of such
Lender;

(ii) extend the maturity of any Note or other Obligation or the due date for any
amount payable hereunder or under any Other Document, or decrease the rate of
interest or reduce any amount payable by Borrowers to Lenders pursuant to this
Agreement or under any Other Document without the written consent of each Lender
directly affected thereby;

(iii) alter the definition of the term Required Lenders or the term Required
Revolving Lenders, or alter, amend or modify this Section 17.2(b) without the
written consent of each Lender directly affected thereby;

(iv) release (or contractually subordinate Agent’s Lien for the benefit of
Lenders with respect to) any Collateral during any calendar year (other than in
accordance with the provisions of this Agreement or the Other Documents, as
applicable) having an aggregate value in excess of $1,000,000 or release any
Loan Party without the written consent of all Lenders;

(v) permit any Revolving Advance (including, without limitation, any
Overadvances and protective advances) to be made if after giving effect thereto
the total of Revolving Advances outstanding hereunder plus the then outstanding
Swingline Advances would exceed (1) the Formula Amount for more than thirty
(30) consecutive Business Days, (2) one hundred and five percent (105%) of the
Formula Amount or (3) the Maximum Revolving Advance Amount without the written
consent of all Lenders;

 

126



--------------------------------------------------------------------------------

(vi) (x) increase the Advance Rates above the Advance Rates in effect on the
Closing Date, or (y) amend the definitions of the terms Eligible US Receivables,
Eligible Foreign Receivables, Eligible Unbilled US Receivables, Eligible
Unbilled Foreign Receivables, Unbilled Receivables or Eligible Reserves that
would result in an increase in the Formula Amount (or in any definition used in
connection with the foregoing terms that would result in an increase in the
Formula Amount), or (z) amend the definition of the terms Amortizing
Availability, Amortizing Revolving Advances, Applicable Margin, Letter of Credit
Sublimit, Maximum Foreign Revolving Advance Amount, Maximum Revolving Advance
Amount, Maximum US Revolving Advance Amount, Undrawn Availability or Undrawn
Availability Reserve, without, in each case, the written consent of all Lenders;
or

(vii) alter, amend or modify the provisions of Sections 2.21 (solely with
respect to the priorities of application of proceeds received by Agent
thereunder), 8.2 or 11.5 without the written consent of all Lenders.

(viii) alter, amend or modify the provisions of Sections 2.7, 2,21 (other than
with respect to the priorities of application of proceeds received by Agent
thereunder), 4.1, 4.3, 4.11, 4.15, 6.5, 6.6, 6.7, 7.1, 7.2, 7.3, 7.4, 7.5, 7.6,
7.7, 7.8, 7.12, 7.17, 7.20, 7.23, 7.24, 9.2, 9.7, 9.8, 9.9, 9.11, 9.17, 10.1,
10.3, 10.5, 10.14 or 17.2(c) without the written consent of Required Revolving
Lenders and Term B Agent.

(c) The rights and duties of Agent, Term B Agent and Swingline Lender may only
be modified with the written consent of Agent, Term B Agent and Swingline Lender
as the case may be.

(d) Any such supplemental agreement shall apply equally to each Lender and shall
be binding upon Loan Parties, Lenders, Term B Agent and Agent and all future
holders of the Obligations. In the case of any waiver, Loan Parties, Agent, Term
B Agent and Lenders shall be restored to their former positions and rights, and
any Event of Default waived shall be deemed to be cured and not continuing, but
no waiver of a specific Event of Default shall extend to any subsequent Event of
Default (whether or not the subsequent Event of Default is the same as the Event
of Default which was waived), or impair any right consequent thereon.

(e) Notwithstanding (a) the existence of a Default or an Event of Default,
(b) that any of the other applicable conditions precedent set forth in
Section 8.2 hereof have not been satisfied or (c) any other provision of this
Agreement, Agent may, at its discretion and without the consent of the Required
Lenders, voluntarily permit the outstanding Revolving Advances at any time to
exceed one hundred percent (100%) of the Formula Amount for up to thirty
(30) consecutive Business Days, whether with respect to Revolving Advances made
to US Borrowers, to Foreign Borrowers or to Borrowers in the aggregate, but not
in excess of one hundred and five percent (105%) of the Formula Amount, nor in
any event in excess of the Maximum Revolving

 

127



--------------------------------------------------------------------------------

Advance Amount. For purposes of the preceding sentence, the discretion granted
to Agent hereunder shall not preclude involuntary Overadvances that may result
from time to time due to the fact that the Formula Amount was unintentionally
exceeded for any reason, including, but not limited to, Collateral previously
deemed to be “Eligible US Receivables” or “Eligible Foreign Receivables” becomes
ineligible, collections of Receivables applied to reduce outstanding Revolving
Advances are thereafter returned for insufficient funds or Overadvances are made
to protect or preserve the Collateral. In the event Agent involuntarily permits
the outstanding Revolving Advances to exceed the Formula Amount by more than
five percent (5%), whether with respect to Revolving Advances made to US
Borrowers, to Foreign Borrowers or to Borrowers in the aggregate, Agent shall
use its efforts to have the applicable Borrowing Group decrease such excess in
as expeditious a manner as is practicable under the circumstances and not
inconsistent with the reason for such excess. Revolving Advances made after
Agent has determined the existence of involuntary Overadvances shall be deemed
to be involuntary Overadvances and shall be decreased in accordance with the
preceding sentence.

(f) In addition to the discretionary Overadvances permitted above in this
Section 17.2, Agent is hereby authorized by the Borrowers and the Lenders, from
time to time in Agent’s sole discretion, (a) after the occurrence and during the
continuation of a Default or an Event of Default, or (b) at any time that any of
the other applicable conditions precedent set forth in Section 8.2 hereof have
not been satisfied, to make Overadvances to the Borrowers on behalf of the
Lenders which Agent, in its reasonable business judgment, deems necessary or
desirable (i) to preserve or protect the Collateral, or any portion thereof,
(ii) to enhance the likelihood of, or maximize the amount of, repayment of the
Advances and other Obligations, or (iii) to pay any other amount chargeable to
the applicable Borrowing Group pursuant to the terms of this Agreement;
provided, that at any time after giving effect to any such Revolving Advances
the aggregate amount of outstanding Overadvances (including any discretionary
Overadvances made by Agent pursuant to Section 17.2(e)) do not exceed five
percent (5%) of the Formula Amount with respect to US Borrowers, to Foreign
Borrowers or to Borrowers in the aggregate.

17.3. Successors and Assigns; Participations; New Lenders.

(a) This Agreement shall be binding upon and inure to the benefit of Loan
Parties, Agent, Term B Agent, each Lender, all future holders of the Obligations
and their respective successors and assigns, except that no Loan Party may
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of Agent and each Lender.

(b) Each Loan Party acknowledges that in the regular course of commercial
banking business one or more Lenders may at any time and from time to time sell
participating interests in the Advances to other financial institutions (each
such transferee or purchaser of a participating interest, a “Transferee”). Each
Transferee may exercise all rights of set-off with respect to the portion of
such Advances held by it or other Obligations payable hereunder as fully as if
such Transferee were the direct holder thereof provided that Loan Parties shall
not be required to pay to any Transferee more than the amount which it would
have been required to pay to Lender which granted an interest in its Advances or
other Obligations payable hereunder to such Transferee had such Lender retained
such interest in the Advances hereunder or other

 

128



--------------------------------------------------------------------------------

Obligations payable hereunder and in no event shall Loan Parties be required to
pay any such amount arising from the same circumstances and with respect to the
same Advances or other Obligations payable hereunder to both such Lender and
such Transferee. Each Loan Party hereby grants to any Transferee a continuing
security interest in any deposits, moneys or other property actually or
constructively held by such Transferee as security for the Transferee’s interest
in the Advances.

(c) Any Lender may with the consent of Agent which shall not be unreasonably
withheld or delayed sell, assign or transfer all or any part of its rights under
this Agreement and the Other Documents to one or more additional banks,
financial institutions or any Affiliate of such Lender and one or more
additional banks or financial institutions may commit to make Advances hereunder
(each a “Purchasing Lender”), in minimum amounts of not less than $5,000,000,
pursuant to a Commitment Transfer Supplement, executed by a Purchasing Lender,
the transferor Lender, and Agent and delivered to Agent for recording; provided,
however, that Lenders may sell, assign or transfer a portion of their interests
under the Loan Agreement and Notes to Affiliates of each such Lender, without
the consent of Agent and without the applicability of the $5,000,000 minimum
amount otherwise applicable to such sales, assignments or transfers. Upon such
execution, delivery, acceptance and recording, from and after the transfer
effective date determined pursuant to such Commitment Transfer Supplement,
(i) Purchasing Lender thereunder shall be a party hereto and, to the extent
provided in such Commitment Transfer Supplement, have the rights and obligations
of a Lender thereunder with a Commitment Percentage as set forth therein, and
(ii) the transferor Lender thereunder shall, to the extent provided in such
Commitment Transfer Supplement, be released from its obligations under this
Agreement, the Commitment Transfer Supplement creating a novation for that
purpose. Such Commitment Transfer Supplement shall be deemed to amend this
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting adjustment of the
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents. Any and all such sales, assignments and
transfers shall be pro rata as to the Commitment Percentages of the Transferor
Lender in all Advances; in no event shall any Lender hold, sell or acquire
differing percentages of types of Advance or commitments to fund Advances,
including without limitation relating to US Obligations versus Foreign
Obligations, Revolving Advances versus Term Loans. Loan Parties hereby consent
to the addition of such Purchasing Lender and the resulting adjustment of the
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents. Notwithstanding the foregoing, except in
the case of an assignment to an existing Lender, the amount of any assignment
with respect to a borrowing to Stream BV or Stream Service BV shall always be at
least EUR 50,000, its Dollar Equivalent or its equivalent in foreign currency.

(d) Nothing contained herein shall limit in any way the right of any Lender
(without notice to, consent of, Agent or any Borrower) to assign all or a
portion of the Advances owing to it from time to time to (i) any Federal Reserve
Bank or the United States Treasury as collateral security pursuant to Regulation
A of the Board of Governors of the Federal Reserve System or any Operating
Circular issued by such Federal Reserve Bank, or (ii) to any other

 

129



--------------------------------------------------------------------------------

Person to whom such Lender is indebted from time to time (including, but not
limited to, under any warehousing, securitization or overnight repurchase
facility), as collateral security in respect thereof, but no such assignment
shall release the assigning Lender from its obligations hereunder.

(e) Agent shall, acting solely for this purpose as a non-fiduciary agent of
Borrowers, maintain at its address a copy of each Commitment Transfer Supplement
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Advances owing to each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and Borrowers, Agent and Lenders may treat each Person whose name is recorded in
the Register as the owner of the Advance recorded therein for the purposes of
this Agreement. The Register shall be available for inspection by Loan Parties
or any Lender at any reasonable time and from time to time upon reasonable prior
notice. Agent shall receive a fee in the amount of $3,500 payable by the
applicable Purchasing Lender upon the effective date of each transfer or
assignment to such Purchasing Lender, except in the event the Purchasing Lender
is an Affiliate of a Lender in which case no such fee shall be required.

(f) In the event that any Lender sells participations in an Advance, such Lender
shall, acting for this purpose as a non-fiduciary agent on behalf of the
Borrowers, maintain, or cause to be maintained, a register, on which it enters
the name of all participants in the Advances held by it and the principal amount
(and stated interest thereon) of the portion of the Advance that is the subject
of the participation (the “Participant Register”). An Advance (and the
registered note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Advance (and the registered note, if any, evidencing the same) may be effected
only by the registration of such participation on the Participant Register. The
Participant Register shall be available for inspection by the Borrowing Agent
and any Lender at any reasonable time and from time to time upon reasonable
prior notice.

(g) Each Loan Party authorizes each Lender to disclose to any Transferee or
Purchasing Lender and any prospective Transferee or Purchasing Lender any and
all financial information in such Lender’s possession concerning Loan Parties
which has been delivered to such Lender by or on behalf of Loan Parties pursuant
to this Agreement or in connection with such Lender’s credit evaluation of Loan
Parties.

17.4. Application of Payments. Except with respect to the pledge of shares
executed by Stream Germany, Agent shall have the continuing and exclusive right
to apply or reverse and re-apply any payment and any and all proceeds of
Collateral to any portion of the Obligations, subject to the provisions of
Sections 2.21 and 11.5. To the extent that Borrower makes a payment or Agent or
any Lender receives any payment or proceeds of the Collateral for Borrower’s
benefit, which are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver, custodian or any other party under any bankruptcy law,
common law or equitable cause, then, to such extent, the Obligations or part
thereof intended to be satisfied shall be revived and continue as if such
payment or proceeds had not been received by Agent or such Lender.

 

130



--------------------------------------------------------------------------------

17.5. Indemnity. Each Loan Party shall indemnify Agent, Term B Agent, each
Lender and each of their respective officers, directors, Affiliates, employees
and agents from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses and disbursements
of any kind or nature whatsoever (including, without limitation, reasonable fees
and disbursements of counsel) which may be imposed on, incurred by, or asserted
against Agent, Term B Agent or any Lender in any litigation, proceeding or
investigation instituted or conducted by any governmental agency or
instrumentality or any other Person with respect to any aspect of, or any
transaction contemplated by, or referred to in, or any matter related to, this
Agreement or the Other Documents, whether or not Agent, Term B Agent or any
Lender is a party thereto, except to the extent that any of the foregoing arises
out of (a) the gross negligence or willful misconduct of the party being
indemnified as mutually agreed in writing by the party being indemnified and the
applicable Loan Party, or as determined by a final nonappealable judgment of a
court of competent jurisdiction, or (b) the breach by Agent, Term B Agent or any
Lender of any of its obligations under this Agreement or any Other Document, as
determined by a final nonappealable judgment of a court of competent
jurisdiction.

17.6. Notice. Any notice or request hereunder may be given to Borrowing Agent or
Borrower or to Agent, Term B Agent or any Lender at their respective addresses
set forth below or at such other address as may hereafter be specified in a
notice designated as a notice of change of address under this Section. Any
notice, request, demand, direction or other communication (for purposes of this
Section 17.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes by means of electronic transmission (i.e., “e-mail”) or
facsimile transmission or by setting forth such Notice on a site on the World
Wide Web (a “Website Posting”) if Notice of such Website Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 17.6) in
accordance with this Section 17.6. Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Section 17.6 hereof or in accordance with any subsequent
unrevoked Notice from any such party that is given in accordance with this
Section 17.6. Any Notice shall be effective:

(a) In the case of hand-delivery, when delivered;

(b) If given by mail, five (5) days after such Notice is deposited with the
United States Postal Service, with first-class postage prepaid, return receipt
requested;

(c) In the case of a telephonic Notice, when a party is contacted by telephone,
if delivery of such telephonic Notice is confirmed no later than the next
Business Day by hand delivery, a facsimile or electronic transmission, a Website
Posting or an overnight courier delivery of a confirmatory Notice (received at
or before 12:00 Noon on such next Business Day);

(d) In the case of a facsimile transmission, when sent to the applicable party’s
facsimile machine’s telephone number, if the party sending such Notice receives
confirmation of the delivery thereof from its own facsimile machine;

(e) In the case of electronic transmission, when actually received;

 

131



--------------------------------------------------------------------------------

(f) In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such site) by another means set
forth in this Section 17.6; and

(g) If given by any other means (including by overnight courier), when actually
received.

Any Lender giving a Notice to Borrowing Agent shall concurrently send a copy
thereof to Agent, and Agent shall promptly notify the other Lenders of its
receipt of such Notice.

 

(A)    If to Agent or PNC at:    PNC Bank, National Association      

4720 Piedmont Row Drive, Suite 300

Charlotte, NC 28210

      Attention:    Scott Goldstein       Telephone:    704.551.8511      
Facsimile:    704.643.7918       E-mail: scott.goldstein@pnc.com    and a copy
to each of:    Hahn & Hessen LLP      

488 Madison Avenue

New York, New York 10022

      Attention:    Steven J. Seif, Esq.       Telephone:    212.478.7370      
Facsimile:    212.478.7400       E-mail: sseif@hahnhessen.com    and:    PNC
Agency Services       PNC Firstside Center      

500 First Avenue

Pittsburgh, PA 15219

      Attention:    Andrea Gibb       Telephone:    412.762.7196      
Facsimile:    412.705.2006       E-mail: andrea.gibb@pnc.com (B)    If to Term B
Agent at:   

Steel City Capital Funding, LLC

c/o PNC Bank, National Association

     

1600 Market Street, 31st Floor

Philadelphia, Pennsylvania 19103

      Attention:    Susanna Siskind       Telephone:    215.585.6877      
Facsimile:    215.585.4754       E-mail: susanna.siskind@sccfunding.com with a
copy to:    Schulte, Roth & Zabel LLP      

919 Third Avenue

New York, New York 10022

      Attention:    Eliot L. Relles, Esq.       Telephone:    212.756.2000      
Facsimile:    212.593.5955       E-mail: eliot.relles@srz.com

 

132



--------------------------------------------------------------------------------

(C) If to a Lender other than Agent or Term B Lender, as specified on the
signature pages hereof or on each Commitment Transfer Supplement.

 

(D)    If to Borrowing Agent          SHC or any Borrower at:    Stream Holdings
Corporation      

20 William Street, Suite 310

Wellesley, Massachusetts 02481

      Attention:    R. Scott Murray          Chief Executive Officer         
and Sheila M. Flaherty         

Chief Legal and

Administrative Officer

      Telephone:    617.517.3250       Facsimile:    617.517.3247       E-mail:
scott.murray@stream.com and sheila.flaherty@stream.com    with a copy to:   
Wilmer Cutler Pickering Hale and Dorr LLP      

60 State Street

Boston, Massachusetts 02109

      Attention:    Mitchel Appelbaum, Esq.       Telephone:    617.526.6000   
   Facsimile:    617.526.5000       E-mail: mitchel.appelbaum@wilmerhale.com

17.7. Survival. The obligations of Loan Parties under Sections 2.2(f), 3.7, 3.8,
3.9, 4.19(h), 17.5 and 17.9 and of Lenders under Section 14.7 shall survive
termination of this Agreement and the Other Documents and payment in full of the
Obligations.

17.8. Severability. If any part of this Agreement is contrary to, prohibited by,
or deemed invalid under applicable laws or regulations, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.

17.9. Expenses. All costs and expenses including, without limitation, reasonable
attorneys’ fees (including the allocated costs of in house counsel, and with
respect to clauses (c) (solely after the occurrence and during the continuance
of an Event of Default), (d) and (e), of each of the Lenders) and disbursements
incurred by Lead Arranger, Term B Agent or Agent, on its behalf or on behalf of
Lenders, (a) in all efforts made to enforce payment of any Obligation or effect
collection of any Collateral, or (b) in connection with the entering into,
modification,

 

133



--------------------------------------------------------------------------------

amendment, administration and enforcement of this Agreement or any consents or
waivers hereunder and/or under the Other Documents, or (c) in instituting,
maintaining, preserving, enforcing Agent’s, Term B Agent’s and each Lender’s
rights under this Agreement and the Other Documents, including without
limitation foreclosing on Agent’s security interest in or Lien on any of the
Collateral, whether through judicial proceedings or otherwise, or (d) in
connection with (i) the establishment and funding of the Term B Loans as
provided herein or (ii) the entering into, modification, amendment of any of the
Other Documents reasonably contemporaneous with the Closing Date, or (e) in
defending or prosecuting any actions or proceedings arising out of or relating
to Agent’s, Term B Agent’s or any Lender’s transactions with Loan Party, or
(f) in connection with any advice given to Agent, Term B Agent or any Lender
with respect to its rights and obligations under this Agreement and/or under the
Other Documents, may be charged to Borrowers’ Account and shall be part of the
Obligations.

17.10. Injunctive Relief. Each Loan Party recognizes that, in the event any Loan
Party fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy at law may prove to be inadequate
relief to Lenders; therefore, Agent, if Agent so requests, shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving that actual damages are not an adequate remedy.

17.11. Consequential Damages. Neither Agent nor any Lender, nor any agent or
attorney for any of them, shall be liable to any Loan Party for consequential
damages arising from any breach of contract, tort or other wrong relating to the
establishment, administration or collection of the Obligations.

17.12. Replacement of Lenders.

(a) In the event (i) any Lender or Agent delivers a certificate requesting
compensation pursuant to Section 3.7 or 3.9, (ii) any Lender or Agent delivers a
notice described in Section 3.8, (iii) any Borrower is required to pay any
additional amount to any Lender or Agent or any Governmental Authority on
account of any Lender or Agent pursuant to Section 3.10, (iv) any Lender fails
to consent to any amendment, waiver or other modification of this Agreement or
any Other Document requested by any Borrower that requires the consent of
Required Lenders, Required Revolving Lenders, all of the Lenders or all of the
affected Lenders (as the case may be) and, which, in each case, has been
consented to by all other then necessary Lenders, or (v) any Lender or Agent
defaults in its obligations to make Advances or issue Letters of Credit, as the
case may be, or other extensions of credit hereunder, Borrowers may, at their
sole expense and effort (including with respect to the processing and
recordation fee referred to in Section 17.3(e)), upon notice to such Lender
(with a copy to Agent) or Agent, require such Lender or Agent to transfer and
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 17.3), all of its interests, rights and obligations under
this Agreement to an assignee which shall assume such assigned obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (x) Borrowers shall have received the prior written consent of
Agent (in its capacity as the issuer of Letters of Credit) or Term B Agent (in
the case of an assignment of any portion of the Term B Loan), which consent
shall not unreasonably be withheld or delayed, and (y) Borrowers or such
assignee shall have paid to the affected Lender or Agent in immediately
available funds an amount equal to the sum

 

134



--------------------------------------------------------------------------------

of the principal of and interest and any early termination fee (if any) accrued
to the date of such payment on the outstanding Loans of such Lender or any
payments or disbursements made by Agent pursuant to a Letter of Credit issued by
Agent, respectively, affected by such assignment plus all fees and other amounts
owing to or accrued for the account of such Lender or Agent hereunder (including
any amounts under Sections 3.7, 3.8 and 3.9); provided further that, if prior to
any such transfer and assignment the circumstances or event that resulted in
such Lender’s or Agent’s claim for compensation under Sections 3.7 or 3.9 or
notice under Section 3.8 or the amounts paid pursuant to Section 3.10, as the
case may be, cease to cause such Lender or Agent to suffer increased costs or
reductions in amounts received or receivable or reduction in return on capital,
or cease to have the consequences specified in Section 3.8, or cease to result
in amounts being payable under Section 3.8, as the case may be, or if such
Lender or Agent shall waive its right to claim further compensation under
Section 3.7 or 3.9 in respect of such circumstances or event or shall withdraw
its notice under Section 3.8 or shall waive its right to further payments under
Section 3.10 in respect of such circumstances or event or shall consent to the
proposed amendment, waiver, consent or other modification, as the case may be,
then such Lender or Agent shall not thereafter be required to make any such
transfer and assignment hereunder. Each Lender and Agent hereby grants to Agent
an irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender and Agent as assignor, any
Commitment Transfer Supplement necessary to effectuate any assignment of such
Lender’s or Agent’s interests hereunder in the circumstances contemplated by
this Section 17.12.

(b) In the event that any Lender fails to consent to any amendment, waiver or
other modification of this Agreement or any Other Document requested by Agent
pursuant to Section 17.2 that requires the consent of Required Lenders, Required
Revolving Lenders, all of the Lenders or all of the affected Lenders (as the
case may be) and, which, in each case, has been consented to by all other then
necessary Lenders, then Agent may, at its option, after consultation with the
Borrowing Agent if no Event of Default then exists, require such Lender to
assign its interest in the Advances (and in its Commitment Percentage) to
another Lender or to any other Person designated by Agent, which assignment
shall be effectuated pursuant to the provisions of Section 17.12(a); provided
that if prior to such transfer and assignment, such Lender shall consent to the
proposed amendment, waiver, consent or other modification, as the case may be,
then such Lender shall not thereafter be required to make any such transfer and
assignment hereunder).

17.13. Captions. The captions at various places in this Agreement are intended
for convenience only and do not constitute and shall not be interpreted as part
of this Agreement.

17.14. Counterparts; Telecopied Signatures. This Agreement may be executed in
any number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile or “pdf” transmission shall be deemed to be an original signature
hereto.

17.15. Construction. The parties acknowledge that each party and its counsel
have reviewed this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.

 

135



--------------------------------------------------------------------------------

17.16. Confidentiality; Sharing Information.

(a) Agent, Term B Agent, each Lender and each Transferee shall hold all
non-public information obtained by Agent, , Term B Agent, such Lender or such
Transferee pursuant to the requirements of this Agreement in accordance with
Agent’s, Term B Agent’s, such Lender’s and such Transferee’s customary
procedures for handling confidential information of this nature; provided,
however, Agent, Term B Agent, each Lender and each Transferee may disclose such
confidential information (a) to its examiners, affiliates, outside auditors,
counsel and other professional advisors, (b) to Agent, Term B Agent, any Lender
or to any prospective Transferees and Purchasing Lenders, and (c) as required or
requested by any Governmental Body or representative thereof or pursuant to
legal process; provided, further that (i) unless specifically prohibited by
applicable law or court order, Agent, Term B Agent, each Lender and each
Transferee shall use its best efforts prior to disclosure thereof, to notify
Borrowing Agent of the applicable request for disclosure of such non-public
information (A) by a Governmental Body or representative thereof (other than any
such request in connection with an examination of the financial condition of a
Lender or a Transferee by such Governmental Body) or (B) pursuant to legal
process and (ii) in no event shall Agent, Term B Agent, any Lender or any
Transferee be obligated to return any materials furnished by any Loan Party
other than those documents and instruments in possession of Agent, Term B Agent
or any Lender in order to perfect its Lien on the Collateral once the
Obligations have been paid in full and this Agreement has been terminated.

(b) Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to such Loan
Party or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and such Loan Party hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement, or in connection with the decision of such Lender to
enter into this Agreement, to any such Subsidiary or Affiliate of such Lender,
it being understood that any such Subsidiary or Affiliate of any Lender
receiving such information shall be bound by the provision of Section 17.15 as
if it were a Lender hereunder. Such authorization shall survive the repayment of
the other Obligations and the termination of this Agreement.

17.17. Publicity. Each Loan Party and each Lender hereby authorizes Agent, after
consultation with Loan Parties, to make appropriate announcements in its own
name of the financial arrangement entered into among Loan Parties, Agent and
Lenders, including, without limitation, announcements which are commonly known
as tombstones, in such publications and to such selected parties as Agent shall
deem reasonably appropriate.

17.18. USA Patriot Act. Each Lender or assignee or participant of a Lender that
is not incorporated under the laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations) shall deliver
to Agent the certification, or, if applicable,

 

136



--------------------------------------------------------------------------------

recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (1) within 10 days after the Closing Date, and (2) as
such other times as are required under the USA Patriot Act. Each Lender that is
subject to the requirements of the USA Patriot Act hereby notifies the Borrowers
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies the entities composing the
Borrowers, which information includes the name and address of each such entity
and other information that will allow such Lender to identify the entities
composing the Borrowers in accordance with the USA Patriot Act. Each Loan Party
agrees to take such action and execute, acknowledge and deliver at its sole cost
and expense, such instruments and documents as any Lender may reasonably require
from time to time in order to enable such Lender to comply with the USA Patriot
Act.

[remainder of page intentionally left blank; signature pages follow]

 

137



--------------------------------------------------------------------------------

Each of the parties has signed this Fifth Amended and Restated Revolving Credit,
Term Loan and Security Agreement as of the day and year first above written.

 

STREAM HOLDINGS CORPORATION,

as a Guarantor

By:  

/s/ R. Scott Murray

Name:   R. Scott Murray Title:   President and Treasurer

STREAM FLORIDA INC.,

as a Borrower

By:  

/s/ R. Scott Murray

Name:   R. Scott Murray Title:   President and Chief Executive Officer

STREAM INTERNATIONAL INC.,

as a Borrower

By:  

/s/ R. Scott Murray

Name:   R. Scott Murray Title:   President

STREAM NEW YORK INC.,

as a Borrower

By:  

/s/ R. Scott Murray

Name:   R. Scott Murray Title:   President

STREAM INTERNATIONAL CANADA INC.,

as a Borrower

By:  

/s/ R. Scott Murray

Name:   R. Scott Murray Title:   President [signatures continued on following
page]

 

Signature Page to Fifth Amended & Restated Revolving Credit, Term Loan &
Security Agreement - 1548447



--------------------------------------------------------------------------------

STREAM INTERNATIONAL (N.I.) LIMITED,

as a Borrower

By:  

/s/ R. Scott Murray

Name:   R. Scott Murray Title:   Director

STREAM INTERNATIONAL GMBH,

as a Borrower

By:  

/s/ R. Scott Murray

Name:   R. Scott Murray Title:   Director

STREAM INTERNATIONAL EUROPE B.V.,

as a Borrower

By:  

/s/ R. Scott Murray

Name:   R. Scott Murray Title:   Director

STREAM INTERNATIONAL SERVICE EUROPE B.V.,

as a Borrower

By:  

/s/ R. Scott Murray

Name:   R. Scott Murray Title:   Director

STREAM GLOBAL SERVICES, INC.,

as a Guarantor

By:  

/s/ R. Scott Murray

Name:   R. Scott Murray Title:   President and Treasurer [signatures continued
on following page]

 

Signature Page to Fifth Amended & Restated Revolving Credit, Term Loan &
Security Agreement - 1548447



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Lender and as Agent

By:  

/s/ Jay Stein

Name:   Jay Stein Title:   Vice President Commitment Percentage: 38.7054151679%
Term Loan B Commitment Percentage: 0.00% [signatures continued on following
page]

 

Signature Page to Fifth Amended & Restated Revolving Credit, Term Loan &
Security Agreement - 1548447



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Lender

By:  

/s/ Steven C. Gonzalez

Name:   Steven C. Gonzalez Title:   Vice President Commitment Percentage:
18.3883754496% Term Loan B Commitment Percentage: 0.00%

 

Address: U.S. Bank National Association Mail Code: SL-MO-T5BC

7th & Washington, 5th Floor

Iselin, NJ 08830

Attention:   Steven C. Gonzalez, Vice President Telephone:   314.418.8309
Facsimile:   314.418.8555 E-mail:   steven.c.gonzalez@usbank.com

[signatures continued on following page]

 

Signature Page to Fifth Amended & Restated Revolving Credit, Term Loan &
Security Agreement - 1548447



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC.,

as Lender

By:  

/s/ James Fuller

Name:   James Fuller Title:   Vice President By:  

/s/ Mark Picillo

Name:   Mark Picillo Title:   Vice President Commitment Percentage:
24.4531401822% Term Loan B Commitment Percentage: 0.00%

 

Address: Siemens Financial Services, Inc.

170 Wood Avenue South

Iselin, NJ 08830

Attention:   Wing C. Louie, Vice President Telephone:   732.590.6553 Facsimile:
  732.590.6648 E-mail:   wing.louie@siemens.com

[signatures continued on following page]

 

Signature Page to Fifth Amended & Restated Revolving Credit, Term Loan &
Security Agreement - 1548447



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, LLC,

as Lender

By:  

/s/ Dennis King

Name:   Dennis King Title:   Vice President Commitment Percentage:
18.3883754496% Term Loan B Commitment Percentage: 0.00%

 

Address: Wells Fargo Foothill, LLC 2450 Colorado Avenue, Suite 3000 West Santa
Monica, CA 90403 Attention:   Ilene Silberman, Vice President Telephone:  
310.453.7460 Facsimile:   866.615.7803 E-mail:   Ilene.silberman@wellsfargo.com

[signatures continued on following page]

 

Signature Page to Fifth Amended & Restated Revolving Credit, Term Loan &
Security Agreement - 1548447



--------------------------------------------------------------------------------

STEEL CITY CAPITAL FUNDING, LLC,

as Term B Lender and as Term B Agent

By:  

/s/ Susanna Siskind

Name:   Susanna Siskind Title:   Vice President Commitment Percentage: 0.00%
Term Loan B Commitment Percentage: 50.0000%

 

Steel City Capital Funding, LLC

c/o PNC Bank, National Association

1600 Market Street, 31st Floor

Philadelphia, Pennsylvania 19103

Attention:   Susanna Siskind Telephone:   215.585.6877 Facsimile:   215.585.4754
E-mail:   susanna.siskind@sccfunding.com

[signatures continued on following page]

 

Signature Page to Fifth Amended & Restated Revolving Credit, Term Loan &
Security Agreement - 1548447



--------------------------------------------------------------------------------

A3 FUNDING LP,

as Term B Lender

By:   A3 Fund Management LLC, it general partner By:  

/s/ Eric Miller

Name:   Eric Miller Title:   Vice President Commitment Percentage: 0.00% Term
Loan B Commitment Percentage: 41.3150%

 

[signatures continued on following page]

 

Signature Page to Fifth Amended & Restated Revolving Credit, Term Loan &
Security Agreement - 1548447



--------------------------------------------------------------------------------

ABLECO FINANCE LLC,

as Term B Lender

By:  

/s/ Eric Miller

Name:   Eric Miller Title:   Senior Vice President Commitment Percentage: 0.00%
Term Loan B Commitment Percentage: 8.6850%

 

Signature Page to Fifth Amended & Restated Revolving Credit, Term Loan &
Security Agreement - 1548447



--------------------------------------------------------------------------------

Exhibit 4.15(j)

[LETTERHEAD PNC BANK, NATIONAL ASSOCIATION]

 

ABN AMRO Bank N.V.   [fax number]   Attn: [name]   [date]

Dear [                    ],

Reference is made to the account with number [            ] (the “Account”) in
the name of PNC Bank, National Association (“PNC”) regarding (inzake) Stream
International Europe B.V. (“Stream BV”).

We hereby inform you that Stream BV is authorized to transfer funds from the
Account to an operation account with number [            ] in the name of Stream
BV (the “Operating Account”). This right shall terminate on the earlier of
(i) when you have received written notification by us that an Event of Default
(as defined in the Loan Agreement) has occurred or (ii) Stream BV has been
declared bankrupt.

Until that time, we ask that you kindly comply with instructions from Stream BV
to transfer funds from the Account to the Operating Account.

 

Yours faithfully, PNC Bank, National Association By:  

 

Name:   Title:  

Exhibit 4.15(j) - 1



--------------------------------------------------------------------------------

Exhibit 17.3

FORM OF COMMITMENT TRANSFER SUPPLEMENT

COMMITMENT TRANSFER SUPPLEMENT, dated as of                  , 200    , among
[                    ] (the “Transferor Lender”), each Purchasing Lender
executing this Commitment Transfer Supplement (each a “Purchasing Lender”) and
PNC Bank, National Association (“PNC”) as agent for the Lenders (as defined
below) under the Fifth Amended and Restated Revolving Credit, Term Loan and
Security Agreement described below.

W I T N E S S E T H:

WHEREAS, this Commitment Transfer Supplement is being executed and delivered in
accordance with the Fifth Amended and Restated Revolving Credit, Term Loan and
Security Agreement dated as of January 8, 2009 (as from time to time amended,
supplemented or otherwise modified in accordance with the terms thereof, the
“Loan Agreement”) by and among STREAM HOLDINGS CORPORATION, a Delaware
corporation (“SHC”), STREAM FLORIDA INC., a Delaware corporation and a
wholly-owned Subsidiary of SHC (“SFI”), STREAM INTERNATIONAL INC., a Delaware
corporation and a wholly-owned Subsidiary of SHC (“Stream”), STREAM NEW YORK
INC. a Delaware corporation and a wholly-owned Subsidiary of SHC (“SNY”) and
STREAM INTERNATIONAL EUROPE B.V., a company organized under the laws of the
Netherlands and a wholly-owned Subsidiary of Stream (“Stream BV”) (SFI, Stream,
SNY and Stream BV, each a “US Borrower” and collectively the “US Borrowers”),
STREAM INTERNATIONAL CANADA INC., a company organized under the laws of Ontario
and a Subsidiary of Stream (“Stream Canada”), STREAM INTERNATIONAL SERVICE
EUROPE B.V., a company organized under the laws of the Netherlands and a
wholly-owned Subsidiary of Stream International (Bermuda) Ltd. (“Stream Service
BV”), STREAM INTERNATIONAL (N.I.) LIMITED, a company organized under the laws of
Northern Ireland and a Subsidiary of Stream (“Stream UK”) and STREAM
INTERNATIONAL GMBH, a company organized under the laws of Germany and a
Subsidiary of Stream (“Stream Germany”) (Stream Canada, Stream Service BV,
Stream UK and Stream Germany, each a “Foreign Borrower” and collectively the
“Foreign Borrowers”) (US Borrowers and the Foreign Borrowers, each a “Borrower”
and collectively the “Borrowers”), and STREAM GLOBAL SERVICES, INC, a Delaware
corporation and the owner of all of the issued and outstanding shares of the
capital stock of SHC (“SGS”) (SHC and SGS, each a “Guarantor” and collectively
the “Guarantors”; Borrowers and Guarantors, each a “Loan Party” and collectively
the “Loan Parties”), the financial institutions which are now or which hereafter
become a party thereto (collectively, the “Lenders” and individually a
“Lender”), PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in
such capacity, the “Agent”), PNC as “Swingline Lender” (as defined in the Loan
Agreement), STEEL CITY CAPITAL FUNDING, LLC (“SCCF”), as agent for Term B
Lenders (SCCF, in such capacity, “Term B Agent”), PNC CAPITAL MARKETS LLC., as
sole lead arranger, and SIEMENS FINANCIAL SERVICES, INC., as documentation
agent;

WHEREAS, each Purchasing Lender wishes to become a Lender party to the Loan
Agreement; and

 

Exhibit 17.3 - 1



--------------------------------------------------------------------------------

WHEREAS, the Transferor Lender is selling and assigning to each Purchasing
Lender, rights, obligations and commitments under the Loan Agreement;

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. All capitalized terms used herein which are not defined shall have the
meanings given to them in the Loan Agreement.

2. Upon receipt by Agent of four counterparts of this Commitment Transfer
Supplement, to each of which is attached a fully completed Schedule I, and each
of which has been executed by the Transferor Lender and Agent, Agent will
transmit to Transferor Lender and each Purchasing Lender a Transfer Effective
Notice, substantially in the form of Schedule II to this Commitment Transfer
Supplement (a “Transfer Effective Notice”). Such Transfer Effective Notice shall
set forth, inter alia, the date on which the transfer effected by this
Commitment Transfer Supplement shall become effective (the “Transfer Effective
Date”), which date shall not be earlier than the Business Day on which such
Transfer Effective Notice is received. From and after the Transfer Effective
Date, each Purchasing Lender shall be a Lender party to the Loan Agreement for
all purposes thereof.

3. At or before 1:00 P.M. (New York City time) on the Transfer Effective Date
each Purchasing Lender shall pay to Transferor Lender, in immediately available
funds, an amount equal to the purchase price, as agreed between Transferor
Lender and such Purchasing Lender (the “Purchase Price”), of the portion of the
Advances being purchased by such Purchasing Lender (Purchasing Lender’s
“Purchased Percentage”) of the outstanding Advances and other amounts owing to
the Transferor Lender under the Loan Agreement and the Notes. Effective upon
receipt by Transferor Lender of the Purchase Price from a Purchasing Lender,
Transferor Lender hereby irrevocably sells assigns and transfers to such
Purchasing Lender, without recourse, representation or warranty, and such
Purchasing Lender hereby irrevocably purchases, takes and assumes from
Transferor Lender, such Purchasing Lender’s Purchased Percentage of the Advances
and other amounts owing to the Transferor Lender under the Loan Agreement and
the Notes together with all instruments, documents and collateral security
pertaining thereto.

4. Transferor Lender has made arrangements with each Purchasing Lender with
respect to (i) the portion, if any, to be paid, and the date or dates for
payment, by Transferor Lender to such Purchasing Lender of any fees heretofore
received by Transferor Lender pursuant to the Loan Agreement prior to the
Transfer Effective Date and (ii) the portion, if any, to be paid, and the date
or dates for payment, by such Purchasing Lender to Transferor Lender of fees or
interest received by such Purchasing Lender pursuant to the Loan Agreement from
and after the Transfer Effective Date.

5. (a) All principal payments that would otherwise be payable from and after the
Transfer Effective Date to or for the account of Transferor Lender pursuant to
the Loan Agreement and the Notes shall, instead, be payable to or for the
account of Transferor Lender and Purchasing Lender, as the case may be, in
accordance with their respective interests as reflected in this Commitment
Transfer Supplement.

 

Exhibit 17.3 - 2



--------------------------------------------------------------------------------

(b) All interest, fees and other amounts that would otherwise accrue for the
account of Transferor Lender from and after the Transfer Effective Date pursuant
to the Loan Agreement and the Notes shall, instead, accrue for the account of,
and be payable to, Transfer Lender and Purchasing Lender, as the case may be, in
accordance with their respective interests as reflected in this Commitment
Transfer Supplement. In the event that any amount of interest, fees or other
amounts accruing prior to the Transfer Effective Date was included in the
Purchase Price paid by any Purchasing Lender, Transferor Lender and Purchasing
Lender will make appropriate arrangements for payment by Transferor Lender to
Purchasing Lender of such amount upon receipt thereof from Borrowers.

6. Concurrently with the execution and delivery hereof, Transferor Lender will
provide to each Purchasing Lender conformed copies of the Loan Agreement and all
related documents delivered to Transferor Lender.

7. Each of the parties to this Commitment Transfer Supplement agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Commitment Transfer Supplement.

8. By executing and delivering this Commitment Transfer Supplement, Transferor
Lender and each Purchasing Lender confirm to and agree with each other and Agent
and Lenders as follows: (i) other than the representation and warranty that it
is the legal and beneficial owner of the interest being assigned hereby free and
clear of any adverse claim, Transferor Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Loan Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Agreement, the Notes or any other instrument or document
furnished pursuant thereto; (ii) Transferor Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Borrower or the performance or observance by any Borrower of any of its
Obligations under the Loan Agreement, the Notes or any other instrument or
document furnished pursuant hereto; (iii) each Purchasing Lender confirms that
it has received a copy of the Loan Agreement, together with copies of such
financial statements and such Other Documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Commitment Transfer Supplement; (iv) each Purchasing Lender will, independently
and without reliance upon Agent, Transferor Lender or any other Lenders and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Agreement; (v) each Purchasing Lender appoints and authorizes
Agent to take such action as agent on its behalf and to exercise such powers
under the Loan Agreement as are delegated to Agent by the terms thereof [and in
the case of a transfer of the Term B Loan, each Purchasing Lender appoints and
authorized Term B Agent to take such action as agent on its own behalf and to
exercise such powers under the Loan Agreement as are delegated to Term B Agent
by the terms thereof]; [and] (vi) each Purchasing Lender agrees that it will
perform all of its respective obligations as set forth in the Loan Agreement to
be performed by each as a Lender; [and solely in the case of a transfer of any
US Obligations (vii) each Purchasing Lender that is not organized under the Laws
of the United States of America represents and warrants to Transferor Lender,
Lenders, Agent and Borrowers that, on the date thereof, it is either
(x) entitled to the benefits of an income tax

 

Exhibit 17.3 - 3



--------------------------------------------------------------------------------

treaty with the United States of America that provides for an exemption from the
United States withholding tax on interest and other payments made by each
Borrower under the Loan Agreement and the Documents or (y) is engaged in trade
or business within the United States of America].

9. Schedule I hereto sets forth the revised Commitment Percentages of Transferor
Lender and the Commitment Percentage of each Purchasing Lender as well as
administrative information with respect to Purchasing Lender.

10. This Commitment Transfer Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.

11. This Commitment Transfer Supplement may be executed in one or more
counterparts each of which taken together shall constitute one and the same
agreement. Any signature delivered via facsimile shall be deemed to be an
original signature hereto.

IN WITNESS WHEREOF, the parties hereto have caused this Commitment Transfer
Supplement to be executed by their respective duly authorized officers on the
date set forth above.

 

[                                       
                                          ]   as Transferor Lender   By:  

 

  Name:  

 

  Title:  

 

 

[                                       
                                          ]

as a Purchasing Lender

  By:  

 

  Name:  

 

  Title:  

 

  [if required:  

PNC BANK, NATIONAL ASSOCIATION

as Agent

  By:  

 

  Name:  

 

  Title:  

 

  ]

 

Exhibit 17.3 - 4



--------------------------------------------------------------------------------

SCHEDULE I TO COMMITMENT TRANSFER SUPPLEMENT

LIST OF OFFICES, ADDRESSES FOR NOTICES AND COMMITMENT AMOUNTS

 

[Transferor Lender]

  

Revised Commitment Amount

   $                          

Revised Commitment Percentage

                          %   

Revised Term Loan B Commitment Amount

   $                          

Revised Term Loan B Commitment Percentage

                          %

[Purchasing Lender]

  

Commitment Amount

   $                          

Commitment Percentage

                          %   

Term Loan B Commitment Amount

   $                          

Term Loan B Commitment Percentage

                          %

 

Addresses for Notices

 

 

 

Attention:  

 

Telephone:  

 

Facsimile:  

 

 

Schedule I - 1



--------------------------------------------------------------------------------

SCHEDULE II TO COMMITMENT TRANSFER SUPPLEMENT

[Form of Transfer Effective Notice]

To: [                    ], as Transferor Lender and [                    ], as
Purchasing Lender:

The undersigned, as Agent under the Fifth Amended and Restated Revolving Credit,
Term Loan and Security Agreement dated as of January 8, 2009 (as from time to
time amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Loan Agreement”) by and among STREAM HOLDINGS CORPORATION, a
Delaware corporation (“SHC”), STREAM FLORIDA INC., a Delaware corporation and a
wholly-owned Subsidiary of SHC (“SFI”), STREAM INTERNATIONAL INC., a Delaware
corporation and a wholly-owned Subsidiary of SHC (“Stream”), and STREAM NEW YORK
INC. a Delaware corporation and a wholly-owned Subsidiary of SHC (“SNY”) and
STREAM INTERNATIONAL EUROPE B.V., a company organized under the laws of the
Netherlands and a wholly-owned Subsidiary of Stream (“Stream BV”) (SFI, Stream,
SNY and Stream BV, each a “US Borrower” and collectively the “US Borrowers”),
STREAM INTERNATIONAL CANADA INC., a company organized under the laws of Ontario
and a Subsidiary of Stream (“Stream Canada”), STREAM INTERNATIONAL SERVICE
EUROPE B.V., a company organized under the laws of the Netherlands and a
wholly-owned Subsidiary of Stream International (Bermuda) Ltd. (“Stream Service
BV”), STREAM INTERNATIONAL (N.I.) LIMITED, a company organized under the laws of
Northern Ireland and a Subsidiary of Stream (“Stream UK”) and STREAM
INTERNATIONAL GMBH, a company organized under the laws of Germany and a
Subsidiary of Stream (“Stream Germany”) (Stream Canada, Stream Service BV,
Stream UK and Stream Germany, each a “Foreign Borrower” and collectively the
“Foreign Borrowers”) (US Borrowers and the Foreign Borrowers, each a “Borrower”
and collectively the “Borrowers”), and STREAM GLOBAL SERVICES, INC. (formerly
known as GLOBAL BPO SERVICES CORP.) (“SGS”) (SHC and SGS, each a “Guarantor” and
collectively the “Guarantors”; Borrowers and Guarantors, each a “Loan Party” and
collectively the “Loan Parties”), the financial institutions which are now or
which hereafter become a party thereto (collectively, the “Lenders” and
individually a “Lender”), PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for
Lenders (PNC, in such capacity, the “Agent”), PNC as “Swingline Lender” (as
defined in the Loan Agreement), STEEL CITY CAPITAL FUNDING, LLC (“SCCF”), as
agent for Term B Lenders (SCCF, in such capacity, “Term B Agent”), PNC CAPITAL
MARKETS LLC., as sole lead arranger, and SIEMENS FINANCIAL SERVICES, INC., as
documentation agent, acknowledges receipt of four (4) executed counterparts of a
completed Commitment Transfer Supplement in the form attached hereto and Notes
for each Lender. Terms defined in such Commitment Transfer Supplement are used
herein as therein defined.

 

Schedule II - 1



--------------------------------------------------------------------------------

Pursuant to such Commitment Transfer Supplement, you are advised that the
Transfer Effective Date will be                  , 200    .

 

PNC BANK, NATIONAL ASSOCIATION

as Agent

By:

 

 

Name:

 

 

Title:

 

 

 

Schedule II - 2